Exhibit 10.1
 
 
€125,000,000
LETTER OF CREDIT FACILITY AGREEMENT
dated 30 October 2009
among
FLOWSERVE CORPORATION
FLOWSERVE B.V.
FLOWSERVE HAMBURG GMBH
FLOWSERVE POMPES S.A.S.
FLOWSERVE GB LIMITED
WORTHINGTON S.R.L.
FLOWSERVE SPAIN S.L.U.
as Original LG Users
and
FLOWSERVE CORPORATION
as Guarantor
and
CALYON
as Mandated Lead Arranger
and
CALYON
as Administrative Agent
and
CALYON
as Issuing Bank
and
THE FINANCIAL INSTITUTIONS NAMED HEREIN
as Participating Banks
 
 
(WHITE & CASE LLP LOGO) [c92046c9204601.gif]
19, Place Vendôme
75001 Paris

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
 
                SECTION 1 — INTERPRETATION     2   1.   Definitions and
Interpretation     2  
 
  1.1   Definitions     2  
 
  1.2   Construction     30   2.   The FacilitY     32  
 
  2.1   The Facility     32  
 
  2.2   Finance Parties’ rights and obligations     32  
 
  2.3   Obligors’ Administrative Agent     33  
 
  2.4   Purpose     33  
 
  2.5   Monitoring     33   3.   Conditions OF UTILISATION     34  
 
  3.1   Conditions precedent to Signing     34  
 
  3.2   Conditions Precedent to each Utilisation     34   4.   Issuance of
Letter of Credit     34  
 
  4.1   The Facility     34  
 
  4.2   Delivery of an Issuance Request     34  
 
  4.3   Completion of an Issuance Request     34  
 
  4.4   Conditions relating to Optional Currencies     35  
 
  4.5   Currency and amount     36  
 
  4.6   Issuance of Letters of Credit     36  
 
  4.7   Cancellation of Commitments     37   5.   Extension of a Letter of
Credit     37   6.   Reduction of a Letter of Credit     37   7.   Revaluation
of Letters of Credit     38   8.   Existing Letters of Credit     38   9.  
Extension of The Availability Period     39   10.   Claim Under a Letter of
Credit     40  
 
  10.1   Issuing Bank Liabilities     40  
 
  10.2   Obligors’ Liabilities     40  
 
  10.3   Participating Banks’ Liabilities     41  
 
  10.4   Indemnities     42   11.   Cash Cover     43  
 
  11.1   Cash Cover by LG User in the event of occurrence of an Event of Default
    43  

 

i 



--------------------------------------------------------------------------------



 



                              Page  
 
  11.2   Cash Cover by LG Users in case of a Non-Acceptable Participating Bank  
  44  
 
  11.3   Rights of contribution     45  
 
                SECTION 2 — REPAYMENT AND CANCELLATION     45   12.   Repayment
    45   13.   Illegality, Voluntary Prepayment and Cancellation     46  
 
  13.1   Illegality in relation to Participating Banks     46  
 
  13.2   Illegality in relation to Issuing Bank     46  
 
  13.3   Voluntary cancellation of the Available Facility     46  
 
  13.4   Voluntary Prepayment of a Letter of Credit     47  
 
  13.5   Right of cancellation and repayment in relation to a single
Participating Bank     47  
 
  13.6   Right of cancellation and repayment in relation to a Defaulting
Participating Bank     47   14.   Restrictions     48  
 
  14.1   Notices of Cancellation or Prepayment     48  
 
  14.2   Interest and other amounts     48  
 
  14.3   Prepayment in accordance with Agreement     48  
 
  14.4   No reinstatement of Commitments     48  
 
  14.5   Administrative Agent’s receipt of Notices     48  
 
  14.6   Effect of Repayment and Prepayment on Commitments     48  
 
                SECTION 3 — COSTS OF UTILISATION     49   15.   Interest     49
 
 
  15.1   Default Interest     49  
 
  15.2   Effective Global Rate (Taux Effectif Global)     49   16.   Fees     49
 
 
  16.1   Commitment fee     49  
 
  16.2   Participation fee     49  
 
  16.3   Agency fee     50  
 
  16.4   Arrangement fee     50  
 
  16.5   Fees payable in respect of Letters of Credit     50  
 
  16.6   Issuance Fee     50  
 
                SECTION 4 — ADDITIONAL PAYMENT OBLIGATIONS     50   17.   Tax
Gross Up and Indemnities     50  
 
  17.1   Definitions     50  
 
  17.2   Tax gross-up     52  
 
  17.3   Tax indemnity     53  

 

ii 



--------------------------------------------------------------------------------



 



                              Page  
 
  17.4   Tax Credit     54  
 
  17.5   Stamp taxes     54  
 
  17.6   Value added tax     54   18.   Increased Costs     55  
 
  18.1   Increased costs     55  
 
  18.2   Increased cost claims     55  
 
  18.3   Exceptions     55   19.   Other Indemnities     56  
 
  19.1   Currency indemnity     56  
 
  19.2   Other indemnities     56  
 
  19.3   Hold Harmless Provisions     57  
 
  19.4   Indemnity to the Administrative Agent     57   20.   Mitigation by The
Finance Parties     58  
 
  20.1   Mitigation     58  
 
  20.2   Limitation of liability     58   21.   Costs and Expenses     58  
 
  21.1   Transaction expenses     58  
 
  21.2   Amendment costs     58  
 
  21.3   Enforcement and preservation costs     58  
 
                SECTION 5 — REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
    59   22.   Representations     59  
 
  22.1   General     59  
 
  22.2   Organization and Powers     59  
 
  22.3   No Conflict     59  
 
  22.4   Enforceability     60  
 
  22.5   Government Approvals     60  
 
  22.6   Financial Statements     60  
 
  22.7   No Material Adverse Change     61  
 
  22.8   Title to Properties; Possession Under Leases     61  
 
  22.9   Subsidiaries     61  
 
  22.10   Litigation; Compliance with Laws     62  
 
  22.11   Agreements - Existing Credit Agreement     62  
 
  22.12   Federal Reserve Regulations     62  
 
  22.13   Investment Company Act     62  
 
  22.14   Use of Letter of Credit     63  
 
  22.15   Tax Returns     63  
 
  22.16   No Material Misstatements     63  

 

iii 



--------------------------------------------------------------------------------



 



                              Page  
 
  22.17   Employee Benefit Plans     63  
 
  22.18   Environmental Matters     64  
 
  22.19   Insurance     64  
 
  22.20   Labor Matters     64  
 
  22.21   Insolvency     65  
 
  22.22   Subordination of Intercompany Debt     65  
 
  22.23   Structure Chart     65  
 
  22.24   Accounting reference date     65  
 
  22.25   Centre of main interests and establishments     65  
 
  22.26   Validity and admissibility in evidence - Authorisations     65  
 
  22.27   Governing law and enforcement     66  
 
  22.28   No adverse consequences     66  
 
  22.29   Times when representations made     66   23.   Information
Undertakings     67  
 
  23.1   Financial statements     67  
 
  23.2   Provision and contents of Compliance Certificate     67  
 
  23.3   Requirements as to Financial Statements     68  
 
  23.4   Year-end     69  
 
  23.5   Budget     69  
 
  23.6   Information: miscellaneous     69  
 
  23.7   Notification of default     71  
 
  23.8   “Know your customer” checks     71   24.   Financial Covenants     72  
 
  24.1   Financial definitions     72  
 
  24.2   Financial condition     73  
 
  24.3   Financial testing     73   25.   General Undertakings     74  
 
  25.1   Existence; Businesses and Properties     74  
 
  25.2   Insurance     74  
 
  25.3   Obligations and Taxes     75  
 
  25.4   Maintaining Records; Access to Properties and Inspections     75  
 
  25.5   Use of Proceeds     75  
 
  25.6   Bank Accounts     76  
 
  25.7   Further Assurances     76  
 
  25.8   Upstream Guarantees     76  
 
  25.9   Nature of Business     76  
 
  25.10   Security in connection with Banking Facility     76  

 

iv 



--------------------------------------------------------------------------------



 



                              Page  
 
  25.11   Other Security     77  
 
  25.12   Restricted Payments     77  
 
  25.13   Disposals, Consolidation and Merger     77  
 
  25.14   Change of Year-End     79  
 
  25.15   Transactions with non-Flowserve Group Members     79  
 
  25.16   Subsidiary Share Issuance     79  
 
  25.17   Cash Pooling Agreement     79  
 
  25.18   Indebtedness     79  
 
  25.19   Advances, Investments and Loans     80  
 
  25.20   Undertaking to Fund     81  
 
  25.21   Additional Guarantor     81  
 
  25.22   Financial Statements     81  
 
  25.23   Refinancing of the Bank of America Credit Agreement     81   26.  
Events of Default     81  
 
  26.1   Non-payment     82  
 
  26.2   Financial covenants and other obligations     82  
 
  26.3   Other obligations     82  
 
  26.4   ERISA     82  
 
  26.5   Restricted Payment     82  
 
  26.6   Insolvency Proceedings     82  
 
  26.7   Cross-Default     83  
 
  26.8   Misrepresentation     83  
 
  26.9   Creditors’ Process     83  
 
  26.10   Cessation of Business     84  
 
  26.11   Ineffectiveness of the Guarantee     84  
 
  26.12   Ownership     84  
 
  26.13   Material Adverse Effect     84  
 
  26.14   Unlawfulness and invalidity     84  
 
  26.15   Change of Control     85  
 
  26.16   Ownership Thresholds Event     85  
 
  26.17   Security     85  
 
  26.18   Change of Subsidiary     85  
 
  26.19   Prepayment and cancellation     86  
 
                SECTION 6 — CHANGES TO PARTIES     86   27.   Changes to the
Participating Banks     86  
 
  27.1   Assignments and transfers by the Participating Banks     86  
 
  27.2   Conditions of assignment or transfer     87  

 

v 



--------------------------------------------------------------------------------



 



                              Page  
 
  27.3   Assignment or transfer fee     88  
 
  27.4   Limitation of responsibility of Existing Participating Banks     88  
 
  27.5   Procedure for transfer     89  
 
  27.6   Copy of Transfer Agreement to Company     90  
 
  27.7   Security on Participating Banks’ rights     90   28.   Changes to the
Obligors     90  
 
  28.1   Assignment and transfers by Obligors     90  
 
  28.2   Additional LG Users     90  
 
  28.3   Additional Guarantor     91  
 
  28.4   Repetition of Representations     91  
 
                SECTION 7 — THE FINANCE PARTIES     92   29.   Role of the
Administrative Agent, the Arranger, the Issuing Bank and others     92  
 
  29.1   Appointment of the Administrative Agent     92  
 
  29.2   Duties of the Administrative Agent     92  
 
  29.3   Role of the Arranger     93  
 
  29.4   No fiduciary duties     93  
 
  29.5   Business with the Flowserve Group     93  
 
  29.6   Rights and discretions     93  
 
  29.7   Majority Participating Banks’ instructions     94  
 
  29.8   Responsibility for documentation     95  
 
  29.9   Exclusion of liability     95  
 
  29.10   Participating Banks’ indemnity to the Administrative Agent     96  
 
  29.11   Resignation of the Administrative Agent     96  
 
  29.12   Replacement of the Administrative Agent     96  
 
  29.13   Confidentiality     97  
 
  29.14   Relationship with the Participating Banks     97  
 
  29.15   Credit appraisal by the Participating Banks and the Issuing Bank    
98  
 
  29.16   Administrative Agent’s management time     98  
 
  29.17   Deduction from amounts payable by the Administrative Agent     99  
 
  29.18   Reliance and engagement letters     99   30.   Conduct of Business by
the Finance Parties     99   31.   Sharing among the Finance Parties     99  
 
  31.1   Payments to Finance Parties     99  
 
  31.2   Redistribution of payments     100  
 
  31.3   Recovering Finance Party’s rights     100  
 
  31.4   Reversal of redistribution     100  
 
  31.5   Exceptions     100  

 

vi 



--------------------------------------------------------------------------------



 



                              Page   SECTION 8 — ADMINISTRATION     101   32.  
Payment Mechanics     101  
 
  32.1   Payments to the Administrative Agent     101  
 
  32.2   Distributions by the Administrative Agent     101  
 
  32.3   Distributions to an Obligor     102  
 
  32.4   Clawback     102  
 
  32.5   Impaired Administrative Agent     102  
 
  32.6   Partial payments     103  
 
  32.7   No set-off by Obligors     103  
 
  32.8   Business Days     103  
 
  32.9   Currency of account     103  
 
  32.10   Change of currency     104  
 
  32.11   Disruption to Payment Systems etc.     104   33.   Set-Off     105  
34.   Notices     105  
 
  34.1   Communications in writing     105  
 
  34.2   Addresses     105  
 
  34.3   Delivery     106  
 
  34.4   Notification of address and fax number     106  
 
  34.5   Communication when Administrative Agent is Impaired Administrative
Agent     106  
 
  34.6   Electronic communication     106  
 
  34.7   Use of websites     107  
 
  34.8   English language     108   35.   Calculations and Certificates     108
 
 
  35.1   Accounts     108  
 
  35.2   Certificates and determinations     108  
 
  35.3   Day count convention     108   36.   Partial Invalidity     109   37.  
Remedies And Waivers     109   38.   Amendments and Waivers     109  
 
  38.1   Required consents     109  
 
  38.2   Technical Amendments     109  
 
  38.3   Exceptions     109  
 
  38.4   Replacement of Participating Banks     110  
 
  38.5   Disenfranchisement of Defaulting Participating Banks     111  
 
  38.6   Replacement of a Non-Acceptable Participating Bank     112   39.  
Confidentiality     113  

 

vii 



--------------------------------------------------------------------------------



 



                              Page  
 
  39.1   Confidential Information     113  
 
  39.2   Disclosure of Confidential Information     113  
 
  39.3   Entire agreement     114  
 
                SECTION 9 — GOVERNING LAW AND ENFORCEMENT     115   40.  
Governing Law     115   41.   Enforcement — Jurisdiction of French Courts    
115   42.   Election of Domicile     115  

 

viii 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 30 October 2009 and made between:

(1)  
FLOWSERVE CORPORATION, a publicy-traded corporation organized and existing under
the laws of the State of New York and having its address at 5215 N. O’Connor
Blvd., Suite 2300, Irving, Texas USA 75039, as Original LG User and Guarantor
(the “Company”);
  (2)  
THE SUBSIDIARIES of the Company listed in Part I (The Original LG Users) of
Schedule 1 (The Original Parties) as Original LG Users (together with the
Company as Original LG User, the “Original LG Users”);
  (3)  
CALYON, a French “société anonyme”, having a share capital of EUR 6,055,504,839,
and its registered office at 9, Quai du Président Paul Doumer, 92920 Paris La
Défense cedex, France, registred under the no. 304 187 701 with the Registre du
Commerce et des Sociétés of Nanterre (France), as mandated lead arranger (the
“Arranger”);
  (4)  
THE FINANCIAL INSTITUTIONS listed in Part II (The Original Participating Banks)
of Schedule 1 (The Original Parties) as Participating Banks (the “Original
Participating Banks”);
  (5)  
CALYON, a French “société anonyme”, having a share capital of EUR 6,055,504,839,
and its registered office at 9, Quai du Président Paul Doumer, 92920 Paris La
Défense cedex, France, registred under the no. 304 187 701 with the Registre du
Commerce et des Sociétés of Nanterre (France), as administrative agent of the
Finance Parties (the “Administrative Agent”); and
  (6)  
CALYON, a French “société anonyme”, having a share capital of EUR 6,055,504,839,
and its registered office at 9, Quai du Président Paul Doumer, 92920 Paris La
Défense cedex, France, registred under the no. 304 187 701 with the Registre du
Commerce et des Sociétés of Nanterre (France), as issuing bank (the “Issuing
Bank”).

IT IS AGREED as follows:
SECTION 1 — INTERPRETATION

1.  
DEFINITIONS AND INTERPRETATION
  1.1  
Definitions

In this Agreement:

 

2



--------------------------------------------------------------------------------



 



“Acceptable Bank” means a bank or financial institution which is rated by a
Rating Agency and which has a rating for its long-term unsecured and non
credit-enhanced debt obligations of A or higher by S&P or A2 or higher by
Moody’s.
“Accession Letter” means a document substantially in the form set out in
Schedule 7 (Form of Accession Letter).
“Accounting Principles” means:

(a)  
with respect to the financial statements of Flowserve Group Member incorporated
in the United States of America, the United States of America generally accepted
accounting principles applied on a consistent basis (hereafter, in this
definition, a “Recommendation”), and when a matter is not covered by a
Recommendation, other accounting principles that either:

  (i)  
are generally accepted by virtue of their use in similar circumstances by a
significant number of profit-oriented entities in the United States of America;
or
    (ii)  
are consistent with the Recommendations and are developed through the exercise
of professional judgment and the application of the concepts described in the
accounting principles referred to above,

   
provided that, in the case of either subparagraph (i) or (ii) above, the
Auditors will have concurred in the use of such other accounting principles; and
  (b)  
with respect to the financial statements of any other Flowserve Group Member,
generally accepted accounting principles applicable to that person and in effect
from time to time in the jurisdiction of incorporation of that person.

“Accounting Reference Date” means 31 December.
“Additional Cost Rate” has the meaning given to that term in Schedule 5
(Mandatory Cost Formula).
“Additional LG User” means a company which becomes a LG User in accordance with
Clause 28 (Changes to the Obligors).
“Administrative Agent’s Spot Rate of Exchange” means the Administrative Agent’s
spot rate of exchange for the purchase of the relevant currency with the Base
Currency in the Paris foreign exchange market on the relevant Reuters screen at
or about 5:00 p.m, Paris time on a particular day or, in respect of the
definition of Dollar Exchange Rate, for the purchase of the relevant currency
with Dollars in Paris at 5:00 p.m, Paris time on a particular day.
“Affected LG User” has the meaning given to such term in Clause 10.2 (Obligors’
Liabilities).
“Affiliate” means, with respect to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

3



--------------------------------------------------------------------------------



 



“Amount of the Claim” has the meaning given to such term in Clause 10.2
(Obligors’ Liabilities).
“Annual Consolidated Financial Statement” has the meaning given to it in Clause
23 (Information Undertakings).
“Applicable Law” means, for any person, all applicable provisions of all
(i) constitutions, treaties, statutes, laws, rules, regulations and ordinances
of any Governmental Authority, (ii) authorisation of any Governmental Authority
and (iii) orders, decisions, judgments, awards and decrees of any Governmental
Authority, in each case, applicable to or binding upon such person or any of its
properties.
“Auditors” means Price Waterhouse Coopers LLP and its Affiliates or any other
firm approved in advance by the Majority Participating Banks (such approval not
to be unreasonably withheld or delayed).
“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
“Availability Period” means the period from and including the Signing Date to
and including the date falling one (1) year after the Signing Date.
“Available Commitment” means, in relation to a Participating Bank, its
Commitment minus:

(a)  
the Base Currency Amount of its participation in any outstanding Letter of
Credit; and
  (b)  
in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any other Utilisations that are due to be made on or before the
proposed Issuance Date,

as adjusted in accordance with Clause 8 (Existing Letters of Credit).
For the purposes of calculating a Participating Bank’s Available Commitment in
relation to any proposed Utilisation, that Participating Bank’s participation in
Letters of Credit that are due to be cancelled on or before the proposed
Issuance Date shall not be deducted from that Participating Bank’s Commitment.
“Available Facility” means the aggregate for the time being of each
Participating Bank’s Available Commitment.
“Banking Facility” means:

(a)  
any agreement, deed, indenture or other document providing for or evidencing
Indebtedness for Borrowed Money;
  (b)  
a letter of credit facility (including a facility in respect of documentary
letters of credit), letter of guarantee facility or facility for the issue of
similar instruments (but not including any facility for the issuance of bonds by
a surety or an insurance company); and

 

4



--------------------------------------------------------------------------------



 



(c)  
any agreement, deed, indenture or other document providing for the issue of any
guarantee or indemnity in respect of any liability under or relating to any of
the foregoing.

“Bank of America Credit Agreement” means, as amended, the credit agreement dated
as of 12 August 2005 entered into between the Company, Bank of America N.A. and
the financial institutions named therein, and any refinancing thereof.
“Base Currency” means the euro.
“Base Currency Amount” means the amount specified in the Issuance Request
delivered by a LG User for that Utilisation (or, if the amount requested is not
denominated in the Base Currency, that amount converted into the Base Currency
at the Administrative Agent’s Spot Rate of Exchange on the date which is three
Business Days before the Issuance Date or, if later, on the date the
Administrative Agent receives the Issuance Request in accordance with the terms
of this Agreement), as adjusted under Clause 6 (Reduction of a Letter of Credit)
at three monthly intervals.
“BBVA” means Banco Bilbao, Vizcaya Argentaria, S.A., whose registered office is
located at Plaza San Nicolas, nº4 -48005 Bilbao- Vizcaya, Spain.
“Beneficiary” means a beneficiary under a Letter of Credit as identified
therein.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Budget” means any budget delivered by the Company to the Administrative Agent
in respect of that period pursuant to Clause 23.5 (Budget).
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Paris and:

(a)  
(in relation to any date for payment or purchase of a currency other than euro)
the principal financial centre of the country of that currency; or
  (b)  
(in relation to any date for payment or purchase of euro) any TARGET Day.

“Capital Lease Obligation” means any obligation under a lease that is required
to be capitalized for financial reporting purposes in accordance with the
Accounting Principles, and the amount of debt represented by such obligation
shall be the capitalized amount of such obligations determined in accordance
with the Accounting Principles and the stated maturity thereof shall be the date
of the last payment of rent or any other amount due under such lease prior to
the first date upon which such lease may be terminated by the lessee without
payment of a penalty.
“Capital Stock” of any person means any and all common shares, preferred shares
or other equivalent equity interests, howsoever designated, in the capital stock
of a body corporate, equity preferred or common interests in a limited liability
company, limited or general partnership interests in a partnership or any other
equivalent ownership interest, or the interest of a beneficiary under a trust),
in each case, whether outstanding on the Signing Date or issued thereafter, and
any rights, warrants or options exchangeable for or convertible into such
Capital Stock (but excluding any debt security that is convertible into, or
exchangeable for, Capital Stock).

 

5



--------------------------------------------------------------------------------



 



“Cash and Cash Equivalent Investments” means the sum of cash on hand and any
Cash Equivalent Investments.
“Cash Equivalent Investments” means:

(a)  
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the government of the United States of America or
an Eligible Country (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America or an
Eligible Country, as the case may be), in each case maturing within one year of
the date of acquisition;
  (b)  
marketable general obligations issued by any state of the United States of
America or any state or territory of an Eligible Country or any political
subdivision of any such province, state or territory or any corporation or
public instrumentality thereof maturing within one year of the date of
acquisition and having a credit rating of at least A-1 from S&P or P-1 from
Moody’s;
  (c)  
investments in commercial paper or other similar marketable promissory notes
maturing no longer than twelve (12) Months from the date of acquisition and
having a credit rating of at least A-1 from S&P or P-1 from Moody’s;
  (d)  
investments in certificates of deposit, banker’s acceptance and time deposits of
the United States of America or an Eligible Country maturing within twelve
(12) Months of the date of acquisition, issued, guaranteed by or placed with,
and money market deposit accounts issued by any commercial bank or trust company
organized or licensed under the laws of the United States of America or an
Eligible Country, or any province, state or territory thereof, in each case
having a credit rating of at least A-1 from S&P or P-1 from Moody’s; and
  (e)  
investments in money market funds or other mutual funds that invest in, or
repurchase obligations that are comprised of the types of Cash Equivalent
Investments described in paragraphs (a) to (d) above and which themselves have a
credit rating rated at least equal to that applicable to the relevant type of
Cash Equivalent Investments referred to in paragraphs (a) to (d) above which are
comprised in such fund.

“Change of Control” has the meaning given to it in Clause 26.15 (Change of
Control).
“Claim” has the meaning given to such term in Clause 10.1 (Issuing Bank
Liabilities).
“Claim Notification” has the meaning given to such term in Clause 10.2
(Obligors’ Liabilities).
“Closing Date” means the date on which the first Utilisation is made.

 

6



--------------------------------------------------------------------------------



 



“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
“Commitment” means:

(a)  
in relation to an Original Participating Bank, the amount in the Base Currency
set opposite its name under the heading “Commitment” in Part II (The Original
Participating Banks) of Schedule 1 (The Original Parties) and the amount of any
other Commitment transferred to it under this Agreement; and
  (b)  
in relation to any other Participating Bank, the amount in the Base Currency of
any Commitment transferred to it under this Agreement,

as it may be cancelled, reduced or transferred under this Agreement.
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate) or otherwise in form and
substance satisfactory to the Administrative Agent (acting reasonably).
“Confidential Information” means all information relating to the Company, any
other Obligor, the Flowserve Group, the Finance Documents or the Facility in
respect of which a Finance Party becomes aware in its capacity as, or for the
purpose of becoming, a Finance Party or which is received by a Finance Party in
relation to, or for the purpose of becoming a Finance Party under, the Finance
Documents or a Facility from either:

(a)  
any Flowserve Group Member or any of its advisers, or
  (b)  
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any Flowserve Group Member or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

  (i)  
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 39 (Confidentiality); or
    (ii)  
is identified in writing at the time of delivery as non-confidential by any
Obligor, any Flowserve Group Member or any of its advisers; or
    (iii)  
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Obligors or the Flowserve Group and
which, in either case, as far as that Finance Party is aware, has not been
obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality.

“Confidentiality Undertaking” means either a confidentiality undertaking
substantially in the latest recommended LMA form or any other form agreed
between the Company and the Administrative Agent.

 

7



--------------------------------------------------------------------------------



 



“Consolidated EBITDA” has the meaning given to such term in Clause 24.1
(Financial definitions).
“Consolidated Interest Expense” has the meaning given to such term in Clause
24.1 (Financial definitions).
“Consolidated Net Income” has the meaning given to such term in Clause 24.1
(Financial definitions).
“Default” means an Event of Default or any event or circumstance which would
(with the expiry of a grace period, the giving of notice, the making of any
determination in each case under the Finance Documents or any combination of any
of the foregoing) be an Event of Default.
“Defaulting Participating Bank” means any Participating Bank:

(a)  
which has repudiated its obligations under a Finance Document in violation of
the provisions of the Finance Documents;
  (b)  
with respect to which an Insolvency Event has occurred and is continuing; or
  (c)  
has failed to make (or has notified the Administrative Agent that it will not
make) a payment to be made by it under Clause 10.3 (Participating Banks’
Liabilities) or Clause 19.4 (Indemnity to the Administrative Agent) or any other
payment to be made by it under the Finance Documents to or for the account of
any other Finance Party in its capacity as Participating Bank by the due date
for payment;

unless, in the case of paragraph (c) above:

  (i)  
its failure to pay is caused by:

  (A)  
administrative or technical error; or
    (B)  
a Disruption Event; and

     
payment is made within 5 Business Days of its due date; or

  (ii)  
the Participating Bank is disputing in good faith whether it is contractually
obliged to make the payment in question.

“Designated Website” has the meaning given to such term in Clause 34.7 (Use of
websites).
“Deutsche Bank AG, Paris Branch” means Deutsche Bank AG, whose registered office
is located at Theodor-Heuss-Allee 70, D 60486 Frankfurt am Main, Germany
registered with RC / HRB Frankfurt No. 30.000, acting, for the purposes of this
Agreement, through its Paris branch located at 3 avenue de Friedland, 75008
Paris, France.
“Dispute” has the meaning given to such term in Clause 41 (Enforcement —
Jurisdiction of French Courts).
“Disruption Event” means either or both of:

 

8



--------------------------------------------------------------------------------



 



(a)  
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or
  (b)  
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

  (i)  
from performing its payment obligations under the Finance Documents; or
    (ii)  
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
“Dollar” or “$” means the United States of America dollar.
“Dollar Equivalent” means the amount in any currency (other than Dollars)
converted in Dollars, at the time a determination is made in accordance with
this Agreement, using the Dollar Exchange Rate.
“Dollar Exchange Rate” means, on any day with respect to any currency (other
than Dollars), the rate at which such currency (other than Dollars) may be
exchanged into Dollars (or, for purposes of any provision of this Agreement
requiring or permitting the conversion of an currency (other than Dollars) to
Dollars, the rate at which Dollars may be exchanged into a currency (other than
Dollars)), based on the Administrative Agent’s Spot Rate of Exchange.
“Eligible Country” means:

(a)  
any country, other than the United States of America, which is a member of the
OECD; or
  (b)  
any member state of the European Union that has adopted the Base Currency as its
lawful currency in accordance with EMU Legislation,

and in each case, whose long term debt is rated AA- or higher by S&P or Aa3 or
higher by Moody’s.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, change over to, or operation of the euro in one or more member
states.
“Environmental Laws” shall mean all applicable laws (including common law),
treaties, regulations, rules, ordinances, codes, decrees, judgments and orders
(including consent orders), in each case, relating to protection of the
environment, natural resources, human health and safety as related to Hazardous
Materials or the presence, Release of, or exposure to, Hazardous Materials, or
the generation, manufacture, processing, distribution, use, treatment, storage,
transport, recycling or handling of, or the arrangement for such activities with
respect to, Hazardous Materials.

 

9



--------------------------------------------------------------------------------



 



“Environmental Liability” shall mean liabilities, obligations, claims, actions,
suits, judgments or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
fees and expenses of attorneys and consultants) or costs, including those
arising from or relating to:

(a)  
any action to address the on-or off-site presence, Release of, or exposure to,
Hazardous Materials;
  (b)  
permitting and licensing, administrative oversight, insurance premiums and
financial assurance requirements;
  (c)  
any personal injury (including death), property damage (real or personal) or
natural resource damage; and
  (d)  
the compliance or non-compliance with any Environmental Law.

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time, together with all rules, regulations,
and interpretations thereunder or related thereto.
“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Company or any of its
Subsidiaries under Section 414 of the Code or Section 4001 of ERISA.
“ERISA Event” means any one or more of the following:

(a)  
any “reportable event,” as defined in Section 4043 of ERISA, with respect to a
Plan (other than an event for which the 30-day notice period is waived under
subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section 4043);
  (b)  
the failure to make a required contribution to any Plan that would result in the
imposition of a lien or other encumbrance or the provision of security under
Section 412 or 430 of the Code or Section 302, 303, or 4068 of ERISA, or the
arising of such a lien or encumbrance; the failure with respect to any Plan to
satisfy the minimum funding requirement of Section 412 of the Code or
Section 302 of ERISA, whether or not waived; the filing pursuant to Section
412(d) of the Code or Section 303(d) of ERISA of an application for, or the
receipt of, a waiver of the minimum funding standard under such sections of the
Code or ERISA with respect to any Plan or Multiemployer Plan, or that such
failing may be made; or a determination that any Plan is, or is expected to be,
in at-risk status under Title IV of ERISA;
  (c)  
the incurrence by the Company, any of its Subsidiaries, or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA);
  (d)  
the receipt by the Company, any of its Subsidiaries, or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, or
the filing of any such notice; the occurrence of an event or condition which
could reasonably be expected to constitute grounds for the institution of
proceedings, by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan.

 

10



--------------------------------------------------------------------------------



 



(e)  
the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 307 of ERISA;
  (f)  
the receipt by the Company, any of its Subsidiaries, or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company, any of
its Subsidiaries, or any ERISA Affiliate of any notice, that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; the
complete or partial withdrawal of the Company, any of its Subsidiaries, or any
ERISA Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal; or a determination that a Multiemployer Plan is,
or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA;
  (g)  
the occurrence of a “prohibited transaction” (within the meaning of Section 4975
of the Code or Section 406 of ERISA) with respect to which the Company, any of
its Subsidiaries, or any ERISA Affiliate incurs any liability; or
  (h)  
any Foreign Benefit Event.

“EONIA” means, in relation to any amount to be owing by an Obligor under a
Finance Document in euro on which interest is to accrue on a specific day:

(a)  
the applicable Screen Rate; or
  (b)  
(if no Screen Rate is available for the relevant period) the arithmetic mean of
the rates (rounded upwards to four decimal places) as supplied to the
Administrative Agent at its request quoted by the Reference Banks to leading
banks in the European interbank market,

as of the Specified Time on the Target Day immediately following such specific
day.
“EU Regulation” has the meaning given to such term in Clause 22.25 (Centre of
main interests and establishments).
“Event of Default” means any event or circumstance specified as such in Clause
26 (Events of Default).
“Existing Credit Agreement” means, as amended, the letter of credit agreement
dated as of 14 September 2007 entered into between the Company and the financial
institutions named therein.
“Existing Guarantees” has the meaning given to such term in paragraph (i) of the
definition of Permitted Security.
“Existing Letter of Credit” has the meaning given to such term in Clause 8
(Existing Letters of Credit).
“Existing Participating Bank” has the meaning given to such term in Clause 27.1
(Assignments and transfers by the Participating Banks).

 

11



--------------------------------------------------------------------------------



 



“Expiry Date” means, for a Letter of Credit, the last day of its Term.
“Extension Request” means a written notice, substantially in the form set out in
Schedule 4 (Extension Request), requesting an extension of a Letter of Credit.
“Facility” has the meaning given to that term in Clause 2.1 (The Facility).
“Facility Office” means:

(a)  
in respect of a Participating Bank or the Issuing Bank, the office notified by
that Participating Bank or the Issuing Bank to the Administrative Agent in
writing on or before the date it becomes a Participating Bank or the Issuing
Bank (or, following that date, by not less than five Business Days’ written
notice) as the office through which it will perform its obligations under this
Agreement; or
  (b)  
in respect of any other Finance Party, the office in the jurisdiction in which
it is resident for tax purposes.

“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length free market transaction between an
informed and willing seller under no compulsion to sell and an informed and
willing buyer under no compulsion to buy.
“Fee Letter” means any letter or letters dated on or about the Signing Date
between the Arranger and the Company and/or the Administrative Agent and the
Company setting out any of the fees referred to in Clause 16 (Fees).
“Finance Document” means this Agreement, any Accession Letter, the TEG Letter,
the Flowserve Corporation Guarantee, any Compliance Certificate, any Fee Letter,
any Issuance Request, each Letter of Credit, any Extension Request and any other
document designated as a “Finance Document” by the Administrative Agent (acting
on the instructions of the Majority Participating Banks) and the Company.
“Finance Parties” means the Administrative Agent, the Arranger, the
Participating Banks and the Issuing Bank, and “Finance Party” shall mean any of
them.
“Financial Covenants” means the Interest Coverage Ratio, the Leverage Ratio and
the Net Worth.
“Financial Semester” means either of the six-Month periods of each Financial
Year commencing on the first day of the Financial Year and ending on 30 June.
“Financial Year” means the annual accounting period of the Flowserve Group
ending on the Accounting Reference Date in each year.
“First Currency” has the meaning given to such term in Clause 19.1 (Currency
Indemnity).
“Flowserve B.V.” has the meaning given to such term in Part I (The Original LG
Users) of Schedule 1 (The Original Parties).

 

12



--------------------------------------------------------------------------------



 



“Flowserve Corporation” means Flowserve Corporation a publicy-traded corporation
organized and existing under the laws of the State of New York and having its
address at 5215 N. O’Connor Blvd., Suite 2300, Irving, Texas USA 75039.
“Flowserve Corporation Guarantee” means the French language first demand
guarantee to be issued by the Company on the Signing Date an English translation
(for information) of which is set out in Schedule 11 (Form of Flowserve
Corporation Guarantee) .
“Flowserve GB Limited” means Flowserve GB Limited a private company organized
and existing under the laws of the United Kingdom and having its address at P.O.
Box 17, Lowfield Works, Newark, Notts NG24 3EN, United Kingdom.
“Flowserve Group” means, from time to time, the Company, the other Obligors, and
each of their respective consolidated Subsidiaries on a combined basis.
“Flowserve Group Indebtedness” has the meaning given to such term in Clause 24.1
(Financial definitions).
“Flowserve Group Member” means an entity part of the Flowserve Group.
“Flowserve Hamburg GmbH” means Flowserve Hamburg GmbH a limited liability
company organized and existing under the laws of Germany and having its address
at Friedrich-Ebert-Damm 105, 22047 Hamburg, Germany.
“Flowserve Pompes SAS” means Flowserve Pompes SAS a French “société par actions
simplifiée” organized and existing under the laws of France and having its
address at Route d’Angers, 72230 Arnage, France.
“Flowserve Spain S.L.U” means Flowserve Spain S.L.U. a private company organized
and existing under the laws of Spain and having its address at Av. Fuentemar,
26-28, Poligono Industrial, 28820 Coslada (Madrid), Spain.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan:

(a)  
the existence of unfunded liabilities in excess of the amount permitted under
any Applicable Law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority;
  (b)  
the failure to make the required contributions or payments, under any Applicable
Law, on or before the due date for such contributions or payments;
  (c)  
the receipt of a notice by a Governmental Authority relating to the intention to
terminate any such Foreign Pension Plan or to appoint a trustee or similar
official to administer any such Foreign Pension Plan, or alleging the insolvency
of any such Foreign Pension Plan; and
  (d)  
the incurrence of any liability in excess of $10,000,000 (or the Dollar
Equivalent thereof if in another currency) by the Company or any of its
Subsidiaries under Applicable Law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or

 

13



--------------------------------------------------------------------------------



 



(e)  
the occurrence of any transaction that is prohibited under any Applicable Law
that results in the incurrence of any liability by the Company or any of its
Subsidiaries, or the imposition on the Company or any of its Subsidiaries of any
fine, excise tax or penalty resulting from any noncompliance with any Applicable
Law, in each case in excess of $10,000,000 (or if in another currency, its
Dollar Equivalent).

“Foreign Pension Plan” shall mean any benefit plan fund or similar program
established, contributed to, or maintained outside the United States by the
Company or any of its Subsidiaries primarily for the benefit of employees of the
Company or such Subsidiaries residing outside the United States, which plan,
fund or other similar program, other than a trust or funding vehicle maintained
exclusively by a Governmental Authority, is not subject to ERISA or the Code.
“Governmental Authority” shall mean, as the case may be, any federal, state,
local or foreign court or governmental agency, authority, instrumentality or
regulatory body of France, the United State, the Netherlands, Germany and Spain
or other foreign governmental authority having jurisdiction over any Party or
any of their respective businesses, operations, assets or properties.
“Guarantees” means, without duplication, any obligation (whatever called) of any
person to pay, guarantee, stand as surety for, purchase, provide funds (whether
by the advance of money, the purchase of or subscription for shares or other
securities, the purchase of assets or services, the indemnification in respect
of letters of credit and letters of guarantee issued in respect of Indebtedness
for Borrowed Money, or otherwise) for the payment of, or to indemnify against
the consequences of default in the payment of, or otherwise be responsible for,
any Indebtedness for Borrowed Money of any other person.
“Guarantor” means the Company and any other entity becoming a “guarantor” under
the terms of this Agreement.
“Hazardous Materials” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances, in each case regulated by any Environmental Law, and
(b) any chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
“Impaired Administrative Agent” means the Administrative Agent at any time when:

(a)  
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;
  (b)  
the Administrative Agent otherwise repudiates its obligations under a Finance
Document in violation of the provisions of the Finance Documents;
  (c)  
(if the Administrative Agent is also a Participating Bank) it is a Defaulting
Participating Bank under paragraph (a) or (d) of the definition of “Defaulting
Participating Bank”; or

 

14



--------------------------------------------------------------------------------



 



(d)  
an Insolvency Event has occurred and is continuing with respect to the
Administrative Agent;

unless, in the case of paragraph (a) or (c) above:

(i)  
its failure to pay is caused by:

  (A)  
administrative or technical error; or
    (B)  
a Disruption Event; and

payment is made within 5 Business Days of its due date; or

(ii)  
the Administrative Agent is disputing in good faith whether it is contractually
obliged to make the payment in question.

“Increased Costs” has the meaning given to such term in Clause 18.1 (Increased
costs).
“Indebtedness for Borrowed Money” means any obligation (whether present or
future, actual or contingent, secured or unsecured, as principal, surety or
otherwise) of a person for the payment or repayment of money borrowed or raised
(whether or not for a cash consideration), by whatever means, including, without
limitation, obligations under or in respect of:

(a)  
deposits and financial leasing;
  (b)  
any letter of credit, letter of guarantee, bond, guarantee or similar instrument
securing financial accommodation;
  (c)  
promissory notes, certificates of deposit or like instruments (whether
negotiable or otherwise);
  (d)  
acceptance credit, note purchase or bill acceptance or discounting facilities;
or
  (e)  
like arrangements entered into by any person in order to enable it to finance
its operations or capital requirements;

but excluding reimbursement obligations in respect of advance payments made by
or on behalf of third party customers in relation to purchase orders to any
Flowserve Group Member.
“Insolvency Event” means with respect to any person, the occurrence of any of
the following events:

(a)  
an order is made that such person be wound up (other than in connection with a
permitted consolidation, amalgamation or merger), and such proceeding shall
remain undismissed or unstayed for 30 days; or
  (b)  
an order appointing a liquidator, an administrator or a provisional liquidator
in respect of such person is made, or one of them is appointed; or

 

15



--------------------------------------------------------------------------------



 



(c)  
a receiver, receiver and manager, statutory manager, trustee, sequestrator or
similar official, is appointed in respect of such person or all or substantially
all of its assets; or
  (d)  
the person enters into, or resolves to enter into, an arrangement or
reconstruction or composition with, or assignment for the benefit of, all or any
class of its creditors, or it enters into a reorganization, moratorium or other
administration involving any of them for reasons relating to financial
difficulty; or
  (e)  
the person suspends making payments on all or any class of its debts or
announces an intention to do so, or a moratorium is declared with respect to any
part of its indebtedness without the consent of the relevant creditors; or
  (f)  
the person (i) is declared in a final judgement to be, (ii) is, or is deemed for
the purposes of any law to be, (iii) states that it is, insolvent or unable to
pay its debts generally when they fall due or (iv) for person located in France
such person is in state of “cessation des payments”; or
  (g)  
the person resolves to wind itself up, assigns itself into bankruptcy (including
by filing a voluntary petition under Title 11 of the United States Code) or in
any other similar legislation of any jurisdiction applicable to such person, or
gives notice of its intention to do so for reasons relating to insolvency; or
  (h)  
the commencement of an involuntary proceeding against the person (i) seeking
bankruptcy, liquidation, reorganization, dissolution, winding up, a composition
or arrangement with creditors, a readjustment of debts, or other relief with
respect to it or its debts under any bankruptcy laws or other customary
insolvency actions or (ii) seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its assets, the issuance of a writ of attachment, execution, or similar process,
or like relief if, in each such case mentioned in (i) or (ii) above, none of
subparagraphs (b), (c) or (d) of this subsection (i) apply and such involuntary
proceeding shall remain undismissed and unstayed for a period of thirty
(30) days,
     
for the purposes of this paragraph (h), the occurrence any of the events
mentioned in subparagraphs (i) to (iii) below shall not constitute an Insolvency
Event:

  (i)  
a vexatious or frivolous petition or filing presented against a Finance Party by
a creditor or other step against a Finance Party which is being contested by
such Finance Party in good faith and with due diligence and is discharged or
struck out within 60 days; or
    (ii)  
any other petition or filing presented against a Finance Party by a creditor or
other step against a Finance Party in relation to a claim for an amount of less
than three (3) percent of the shareholders’ fund ; and
    (iii)  
any action against a Finance Party taken as part of a solvent winding-up,
administration, dissolution or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise),

 

16



--------------------------------------------------------------------------------



 



(i)  
an order for relief is entered against the person under applicable insolvency,
bankruptcy or fraudulent conveyance laws, or similar statutes or common law,
including, without limitation, as applicable, Title 11 of the United States Code
as now or hereafter in effect, or
  (j)  
the filing by the person of an answer admitting the material allegations of a
petition filed against it in any involuntary proceeding (of the type referred to
in sub-paragraph (i) but not of the type referred to in sub-paragraphs (h)(i),
(ii) or (iii)) commenced against it, or
  (k)  
consent by the person to any relief referred to in this subsections (i) to
(j) above or to the appointment of or taking possession by any such official in
any involuntary proceeding (of the type referred to in sub-paragraph (i))
commenced against it; or
  (l)  
anything analogous or having a substantially similar effect to any of the events
specified above happens under the Law of any applicable jurisdiction.

“Interest Coverage Ratio” has the meaning given to such term in Clause 24.1
(Financial definitions).
“Investment Grade Ratings” shall mean that the credit rating of the Company’s
senior unsecured, non-credit-enhanced long-term debt (the “Senior Unsecured
Debt” ) is (a) BBB- or higher, as determined by S&P or (b) Baa3 or higher, as
determined by Moody’s.
“IRS” means the U.S. Internal Revenue Service.
“Issuance Date” means the date on which a Letter of Credit is issued under this
Agreement.
“Issuance Request” means a written notice, substantially in the form set out in
Schedule 3 (Issuance Request), requesting an Utilisation.
“Issuing Bank” means with respect to the Letters of Credit issued under this
Agreement, Calyon.
“Legal Opinion” means any legal opinion delivered to the Administrative Agent
under Clause 3.1 (Conditions precedent to Signing) or Clause 28 (Changes to the
Obligors).
“Legal Reservations” means the limitation of enforcement by laws relating to
bankruptcy, insolvency, liquidation, reorganisation, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors;
“Letter of Credit” means any performance stand by letter of credit subject to
RUU 600 (ICC Revision 2007) or ISP 98 (ICC Publication 590), documentary credit,
letters of guarantee, bid bonds, performance bonds, performance guarantees,
advance payment bonds, retention money bonds, with the exception of non-trade
related instruments, issued pursuant to this Agreement by the Issuing Bank at
the request of and for the account of a LG User pursuant to an Issuance Request,
in the form agreed upon pursuant to Clause 4.6 (Issuance of Letters of Credit).
For the avoidance of doubt, Letters of Credit do not comprise Existing Letters
of Credit.
“Leverage Ratio” has the meaning given to such term in Clause 24.1 (Financial
definitions).

 

17



--------------------------------------------------------------------------------



 



“LG Users” means the Original LG Users and any Subsidiary of the Company
acceding to this Agreement in accordance with Clause 28.2 (Additional LG Users)
as Additional LG User.
“Lloyds TSB Bank plc” means Lloyds TSB Bank plc, whose registered office is
located at 25 Gresham St, London, EC2V 7HN, United Kingdom
“LMA” means the Loan Market Association.
“Majority Participating Banks” means:

(a)  
for the purposes of (i) paragraph (a) of Clause 38.1 (Required consents) in the
context of a waiver in relation to a proposed Utilisation (other than a
Utilisation on the Closing Date) of the condition in Clause 3.2 (Conditions
Precedent), a Participating Bank or Participating Banks whose Commitments
aggregate more than 662/3 per cent. of the Total Commitment; and
  (b)  
(in any other case), a Participating Bank or Participating Banks whose
Commitments aggregate more than 662/3 per cent. of the Total Commitment (or, if
the Total Commitment have been reduced to zero, whose participations in the
outstanding Utilisations aggregated more than 662/3 per cent. of the Total
Commitments immediately prior to that reduction).

“Mandatory Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 5 (Mandatory Cost Formula).
“Margin Regulations” means Regulations T, U and X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
“Margin Stock” means “margin stock” as defined in the Margin Regulations.
“Material Adverse Effect” means a material adverse effect on the financial
condition, business or business prospects of the Company and its Subsidiaries,
taken as a whole, which, in any such case, in the reasonable opinion of the
Majority Participating Banks, affects or would affect the ability of the
Obligors to pay or refinance, when due, amounts owing under the Finance
Documents.
“Material Subsidiary” means:

(a)  
an Obligor (other than the Company); or
  (b)  
a Subsidiary of the Company which is:

  (i)  
listed in Schedule 12 (Material Subsidiaries); or
    (ii)  
whose total assets represent more than 10 per cent of Flowserve Group’s combined
assets; or
    (iii)  
whose total sales and operating revenues represent more than 10 per cent of
Flowserve Group’s combined sales and operating revenues; or

 

18



--------------------------------------------------------------------------------



 



  (iv)  
if the aggregate assets or sales and operating revenues of the Company and all
Material Subsidiaries at any time is less than 80 per cent of the combined
assets or combined sales and operating revenues of the Flowserve Group (as
applicable) (the “80 per cent. Test”), the next largest Subsidiaries of the
Company by assets and/or sales and operating revenues (in order) will, until the
80 per cent. Test is satisfied, be deemed to be Material Subsidiaries.

Compliance with the conditions set out in paragraphs (b) (ii) and (b)
(iii) shall be determined by reference to the latest Annual Consolidated
Financial Statements of the Company.
A report by the Auditors of the Company that a Subsidiary is or is not a
Material Subsidiary shall, in the absence of manifest error, be conclusive and
binding on all Parties.
“Maturity Date” means the date falling five (5) years after the Signing Date.
“Month” means a period starting on one day in a calendar Month and ending on the
numerically corresponding day in the next calendar Month, except that:

(a)  
if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar Month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and
  (b)  
if there is no numerically corresponding day in the calendar Month in which that
period is to end, that period shall end on the last Business Day in that
calendar Month.

The above rules will only apply to the last Month of any period. “monthly” shall
be construed accordingly.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, (a)(i) which is contributed to by (or to which
there is an obligation to contribute of) the Company, any of its Subsidiaries,
or any ERISA Affiliate, and (ii) each such plan for the five-year period
immediately following the latest date on which the Company, any of its
Subsidiaries, or any ERISA Affiliate contributed to or had an obligation to
contribute to such plan, or (b) with respect to which the Company, any of its
Subsidiaries, or any ERISA Affiliate may incur any liability.
“Net Worth” has the meaning given to such term in Clause 24.1 (Financial
definitions).
“New Participating Bank” has the meaning given to such term in Clause 27.1
(Assignments and transfers by the Participating Banks).
“Non-Acceptable Participating Bank” means a Participating Bank:

(a)  
whose long term unsecured debt rating falls below A- or A3 by the relevant
Rating Agency or has ceased to be rated by a relevant Rating Agency; or
  (b)  
is a Defaulting Participating Bank.

“Non-Consenting Participating Bank” has the meaning given to such term in Clause
38.4 (Replacement of Participating Banks).

 

19



--------------------------------------------------------------------------------



 



“Obligations” has the meaning given to such term in Clause 32.2 (Distributions
by the Administrative Agent).
“Obligor” means a LG User or the Guarantor.
“Obligors’ Administrative Agent” means the Company, appointed to act on behalf
of each Obligor in relation to the Finance Documents pursuant to Clause 2.3
(Obligors’ Administrative Agent).
“OECD” means the Organization for Economic Cooperation and Development.
“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.4 (Conditions relating to
Optional Currencies).
“Original Financial Statements” means:

(c)  
in relation to the Company, (i) the audited consolidated financial statements
for its Financial Year ended 31 December 2008 and (ii) the unaudited
consolidated financial statements for the Financial Semester ended 30 June 2009;
and
  (d)  
in relation to each other Obligor, its audited unconsolidated financial
statements for its Financial Year ended 31 December 2008.

“Original LG Users” means the Company in such capacity, Flowserve B.V.,
Flowserve Hamburg GMBH, Flowserve Pompes S.A.S., Flowserve GB Limited,
Worthington S.R.L. and Flowserve Spain S.L.U.
“Original Obligor” means an Original LG User or the Guarantor.
“Original Participating Bank” means a Participating Bank having signed this
Agreement on the Signature Date and appearing as such under the heading
“Commitment” in Error! Reference source not found. (Error! Reference source not
found.) of Error! Reference source not found. (Error! Reference source not
found.)
“Ownership Threshold Event” means that the Company ceases to beneficially own,
directly or indirectly, and free and clear of any Security (other than a
Permitted Security) shares or other participation interests carrying the right
to exercise 100 per cent of the total voting power attached to all classes of
the outstanding Voting Capital Stock of each other Obligor.
“Paper Form Participating Bank” has the meaning given to such term in Clause
34.7 (Use of websites).
“Participating Bank” means:

(a)  
any Participating Bank mentioned as “Original Participating Bank” in Error!
Reference source not found. (Error! Reference source not found.); and
  (b)  
any bank, financial institution, trust, fund or other entity which has become a
Party as a Participating Bank in accordance with Clause 27 (Changes to the
Participating Banks),

 

20



--------------------------------------------------------------------------------



 



which in each case has not ceased to be a Participating Bank in accordance with
the terms of this Agreement.
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“Party” means a party to this Agreement.
“Payment Date” has the meaning given to such term in Clause 10.2 (Obligors’
Liabilities).
“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.
“Permitted Acquisition” means that the Company or any Subsidiary may acquire all
or substantially all the assets of a person or line of business of such person,
or not less than 100% of the Capital Stock or other equity interests of a person
(hereafter, in this definition, an “Acquired Entity”) provided that:

(a)  
such acquisition was not preceded by an unsolicited tender offer for such
Capital Stock or other equity interest by, or proxy contest initiated by, the
Company or any Subsidiary;
  (b)  
the Acquired Entity shall be a going concern, shall be in a similar line of
business as that of the Company and the Subsidiaries as conducted during the
current and most recent Financial Year and shall have had positive Consolidated
EBITDA over the twelve month period preceding the acquisition; and
  (c)  
at the time of such transaction:

  (i)  
both before and after giving effect thereto, no Default shall have occurred and
be continuing;
    (ii)  
the Company would be in compliance with the covenants set forth in paragraph
(i) of Clause 24.2 (Financial condition) and the Leverage Ratio shall be at
least 25 basis points below the maximum Leverage Ratio permitted at the time
pursuant to paragraph (ii) of Clause 24.2 (Financial condition), in each case as
of the most recently completed period of four consecutive fiscal quarters ending
prior to such transaction for which the Annual Consolidated Financial Statements
or the Semester Consolidated Financial Statement required pursuant to Clause
23.1(a) and the certificates required pursuant Clause 23.1(b) have been
delivered or for which comparable financial statements have been filed with the
Securities and Exchange Commission, after giving pro forma effect to such
transaction and to any other event occurring after such period as to which pro
forma recalculation is appropriate (including any other transaction described in
this definition occurring after such period) as if such transaction had occurred
as of the first day of such period;
    (iii)  
after giving effect to such acquisition, there must be at least $60,000,000 (or
the Dollar Equivalent thereof if in another currency) of unused and available
revolving credit commitments under the Bank of America Credit Agreement; and

 

21



--------------------------------------------------------------------------------



 



  (iv)  
the aggregate of the consideration paid in connection with all such acquisitions
(including any Indebtedness of the Acquired Entity that is assumed by the
Company or any Subsidiary following such acquisition) shall not exceed:

  (A)  
if the Company’s Leverage Ratio calculated as provided under clause (c)(ii)
above is greater than 3.0 to 1.0, $50,000,000 (or the Dollar Equivalent thereof
if in another currency) in any Financial Year of the Company,
    (B)  
if the Company’s Leverage Ratio calculated as provided under clause (c)
(ii) above is equal to or less than 3.0 to 1.0 but greater than 2.0 to 1.0,
$100,000,000 (or the Dollar Equivalent thereof if in another currency) in any
Financial Year of the Company,
    (C)  
if the Company’s Leverage Ratio calculated as provided under paragraph (c)(ii)
above is equal to or less than 2.0 to 1.0, $150,000,000 (or the Dollar
Equivalent thereof if in another currency) in any Financial Year of the Company,
and
    (D)  
$500,000,000 (or the Dollar Equivalent thereof if in another currency) for all
such acquisitions,

     
provided, that the amounts may be increased by the amount of consideration for
any such acquisition consisting solely of, or paid from the issuance of, common
stock of the Company.

All pro forma calculations required to be made pursuant to this definition shall
(i) include only those adjustments that would be permitted or required by
Regulation S-X under the Securities Act of 1933, as amended, are reviewed by the
Company’s Auditors and are based on reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent and (ii) be certified to by a
legal representative of the Company as having been prepared in good faith based
upon reasonable assumptions.
“Permitted Investments” means, at any time, any one or more of the following:

(a)  
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof;
  (b)  
investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, one of the three
highest credit ratings obtainable from S&P or from Moody’s;
  (c)  
investments in certificates of deposit, banker’s acceptances and time deposits
maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any agent or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

 

22



--------------------------------------------------------------------------------



 



(d)  
fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria of clause (c) above;
  (e)  
investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and
  (f)  
other short-term investments utilized by a Subsidiary of the Company
incorporated in a jurisdiction other than the United States of America in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.

“Permitted Security” means, as at any time, any one or more of the following:

(a)  
any Security existing at the time of acquisition on any asset acquired by any
Flowserve Group Member after the Signing Date and not created in contemplation
of that acquisition and any substitute Security created on that asset in
connection with the refinancing of the Indebtedness for Borrowed Money secured
on that asset (but in any such case the principal amount secured by any such
Security may not be increased);
  (b)  
any Security securing indebtedness consisting of Capital Lease Obligations being
Security over the asset which is the subject of the relevant capital lease and
created for the sole purpose of financing all or any part of the acquisition of
that asset and provided that the amount secured shall not exceed the Capital
Lease Obligations and provided also that such Security is created substantially
contemporaneously with the relevant capital lease (provided that the principal
amount secured by any such Security may not be increased);
  (c)  
any Security subsisting over any asset of any Subsidiary of the Company prior to
the date of such Subsidiary becoming a Subsidiary and not created in
contemplation of such Subsidiary becoming a Subsidiary and any substitute
Security created on that asset in connection with the refinancing of the
Indebtedness for Borrowed Money secured on that asset (but in any such case the
principal amount secured by such Security may not be increased);
  (d)  
any Security (other than a floating charge over assets) arising by reason solely
of the consolidation, amalgamation or merger of any Obligor with any other
corporation as permitted pursuant to Clause 23 (Information Undertakings) or of
any Subsidiary of any Obligor with any other corporation, and in any such case
arising automatically by operation of mandatory statutory provisions of law or
(in the case of the consolidation, amalgamation or merger of Obligors, of
Subsidiaries an Obligor, or of any Obligor with any Subsidiary of an Obligor,
present or future) arising by virtue of the provisions of any Security
outstanding immediately prior to such consolidation, amalgamation or merger, not
being, in any such case, Security created, or provisions in relation thereto
entered into, in contemplation of such consolidation, amalgamation or merger
(but the principal amount secured by such Security may not be increased);

 

23



--------------------------------------------------------------------------------



 



(e)  
any Security created in the ordinary course of business in connection with any
arrangement (whether a deferred purchase, sale and purchase, sale and leaseback,
leasing or other arrangement), the direct or indirect purpose of which is to
allow the purchaser or user of a product marketed by any Flowserve Group Member
to finance the acquisition or rental thereof, in whole or in part, provided that
such Security is created on the product the acquisition or rental of which is so
financed or on the rights of the Flowserve Group Member under any lease or other
agreements relating to such products or arrangements;
  (f)  
in relation to Flowserve Hamburg GmbH, a pledge over bank accounts held with a
German bank in Germany in favour of the relevant account holding bank arising
under the general terms and conditions (Allgemeine Geschaeftsbedingungen) of the
account holding bank, provided that such pledge relates to Indebtedness for
Borrowed Money permitted under this Agreement and limited to Euros 10,000,000 at
any time;
  (g)  
in relation to Flowserve B.V., a pledge over bank accounts held with a bank in
The Netherlands in favour of the relevant account holding bank arising under the
general conditions drawn up by the Netherlands Bankers’ Association (Nederlandse
Vereniging van Banken) and the Consumers Union (Consumentbond) of the account
holding bank, provided that such pledge relates to Indebtedness for Borrowed
Money permitted under this Agreement and limited to Euros 10,000,000 at any
time;
  (h)  
a Statutory Security;
  (i)  
any Security not falling within any of paragraphs (a) to (e) above existing on
the Signing Date (including the Guarantees listed in Error! Reference source not
found. (Error! Reference source not found.) (the “Existing Guarantees")) to
secure Indebtedness for Borrowed Money and any substitute Security created in
connection with the refinancing of the Indebtedness for Borrowed Money secured
by such Security including, but not limited to, any Security existing or granted
under the Bank of America Credit Agreement provided that no new Security over
shares or other participation interest is granted in connection with the
refinancing of the Bank of America Credit Agreement and provided further that
the principal amount of the Indebtedness for Borrowed Money secured by any
substitute Security does not exceed the initial principal amount of Indebtedness
for Borrowed Money (including unfunded commitments) secured by Security granted
under the Bank of America Credit Agreement before the date of such refinancing.

“Plan” means any “employee benefit plan” (as defined in Section 3(3) of ERISA),
other than a Multiemployer Plan, maintained or contributed to by the Company,
any of its Subsidiaries, or any ERISA Affiliate, or to which the Company, any of
its Subsidiaries, or any ERISA Affiliate has an obligation to contribute, and
each such plan subject to the provisions of Title IV of ERISA or Section 412 of
the Code or Section 302 of ERISA for the five-year period immediately following
the latest date on which the Company, any of its Subsidiaries, or any ERISA
Affiliate maintained, contributed to, had or may have an obligation to
contribute to (or is deemed under Section 4069 of ERISA to have maintained or
contributed to or to have had an obligation to contribute to, or otherwise to
have liability with respect to) such plan.
“Proportion” means in relation to a Participating Bank in respect of any Letter
of Credit, the proportion (expressed as a percentage) borne by that
Participating Bank’s Available Commitment to the Available Facility immediately
prior to the issuance of that Letter of Credit, adjusted to reflect any
assignment or transfer under this Agreement to or by that Participating Bank.

 

24



--------------------------------------------------------------------------------



 



“Qualified Capital Stock” means any Capital Stock other than Redeemable Capital
Stock.
“Qualifying Participating Bank” has the meaning given to that term in Clause 17
(Tax Gross Up and Indemnities).
“Quotation Day” means, in relation to any period (or day) for which an interest
rate or an exchange rate is to be determined:

(a)  
(if the currency is sterling) one day before the first day of that period (or
such day);
  (b)  
(if the currency is euro) one TARGET Day before the first day of that period (or
such day); or
  (c)  
(for any other currency) one Business Day before the first day of that period
(or such day),

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of those days).
“Rating Agency” shall mean each of S&P and Moody’s.
“Recovering Finance Party” has the meaning given to such term in Clause 31.1
(Payments to Finance Parties).
“Redeemable Capital Stock” means any Capital Stock that, either by its terms or
by the terms of any security into which it is convertible or exchangeable or
otherwise, matures or is, or upon the happening of an event or passage of time
would be, required to be redeemed prior to the Maturity Date or is redeemable at
the option of the holder thereof at any time prior to the Maturity Date, or is
convertible into or exchangeable for debt securities at any time prior to the
Maturity Date at the option of the holder thereof.
“Reference Banks” means, in relation to EONIA the principal Paris offices of
HSBC, Société Générale and BNP Paribas or such other banks as may be appointed
by the Administrative Agent in consultation with the Company.
“Regulation S-X” means Regulation S-X promulgated by the Securities and Exchange
Commission as in effect on the date hereof.
“Related Business” means the business and activities currently or formerly
engaged in by any of the Obligors or their respective Subsidiaries and any
business, activity or service that is complementary, incidental, related,
ancillary or similar thereto or is a reasonable extension, development or
expansion thereof or of the technologies, know-how or processes developed or
used therein.
“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

25



--------------------------------------------------------------------------------



 



“Release” mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Relevant Interbank Market” means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.
“Relevant Jurisdiction” means, in relation to an Obligor:

(a)  
its jurisdiction of incorporation; and
  (b)  
any jurisdiction where it conducts its business.

“Relevant Period” means each period of twelve (12) Months ending on the last day
of the Financial Year and each period of six (6) Months ending on the last day
of each Financial Semester.
“Repeating Representations” has the meaning given to that term in Clause 22.29
(Times when representations made).
“Replacement Participating Bank” has the meaning given to such term in Clauses
38.4 (Replacement of Participating Banks) and 38.6 (Replacement of a
Non-Acceptable Participating Bank).
“Representative” means any delegate, Administrative Agent, manager,
administrator, nominee, attorney, trustee or custodian.
“Residual Value Guarantee” means any obligation of any Flowserve Group Member to
provide funds to indemnify another person against a loss or deficiency suffered
by such person in the stipulated value of a product manufactured or supplied by
any Flowserve Group Member.
“Restricted Payment” means any payment or transfer in cash or in kind by any
Flowserve Group Member to any non-Flowserve Group Affiliate in respect of the
following:

(a)  
any dividend, share premium or share capital repayment, or other distribution
(whether made in cash, securities or other property) declared or paid on or with
respect to any shares of Capital Stock of the Company (including any payment in
connection with any merger or consolidation by any person other than a Flowserve
Group Member with or into the Company), except for any dividend or distribution
payable solely in shares of Qualified Capital Stock of the Company;
  (b)  
the purchase, repurchase, redemption, acquisition or retirement for value of any
Capital Stock of the Company (other than (i) from the Company or a Subsidiary of
the Company, or (ii) in respect of dissenters’ rights as determined in
accordance with Applicable Law) or any securities exchangeable for or
convertible into any such Capital Stock, including the exercise of any option to
exchange any Capital Stock (other than for or into Qualified Capital Stock of
the Company);

 

26



--------------------------------------------------------------------------------



 



(c)  
the purchase, repurchase, redemption, acquisition or retirement for value, prior
to the date for any scheduled maturity, sinking fund or amortization or other
instalment payment, of any Subordinated Debt; or
  (d)  
any loan, advance, subscription, purchase or other provision of funds howsoever
constituted, as a result of which, and to extent that, a Flowserve Group Member
becomes a creditor in respect of Indebtedness for Borrowed Money of, or under
other Banking Facilities with, any non-Flowserve Group Member.

“Screen Rate” means, in relation to the European Overnight Index Average
(EONIA), the percentage rate per annum determined daily for deposits in Euros by
the European Central Bank and currently displayed on the immediately following
Target Day on page EONIA of the Reuters Monitor Rates Services. If this page is
replaced or service ceases to be available, the Administrative Agent may specify
another page or service displaying the appropriate rate after consultation with
the Company and the Participating Banks.
“Second Currency” has the meaning given to such term in Clause 19.1 (Currency
indemnity).
“Securities Act of 1933” means the Securities Act of 1933 enacted by the
Congress of the United States of America on 27 May 1933, as amended.
“Securities and Exchange Commission” means the Securities and Exchange
Commission of the United States of America.
“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
“Sharing Payment” has the meaning given to such term in Clause 31.1 (Payments to
Finance Parties).
“Signing Date” means the date of signature of this Agreement.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
“Specified Time” means a time determined in accordance with Error! Reference
source not found. (Error! Reference source not found.).
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by any Obligor or any of its respective
Subsidiaries that are reasonably customary in receivables or inventory financing
facilities, including, without limitation, servicing of the obligations
thereunder.
“Statutory Security” means, as at any time, any one or more of the following:

(a)  
any Security arising by operation of law on assets for taxes, assessments or
other governmental charges or levies or in favour of workmen’s compensation
board or similar agencies:

  (i)  
which liabilities are not yet due; or

 

27



--------------------------------------------------------------------------------



 



  (ii)  
which liabilities are due, but the validity of such tax, assessment, charge or
levy is being contested diligently and in good faith by or on behalf of the
person allegedly liable and for which such person has set aside appropriate
reserves in its books as and if required by the Accounting Principles,

   
and provided that, in each case, no enforcement action has been taken in respect
of such Security; or

(b)  
any Security arising by operation of law for any judgment rendered or claim
filed against a person, which such person (or others on its behalf) will be
contesting diligently and in good faith, and for which such person has set aside
appropriate reserves on its books, as and if required by the Accounting
Principles.

“Structure Chart” means the group structure chart in the agreed form.
“Subordinated Debt” means Indebtedness for Borrowed Money of any Flowserve Group
Member which either:

(a)  
is unsecured, is not guaranteed by any person, has a maturity date that falls
after the Maturity Date and is fully and effectively subordinated in point of
priority, in all relevant jurisdictions, to the obligations of the Obligors
towards the Finance Parties under the Finance Documents by written agreement
between the creditor concerned and the Administrative Agent (acting on the
instructions of the Majority Participating Banks acting reasonably) which
written agreement provides that:

  (i)  
such Indebtedness for Borrowed Money may not be enforced against the relevant
Flowserve Group Member or its assets during any period (a “Blockage Period”)
whilst an Event of Default is continuing;
    (ii)  
interest on such Indebtedness for Borrowed Money is not payable during a
Blockage Period; and
    (iii)  
the creditors in respect of such Indebtedness for Borrowed Money are required to
hold on trust for and turn over to the Finance Parties, any amounts received by
them from the Obligors during a Blockage Period; or

(b)  
is mandatorily or automatically convertible into non-redeemable share capital of
the relevant Flowserve Group Member, including on the bankruptcy or insolvency
of that Flowserve Group Member.

“Subsidiary” of a person means any company a majority of whose Voting Capital
Stock, is owned directly or indirectly, beneficially or otherwise, by such
person (but excluding a trust with respect to which such person does not have
the ability to appoint a majority of the trustees) and a person will be deemed
to be a Subsidiary of another person if it is a Subsidiary of a person that is
that other person’s Subsidiary.
“Sum” has the meaning given to such term in Clause 19.1 (Currency indemnity).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

 

28



--------------------------------------------------------------------------------



 



“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
“TEG Letter” has the meaning given to that term in Clause 15.2 (Effective Global
Rate (Taux Effectif Global)).
“Term” means each period for which the Issuing Bank is under a liability under a
Letter of Credit, which will be the term of the relevant Letter of Credit, and
which shall not be longer than 5 years and in any case shall not extend beyond
sixty (60) Business Days before the Maturity Date.
“Third Anti-Money Laundering European Directive” means the European Union
directive No. 2005/60/CE dated 26 October 2005 on the prevention of the use of
the financial system for the purpose of money laundering and terrorist
financing.
“Total Commitment” means the sum, in the Base Currency Amount, of the
Commitments of all the Participating Banks being the amount set forth in the
line “Total Commitment”, in Error! Reference source not found. (Error! Reference
source not found.) of Error! Reference source not found. (Error! Reference
source not found.) and as it may be cancelled or reduced pursuant to this
Agreement.
“Transfer Agreement” means an agreement substantially in the form set out in
Error! Reference source not found. (Error! Reference source not found.) or any
other form agreed between the Administrative Agent and the Company.
“Transfer Date” means, in relation to a transfer, the later of:

(c)  
the proposed Transfer Date specified in the relevant Transfer Agreement; and
  (d)  
the date on which the Administrative Agent executes the relevant Transfer
Agreement.

“Treaty” has the meaning given to such term in Clause 17.1 (Definitions).
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
“Unpaid Sum” means any sum due and payable but unpaid on its due date by an
Obligor under the Finance Documents.
“Unreimbursed Amount” has the meaning given to such term in Clause 10.3
(Participating Banks’ Liabilities).
“Utilisation” means the issuance of a Letter of Credit.

 

29



--------------------------------------------------------------------------------



 



“VAT” means any tax imposed in accordance with the Council directive of 28
November 2006 on the Common System of the value added tax (EC Directive
2006/112), whether imposed in a member State of the European Union or elsewhere
in substitution for or levied in addition to such tax.
“Voting Capital Stock” means the capital stock (whether common shares, preferred
shares or other equivalent equity interests, howsoever designated, in the
capital stock of a body corporate, equity preferred or common interests in a
limited liability company, limited or general partnership interests in a
partnership or any other equivalent ownership interest, or the interest of a
beneficiary under a trust) of a company which carries voting rights, provided
that capital stock which carries the right to vote conditionally upon the
happening of an event shall not be considered Voting Capital Stock until the
occurrence of such event and then only during the continuance of such event.
“Worthington S.R.L.” means Worthington S.R.L. a private company organized and
existing under the laws of Italy and having its address at Via Rossini 90/92,
20033 Desio (Milan), Italy.

1.2  
Construction
  (a)  
Unless a contrary indication appears, a reference in this Agreement to:

  (i)  
the “Administrative Agent”, any “Arranger”, any “Finance Party”, the “Issuing
Bank”, any “Participating Bank”, any “Obligor”, any “Party” or any other person
shall be construed so as to include its successors in title, permitted assigns
and permitted transferees in accordance with the Finance Documents;
    (ii)  
a document in “agreed form” is a document which is previously agreed in writing
by or on behalf of the Company and the Administrative Agent;
    (iii)  
“assets” includes present and future properties, revenues and rights of every
description;
    (iv)  
a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;
    (v)  
“gross negligence” means “faute lourde”;
    (vi)  
a “guarantee” includes any guarantee, any “cautionnement”, “aval”, any
“garantie” and any indemnity or similar assurance against loss which is
independent from the debt to which it relates;
    (vii)  
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;
    (viii)  
“merger” includes any “fusion” implemented in accordance with articles L.236-1
to L.236.24 of the French Code de commerce or any equivalent provision under any
Applicable Law (including, without limitation, Luxembourg law);

 

30



--------------------------------------------------------------------------------



 



  (ix)  
a Participating Bank’s “participation” in relation to a Letter of Credit, shall
be construed as a reference to the relevant amount that is or may be payable by
a Participating Bank in relation to that Letter of Credit;
    (x)  
a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any grouping (whether or not having separate legal
personality);
    (xi)  
a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organization;
    (xii)  
a “security interest” includes any type of security (“sûreté réelle”) and
transfer by way of security;
    (xiii)  
“trustee, fiduciary and fiduciary duty” has in each case the meaning given to
such term under any Applicable Law;
    (xiv)  
“wilful misconduct” means “dol”;
    (xv)  
a provision of law is a reference to that provision as amended or re-enacted;
and
    (xvi)  
unless a contrary indication appears, a time of day is a reference to Paris
time.

(b)  
Section, Clause and Schedule headings are for ease of reference only.
  (c)  
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.
  (d)  
A LG User providing “cash cover” for a Letter of Credit means a LG User (or the
Company):

  (i)  
paying an amount in the currency of the Letter of Credit to an interest-bearing
account opened in the name of the LG User (or the Company) and the following
conditions being met: (x) the account is with the Issuing Bank or the
Administrative Agent and (y) the LG User (or the Company on its behalf) has
executed a security document over that account, in form and substance reasonably
satisfactory to the Administrative Agent, creating a first ranking security
interest over that account; or
    (ii)  
providing to the Issuing Bank letter(s) letter(s) of credit (in form and
substance satisfactory for and in favour of the Issuing Bank) issued by
Acceptable Bank(s),

   
in each case subject to paragraphs (c) and (d) of Clause 11.1 (Cash cover by LG
User in the event of occurrence of an Event of Default), until no amount is or
may be outstanding under that Letter of Credit, withdrawals from the account
mentioned in paragraph (i) above or call under the letter(s) of credit mentioned
in paragraph (ii) above may only be made to pay a Finance Party amounts due and
payable to it under this Agreement in respect of that Letter of Credit.

 

31



--------------------------------------------------------------------------------



 



(e)  
A Default is “continuing” if it has not been remedied or waived.
  (f)  
A LG User “repaying” or “prepaying” a Letter of Credit means:

  (i)  
that LG User (or the Company) providing cash cover for that Letter of Credit;
    (ii)  
the maximum amount payable under the Letter of Credit being reduced or cancelled
in accordance with its terms; or
    (iii)  
the Issuing Bank being satisfied that it has no further liability under that
Letter of Credit,

and the amount by which a Letter of Credit is repaid or prepaid under paragraphs
(f)(i) and (f)(ii) above is the amount of the relevant cash cover or reduction.

(g)  
An outstanding amount of a Letter of Credit at any time is the maximum amount
that is or may be payable by the Issuing Bank in respect of that Letter of
Credit.
  (h)  
Where the character or amount of any asset, liability or indebtedness or item of
income or expense, or any consolidation or other accounting computation is
required to be made for any purpose hereunder, it shall be done in accordance
with the Accounting Principles with respect to the Financial Covenants, as in
effect on the Signing Date, and for all other purposes, as in effect on the date
of, or at the end of the period covered by, the financial statements from which
such asset, liability, item of income, or item of expense, is derived, or, in
the case of any such computation, as in effect on the date as of which such
computation is required to be determined; provided, however, that any concepts
that would not be included in or excluded from such term as used herein will be
deemed to include or exclude such amounts, items or concepts as set forth
herein, and provided, further, that references to “combined”, “consolidated” or
“consolidation”, as the case may be, shall in all events mean as defined with
reference solely to the Accounting Principles.
  (i)  
Except the Company to the extent provided for in the Finance Documents, each
Obligor shall have obligations hereunder only for itself and for its
Subsidiaries and is not jointly and severally liable (obligation conjointe et
non solidaire) with the other Obligors.
  2.  
THE FACILITY
  2.1  
The Facility

Subject to the terms of this Agreement, the Participating Banks make available
to the LG Users a multicurrency letter of credit facility in an aggregate amount
not to exceed the Base Currency Amount which is equal to the Total Commitment
(the “Facility”) and pursuant to which Facility, the Issuing Bank agrees to
issue, on account of the relevant LG Users, Letters of Credit in favour of
certain Beneficiaries.

 

32



--------------------------------------------------------------------------------



 



2.2  
Finance Parties’ rights and obligations
  (a)  
The obligations of each Finance Party under the Finance Documents are several
(conjointes et non solidaires). Failure by a Finance Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other Party under the Finance Documents. No Finance Party is responsible for the
obligations of any other Finance Party under the Finance Documents.
  (b)  
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.
  (c)  
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.
  2.3  
Obligors’ Administrative Agent
  (a)  
Each Obligor (other than the Company) by its execution of this Agreement or an
Accession Letter irrevocably appoints the Company to act on its behalf as its
agent (“mandataire”) in relation to the Finance Documents and irrevocably
authorises:

  (i)  
the Company on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a LG User, Issuance Requests), to
execute on its behalf any Accession Letter, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor (including, without limitation, by increasing the obligations of such
Obligor howsoever fundamentally, whether by increasing the liabilities
guaranteed by it or otherwise), without further reference to or the consent of
that Obligor; and
    (ii)  
each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Company,

   
and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any Issuance
Requests) or executed or made the agreements or effected the amendments,
supplements or variations, or received the relevant notice, demand or other
communication.
  (b)  
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors’ Administrative Agent or given to the Obligors’ Administrative Agent
under any Finance Document on behalf of another Obligor or in connection with
any Finance Document (whether or not known to any other Obligor and whether
occurring before or after such other Obligor became an Obligor under any Finance
Document) shall be binding for all purposes on that Obligor as if that Obligor
had expressly made, given or concurred with it. In the event of any conflict
between any notices or other communications of the Obligors’ Administrative
Agent and any other Obligor, those of the Obligors’ Administrative Agent shall
prevail.

 

33



--------------------------------------------------------------------------------



 



2.4  
Purpose

The LG Users shall apply each Letter of Credit issued under the Facility towards
guaranteeing the contractual obligations (other than Indebtedness for Borrowed
Money), owed by the LG Users in the ordinary course of business, towards the
relevant Beneficiaries.

2.5  
Monitoring

No Finance Party is bound to monitor or verify the application of any Letter of
Credit issued pursuant to this Agreement.

3.  
CONDITIONS OF UTILISATION
  3.1  
Conditions precedent to Signing

The Participating Banks acknowledge that all of the documents and other evidence
listed in Error! Reference source not found. (Error! Reference source not
found.) have been delivered to the Administrative Agent in form and substance
satisfactory to the Participating Banks.
3.2 Conditions Precedent to each Utilisation
Subject to Clause 3.1 (Conditions precedent to Signing), the Issuing Bank will
only be obliged to issue any Letter of Credit, if on the date of the Issuance
Request and on the proposed Issuance Date:

(a)  
the relevant LG User (or the Company on its behalf) has delivered a duly
completed Issuance Request;
  (b)  
the Administrative Agent has received evidence that the fees, costs and expenses
then due by the Company and/or the relevant LG Users to the Finance Parties have
been paid or will be paid on the Issuance Date;
  (c)  
in the case of a Letter of Credit to be renewed in accordance with Clause 5
(Extension of a Letter of Credit) no Event of Default is continuing or would
result from the proposed Utilisation and, in the case of any other proposed
issuance of an Utilisation, no Default is continuing or would result from the
proposed Utilisation; and
  (d)  
in relation to any Utilisation on the Closing Date, all the representations and
warranties in Clause 22 (Representations) or, in relation to any other
Utilisation, the Repeating Representations to be made by each Obligor are true
and correct in all material respects.

4.  
ISSUANCE OF LETTER OF CREDIT
  4.1  
The Facility

The Facility shall only be utilised by way of issuance of Letters of Credit.

 

34



--------------------------------------------------------------------------------



 



4.2  
Delivery of an Issuance Request

A LG User (or the Company on its behalf) may request a Letter of Credit to be
issued by delivery to the Administrative Agent of a duly completed Issuance
Request not later than the Specified Time.

4.3  
Completion of an Issuance Request
  (a)  
Each Issuance Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:

  (i)  
it identifies the LG User of that Letter of Credit;
    (ii)  
the proposed Issuance Date is a Business Day within the Availability Period;
    (iii)  
the currency and amount of the Letter of Credit comply with Clause 4.5 (Currency
and amount);
    (iv)  
the maximum aggregate Base Currency Amount of all Letters of Credit issued and
outstanding does not exceed the Total Commitment at any time;
    (v)  
the amount in the Base Currency of the proposed Letter of Credit does not exceed
the Available Facility;
    (vi)  
the Expiry Date of the Letter of Credit falls on or before the Maturity Date;
    (vii)  
the delivery instructions for the Letter of Credit are specified; and
    (viii)  
the identity of the Beneficiary and the country in which the Beneficiary is
registered are approved by the Issuing Bank and in conformity with the
restrictions defined under the European Union embargo list or any similar list
issued by application of the Third Anti-Money Laundering European Directive..

(b)  
Only the issuance of one Letter of Credit may be requested in each Issuance
Request.
  (c)  
The number of Letters of Credit issued in a Month may not exceed 30.
  (d)  
Each Letter of Credit shall provide that, unless the Issuing Bank has agreed in
advance upon the transferee of such Letter of Credit, the rights of a
Beneficiary under such Letter of Credit may not be assigned or otherwise
transferred.
  (e)  
If the details and instructions in the Issuance Request are not sufficiently
specific, the Issuing Bank shall inform the Company within two (2) Business Days
following receipt of the Issuance Request and the Letter Credit will not be
issued unless and until the Issuing Bank is satisfied that it has received the
necessary additional details and instructions.

 

35



--------------------------------------------------------------------------------



 



4.4  
Conditions relating to Optional Currencies
  (a)  
A currency will constitute an Optional Currency in relation to a Utilisation if:

  (i)  
it is readily available in the amount required and freely convertible into the
Base Currency in the Relevant Interbank Market on the Quotation Day and the
Issuance Date for that Utilisation; and
    (ii)  
is Dollars, Pounds Sterling or has been approved by the Administrative Agent on
or prior to receipt by the Administrative Agent of the relevant Issuance Request
for that Utilisation and for which the Administrative Agent provides a rate of
exchange with Euros.

(b)  
If the Administrative Agent has received a written request from the Company for
a currency to be approved under paragraph (a)(ii) above, the Administrative
Agent will confirm to the Company by the Specified Time:

  (i)  
whether or not the Participating Banks have granted their approval; and
    (ii)  
if approval has been granted, the minimum amount for any subsequent Utilisation
in that currency.

4.5  
Currency and amount
  (a)  
The currency specified in an Issuance Request must be the Base Currency or an
Optional Currency.
  (b)  
Subject to paragraph (c) below, the amount of the proposed Letter of Credit must
be an amount whose Base Currency Amount is not more than the Available Facility
and which is:

  (i)  
if the currency selected is the Base Currency, a minimum of €500,000 or, if
less, the Available Facility; or
    (ii)  
if the currency selected is U.S. dollars, a minimum of $600,000 or, if less, the
Available Facility; or
    (iii)  
if the currency selected is Pound Sterling, a minimum of GBP 400,000 or, if
less, the Available Facility; or
    (iv)  
if the currency selected is an Optional Currency other than Dollars or Pound
Sterling, the minimum amount specified by the Administrative Agent pursuant to
Clause 4.4(b)(ii) (Conditions relating to Optional Currencies) or, if less, the
Available Facility.

(c)  
The maximum aggregate Base Currency Amount of all Letters of Credit shall not
exceed the Total Commitment at any time.

 

36



--------------------------------------------------------------------------------



 



4.6  
Issuance of Letters of Credit
  (a)  
If the conditions set out in this Agreement have been met and the form of the
Letter of Credit has been agreed by the Issuing Bank and the Administrative
Agent, at their discretion, the Issuing Bank shall issue the Letter of Credit on
the Issuance Date.
  (b)  
The amount of each Participating Bank’s participation in each Letter of Credit
will be equal to its Proportion and for the avoidance of doubt a Participating
Bank’s participation in a Letter of Credit shall not exceed its Available
Commitment.
  (c)  
The Administrative Agent shall determine the Base Currency Amount of each Letter
of Credit which is to be issued in an Optional Currency and shall notify the
Issuing Bank and each Participating Bank of the details of the requested Letter
of Credit and its participation (which shall equal its Proportion) in that
Letter of Credit by the Specified Time.
  (d)  
As from the Closing Date, the Administrative Agent shall send to each
Participating Bank, on a monthly basis, a report containing the following
information in respect of the Letters of Credit issued during the preceding
month: (i) name of the LG Users for the account of which such Letters of Credit
have been issued, (ii) Issuance Date, Term, internal reference, amount and
currency of such Letters of Credit, (iii) type of such Letter of Credit and
(iv) name and address of the Beneficiaries of such Letters of Credit.
  4.7  
Cancellation of Commitments

The Available Commitments, which, at that time, are unutilized shall be
immediately cancelled at the end of the Availability Period.

5.  
EXTENSION OF A LETTER OF CREDIT
  (a)  
A LG User (or the Company on its behalf) may request that any Letter of Credit
(other than an Existing Letter of Credit) issued on behalf of that LG User be
extended by delivery to the Administrative Agent of an Extension Request by the
Specified Time.
  (b)  
The Finance Parties shall treat any such Extension Request in the same way as an
Issuance Request.
  (c)  
The terms of each extended Letter of Credit shall be the same as those of the
relevant Letter of Credit immediately prior to its extension, except that:

  (i)  
its amount may be less than the amount of the Letter of Credit immediately prior
to its extension; and
    (ii)  
its Term shall end on the proposed Expiry Date specified in the relevant
Extension Request.

(d)  
If the conditions set out in this Agreement have been met, the Issuing Bank
shall amend any Letter of Credit pursuant to the relevant Extension Request.

 

37



--------------------------------------------------------------------------------



 



6.  
REDUCTION OF A LETTER OF CREDIT
  (a)  
If, on the proposed Utilisation Date of a Letter of Credit, any of the
Participating Banks under the Facility is a Non-Acceptable Participating Bank
and:
     
either:

  (A)  
the Issuing Bank has not required the LG Users to provide cash cover pursuant to
Clause 11.2; or
    (B)  
the LG Users have failed to provide cash cover to the Issuing Bank in accordance
with Clause 11.2,

   
the Issuing Bank may reduce the amount of that Letter of Credit by an amount
equal to the amount of the participation of that Non-Acceptable Participating
Bank in respect of that Letter of Credit and that Non-Acceptable Participating
Bank shall be deemed not to have any participation (or obligation to indemnify
the Issuing Bank) in respect of that Letter of Credit for the purposes of the
Finance Documents.

(b)  
The Issuing Bank shall notify the Administrative Agent of each reduction made
pursuant to this Clause 6.
  (c)  
This Clause 6 shall not affect the participation of each other Participating
Bank in that Letter of Credit.
  7.  
REVALUATION OF LETTERS OF CREDIT
  (a)  
If any Letters of Credit are denominated in an Optional Currency, the
Administrative Agent shall at three monthly intervals after the Signing Date
recalculate the Base Currency Amount of each Letter of Credit by notionally
converting into the Base Currency the outstanding amount of that Letter of
Credit on the basis of the Administrative Agent’s Spot Rate of Exchange on the
date of calculation.
  (b)  
The Company shall, if requested by the Administrative Agent, within 3 Business
Days of any calculation under paragraph (a) above, ensure that sufficient
Letters of Credits are prepaid by providing cash cover in accordance with Clause
1.2(d)(i) or in accordance with Clause 1.2(d)(ii) to prevent the Base Currency
Amount of the Letters of Credits exceeding the Total Commitment following any
adjustment to a Base Currency Amount under paragraph (a) of this Clause 7.
  8.  
EXISTING LETTERS OF CREDIT
  (a)  
Error! Reference source not found. (Error! Reference source not found.) hereto
contains on the Signing Date a description of certain letters of credit issued
(or deemed issued) under the Existing Credit Agreement under which the Issuing
Bank and Deutsche Bank AG, New-York branch, in their capacity as participating
banks under the Existing Credit Agreement, have remaining liabilities and which
shall be outstanding on the Signing Date (and setting forth, with respect to
each such letters of credit, (i) the letters of credit number, (ii) the name(s)
of the account party or account parties, (iii) the face amount (including the
currency in which such letters of credit is denominated), (iv) the name of the
beneficiary, (v) the amounts of Calyon and Deutsche Bank AG, New-York branch
participations (expressed in the Base Currency) in such letters of credit and
(vi) the expiry date thereof) (each, an “Existing Letter of Credit”). As a
consequence of the Existing Letters of Credit, Error! Reference source not
found. (Error! Reference source not found.) hereto identifies the Available
Commitment of each Participating Bank on the Signing Date.

 

38



--------------------------------------------------------------------------------



 



(b)  
Thereafter, on a monthly basis, the Administrative Agent shall, on the basis of
information provided by The Royal Bank of Scotland Plc, revise Error! Reference
source not found. (Error! Reference source not found.) in compliance with
mutatis mutandis the calculation method described in Clause 7(a) above.
  (c)  
Upon receipt of such monthly update the Administrative Agent shall send the
update to Calyon and to Deutsche Bank AG — Paris Branch. Within five
(5) Business Days of such receipt, and save if Calyon disagrees with the
calculations set forth in such monthly update within such time period, the
Administrative Agent shall recalculate the Available Commitment as at such date
for each Participating Bank as follows:
  (d)  
Calyon’s Available Commitment shall be increased by an amount representing the
share of Calyon (as determined by the Administrative Agent on the basis of the
above mentioned monthly update) in the repayment or payment of all or part of
the Existing Letters of Credit which occurred during the monthly period to which
relates the above mentioned monthly update. Deutsche Bank AG — Paris Branch’s
Available Commitment shall be increased by an amount representing the share of
Deutsche Bank AG — Paris Branch (as determined by the Administrative Agent on
the basis of the above mentioned monthly update) in the repayment or payment of
all or part of the Existing Letters of Credit which occurred during the monthly
period to which relates the above mentioned monthly update. The other
Participating Banks Available Commitments shall, simultaneously, each be
increased in such an amount so that the Proportion of each Participating Bank be
the same as it was immediately before making the adjustments provided for in
this paragraph.
  (e)  
In case Calyon has objected to the calculation set forth in the above mentioned
monthly update, Calyon will provide the Administrative Agent and the Company
with a revised update. Such update shall be conclusive, save manifest error.
  (f)  
After the Signing Date, the Administrative Agent shall at a three monthly
interval send to each Participating Bank (other than Calyon) an update of its
Available Commitment.
  (g)  
For the purpose of this Clause, “repayment” or “payment” of an Existing Letter
of Credit shall be construed in accordance with, mutatis mutandis, paragraphs
(d) and (f) of Clause 1.2 (Construction).
  (h)  
For the sake of clarity, the Commitment of a Participating Bank shall not be
increased by any adjustment made to Calyon’s Available Commitment in accordance
with this Clause 8 (Existing Letters of Credit). However, the Parties
acknowledge that their Proportion (expressed as a percentage) as at the Signing
Date set out in item 2 (Error! Reference source not found.) of paragraph Part II
of Error! Reference source not found. (Error! Reference source not found.) may
vary following an adjustment made to Calyon’s Available Commitment and Deutsche
Bank AG - Paris Branch’s Available Commitment in accordance with this Clause 8
(Existing Letters of Credit).

 

39



--------------------------------------------------------------------------------



 



9.  
EXTENSION OF THE AVAILABILITY PERIOD
  (a)  
The Company may, by notice to the Administrative Agent (which shall promptly
deliver a copy thereof to each Participating Bank) not less than 45 days and not
more than 60 days before the end of the Availability Period, request that the
Availability Period be extended to the date which is 364 days after the end of
the Availability Period.
  (b)  
Upon receipt of the notice of the Company, each Participating Bank shall, within
twenty-five (25) days before the end of the Availability Period, notify the
Administrative Agent, of its decision to approve or reject, in its sole
discretion, the proposed extension of the Availability Period. Any Participating
Bank who fails to notify the Administrative Agent, within such time period,
shall be deemed to have rejected the proposed extension of the Availability
Period.
  (c)  
The Administrative Agent shall notify the Company of the decision of each
Participating Bank no later than twenty (20) days before the end of the
Availability Period.
  (d)  
Subject to the provisions of Clause 38.4 (Replacement of Participating Banks),
if any Participating Bank rejects the proposed extension of the Availability
Period, such request shall be deemed to have been rejected.
  (e)  
If all Participating Banks have agreed to the proposed extension of the
Availability Period, the Administrative Agent and the Company shall, within ten
(10) days before the end of the Availability Period, negotiate the terms and
conditions and the legal documentation required for the extension of the
Availability Period; provided further that the term of the Flowserve Corporation
Guarantee shall be extended to the satisfaction of the Participating Banks.
  (f)  
No provision of this Clause 9 shall oblige a Participating Bank to agree on a
proposed extension of the Availability Period. In considering whether or not to
approve such an extension, each Participating Bank shall make its own
independent appraisal of the creditworthiness of the Company and each Obligor
and its own independent investigation and assessment into the financial
condition and affairs of the Company.
  10.  
CLAIM UNDER A LETTER OF CREDIT
  10.1  
Issuing Bank Liabilities
  (a)  
Each of the Parties irrevocably and unconditionally authorises the Issuing Bank
to pay any claim made or purported to be made under a Letter of Credit requested
under this Agreement and which appears on its face to be in order (a “Claim”).
  (b)  
Each of the Parties acknowledges that the Issuing Bank:

  (i)  
is not obliged to carry out any investigation or seek any confirmation from any
other person before paying a Claim; and

 

40



--------------------------------------------------------------------------------



 



  (ii)  
deals in documents only and will not be concerned with the legality of a Claim
or any underlying transaction or any available set-off, counterclaim or other
defence of any person.

10.2  
Obligors’ Liabilities
  (a)  
If a Letter of Credit or any amount outstanding under a Letter of Credit becomes
due and payable, the LG User that requested (or on behalf of which the Company
requested) the issue of that Letter of Credit (the “Affected LG User”) shall
repay or prepay that amount immediately in the manner set out below.
  (b)  
Upon receipt by the Issuing Bank from a Beneficiary of any notice of Claim under
a Letter of Credit, the Issuing Bank shall promptly send to the Affected LG
User, the Guarantor, the Administrative Agent and the Participating Banks a
notice (a “Claim Notification”) setting out:

  (i)  
the amount and currency of the payment which the Issuing Bank is required to
make under that Letter of Credit (the “Amount of the Claim”); and
    (ii)  
the latest date on which such payment must be made (the “Payment Date”).

(c)  
The Affected LG User shall by no later than 10:00 a.m. on the later of:

  (i)  
the Business Day preceding the Payment Date;
    (ii)  
the second Business Day following the receipt by the Affected LG User of the
Claim Notification,

   
pay to the Administrative Agent, for the account of the Issuing Bank, the Amount
of the Claim.
  (d)  
The obligations of the Affected LG User under this Clause 10.2 will not be
affected by:

  (i)  
the sufficiency, accuracy or genuineness of any Claim or any other document; or
    (ii)  
any incapacity of, or limitation on the powers of, any person signing a Claim or
other document.

10.3  
Participating Banks’ Liabilities
  (a)  
In the event of a failure of the Affected LG User to reimburse the Issuing Bank
in full for the amount of any Claim pursuant to Clause 10.2 (Obligors’
Liabilities) above, the Issuing Bank shall promptly notify the Administrative
Agent and, upon receipt of such notice, the Administrative Agent shall promptly
notify each Participating Bank of the unreimbursed amount by the Affected LG
User (the “Unreimbursed Amount”), the amount of such Participating Bank’s
Proportion thereof and the date on which payment must be made by such
Participating Bank, which date shall not be less than five (5) Business Days of
the date of such notice.



 

41



--------------------------------------------------------------------------------



 



(b)  
Each Participating Bank shall, upon any notice pursuant to paragraph (a) above,
pay to the Administrative Agent for the account of the Issuing Bank an amount
equal to its Proportion of any Unreimbursed Amount not later than the day
specified in the notice sent by the Administrative Agent pursuant to (a) above.
Upon making any such payment to the Issuing Bank pursuant to Clause 10.1(b)
above, each Participating Bank shall be deemed to have taken, on the date such
Letter of Credit is issued (or if later, on the date the Participating Bank’s
participation in the Letter of Credit is transferred or assigned to the
Participating Bank in accordance with the terms of this Agreement), an undivided
interest and participation in such Letter of Credit in an amount equal to its
Proportion of that Letter of Credit.
  (c)  
The Affected LG User shall, within five (5) Business Days as from the receipt a
notice of the Administrative Agent to that effect, reimburse the Administrative
Agent (for the account of such Participating Bank) for any payment it made to
the Issuing Bank under paragraph (b) of this Clause 10.3 in respect of a Letter
of Credit. In this respect, each Obligor shall be deemed to incur a direct
obligation and liability vis-à-vis each Participating Bank up to the amounts
paid by each such Participating Bank in accordance with paragraph (b) above.
Each Participating Bank shall promptly notify the Issuing Bank and the
Administrative Agent upon receiving any payment from the Affected LG User
pursuant to this paragraph (c).
  (d)  
Whenever the Issuing Bank receives a payment of a reimbursement obligation from
the Affected LG User or the Guarantor for which it has received payments from
the Administrative Agent (for the account of such Participating Bank) pursuant
to paragraph (b) above, the Issuing Bank shall pay to the Administrative Agent
for the account of each such Participating Bank which has paid its Proportion
thereof (and which has not been reimbursed directly by the Affected LG User or
the Guarantor therefore pursuant to paragraph (c) above) an amount equal to such
Participating Bank’s share (based upon the proportionate aggregate amount
originally funded by such Participating Bank to the aggregate amount funded by
all Participating Banks) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations in accordance with paragraph (b) above.
  (e)  
To the effect of this Clause, each Participating Bank as primary obligor,
guarantees the due performance by each relevant LG User of its payment
obligations in respect of each Letter of Credit issued for the account of such
LG User. The obligations of each Participating Bank under this Clause are
continuing obligations and will extend to the ultimate balance of sums payable
by that Participating Bank pursuant to paragraph (b) above in respect of any
Letter of Credit, regardless of any intermediate payment or discharge in whole
or in part.
  10.4  
Indemnities
  (a)  
The Affected LG User shall, within 10 Business Days as from any notice of the
Administrative Agent to that effect, indemnify the Issuing Bank against any
cost, loss or liability incurred by the Issuing Bank (otherwise than by reason
of the Issuing Bank’s gross negligence or wilful misconduct) in acting as the
Issuing Bank under any Letter of Credit requested by (or on behalf of) the
Affected LG User.

 

42



--------------------------------------------------------------------------------



 



(b)  
Each Participating Bank shall (according to its Proportion), within 5 Business
Days as from any notice of the Administrative Agent to that effect and unless
the Issuing Bank has been reimbursed by the Affected LG User or the Guarantor
pursuant to the Flowserve Corporation Guarantee, indemnify the Issuing Bank
against any cost, loss or liability incurred by that Issuing Bank (including,
without limitation, any losses as a result of the failure of an Affected LG User
or the Guarantor to reimburse the Issuing Bank in full for the amount of any
Claim pursuant to Clause 10.3(a) (otherwise than by reason of the Issuing Bank’s
gross negligence or wilful misconduct) in acting as the Issuing Bank under any
Letter of Credit.
  (c)  
The Affected LG User shall immediately on demand reimburse any Participating
Bank for any payment it makes to the Issuing Bank under this Clause in respect
of a Letter of Credit.
  (d)  
The obligations of any Participating Bank or an Obligor under this Clause will
not be affected by any act, omission, matter or thing which, but for this
Clause, would reduce, release or prejudice any of its obligations under this
Clause (without limitation and whether or not known to it or any other person)
including:

  (i)  
any time, waiver or consent granted to, or composition with, any Obligor, any
Beneficiary or any other person;
    (ii)  
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the Flowserve
Group;
    (iii)  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor, any Beneficiary or other person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;
    (iv)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any Beneficiary or
any other person;
    (v)  
any amendment (however fundamental) or replacement of a Finance Document, any
Letter of Credit or any other document or security;
    (vi)  
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any Letter of Credit or any other document or
security;
    (vii)  
any insolvency or similar proceedings;
    (viii)  
the existence of any claim, setoff, defense, counterclaim or other right which
an Obligor or any member of the Flowserve Group may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any person for whom any such transferee may be acting), the Administrative
Agent, any Participating Bank, or any other person, whether in connection with
this Agreement, any Letter of Credit, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between the
Affected LG User, the Guarantor or any member of the Flowserve Group;

 

43



--------------------------------------------------------------------------------



 



  (ix)  
the occurrence of any Default.

11.  
CASH COVER
  11.1  
Cash Cover by LG User in the event of occurrence of an Event of Default
  (a)  
Upon the occurrence of an Event of Default, the LG Users shall within two
(2) Business Days from the notice sent by the Administrative Agent pursuant to
Clause 26.19 (Prepayment and cancellation) provide cash cover in accordance with
Clause 1.2(d)(i) to the Issuing Bank (for the account of the Finance Parties) in
an amount equal to all the amount owed by the LG Users to the Finance Parties
under the Finance Documents as set forth in Clause 26.19 (Prepayment and
cancellation).
  (b)  
Alternatively, upon the occurrence of an Event of Default, the Company may in
accordance with Clause 1.2(d)(ii) provide to the Issuing Bank letter(s) of
credit (in form and substance satisfactory for the Issuing Bank) issued by
Acceptable Bank(s) to guarantee to the Issuing Bank the payment of all amounts
due by the LG Users to the Finance Parties under the Finance Documents as set
forth in Clause 26.19 (Prepayment and cancellation).
  (c)  
If cash cover has been provided in accordance with Clause 1.2(d)(i) and that no
amount is or may be outstanding under the relevant Letters of Credit, the
Company may by notice to the Administrative Agent request that an amount equal
to the amount of the cash provided by the LG Users standing to the credit of the
relevant account held with the Issuing Bank or the Administrative Agent in
accordance with paragraph (a) above, be returned to the LG Users and the Issuing
Bank (or the Administrative Agent on its behalf) shall pay that amount to the LG
Users within 10 Business Days after the request from the Company (and shall
cooperate with the Company in order to procure that the relevant security or
collateral arrangement is released and discharged).
  (d)  
Alternatively, if cash cover has been provided in accordance with Clause
1.2(d)(ii) and that no amount is or may be outstanding under the relevant
Letters of Credit, the Company may by notice to the Administrative Agent request
that such letter(s) of credit are returned to the LG Users and the Issuing Bank
(or the Administrative Agent on its behalf) shall return such letter(s) of
credit to the LG Users within 10 Business Days after the request from the
Company.
  11.2  
Cash Cover by LG Users in case of a Non-Acceptable Participating Bank
  (a)  
If, at any time, a Participating Bank is or becomes a Non-Acceptable
Participating Bank and that Non-Acceptable Participating Bank’s Commitment and
Proportion of the outstanding amount of the outstanding Letters of Credit have
not been transferred and assigned to an Acceptable Participating Bank in
accordance with the provisions of Clause 38.6 (Replacement of a Non-Acceptable
Participating Bank), and the Issuing Bank notifies the Company (with a copy to
the Administrative Agent) that it requires the LG Users to provide cash cover in
accordance with Clause 1.2(d)(i) or in accordance with Clause 1.2(d)(ii) in an
amount equal to that Non-Acceptable Participating Bank’s Proportion of the
outstanding amount of the outstanding Letters of Credit and in the currency of
each such Letter of Credit, then the LG Users shall do so within 10 Business
Days after the notice is given.

 

44



--------------------------------------------------------------------------------



 



(b)  
If the relevant Participating Bank’s obligations in respect of the relevant
Letter(s) of Credit are transferred to an Acceptable Bank in accordance with
Clause 27 (Changes to the Participating Banks, the Issuing Bank :

  (i)  
may, in the event that a cash cover has been provided in accordance with Clause
1.2(d)(i), agree to the withdrawal of amounts from the relevant account up to
the level of that cash cover; or
    (ii)  
may, in the event that a cash cover has been provided in accordance with Clause
1.2(d)(ii), agree to return the relevant letter(s) of credit it received under
such Clause 1.2(d)(ii) to the LG Users.

(c)  
To the extent that the LG Users have complied with their obligations to provide
cash cover in accordance with this Clause 11.2, the relevant Participating
Bank’s Proportion in respect of the relevant Letter(s) of Credit will remain
(but that Participating Bank’s obligations in relation to each such Letter of
Credit may be satisfied in accordance with paragraph (d)(ii) of Clause 1.2
(Construction)). However, the LG Users’ obligation to pay any Letter of Credit
fee in relation to the relevant Letter of Credit to the Administrative Agent
(for the account of that Participating Bank) in accordance with paragraph (b) of
Clause 16.4 will be reduced proportionately as from the date on which it
complies with that obligation to provide cash cover (and for so long as the
relevant amount of cash cover continues to stand as collateral).
  (d)  
The Issuing Bank shall promptly notify the Administrative Agent of the extent to
which the LG Users provides cash cover pursuant to this Clause 11.2 and of any
change in the amount of cash cover so provided.
  (e)  
Each Participating Bank under the Facility shall notify the Administrative
Agent, the Issuing Bank and the Company:

  (i)  
on the Signing Date or on any later date on which it becomes such a
Participating Bank in accordance with Clause 27 (Changes to the Participating
Banks) whether it is a Non-Acceptable Participating Bank; and
    (ii)  
as soon as practicable upon becoming aware of the same, that it has become a
Non-Acceptable Participating Bank,

   
and an indication in Part II (The Original Participating Banks) of Schedule 1
(The Original Parties) or in a Transfer Agreement to that effect will constitute
a notice under paragraph (d)(i) to the Administrative Agent and, upon delivery
in accordance with Clause 27.6 (Copy of Transfer Agreement to Company), to the
Company.

 

45



--------------------------------------------------------------------------------



 



(f)  
Any notice received by the Administrative Agent pursuant to paragraph (e) above
shall constitute notice to the Issuing Bank of that Participating Bank’s status
and the Administrative Agent shall, upon receiving each such notice, promptly
notify the Issuing Bank of that Participating Bank’s status as specified in that
notice.
  (g)  
If a Participating Bank is or becomes a Non-Acceptable Participating Bank, its
Available Commitment, upon notification by the Issuing Bank in accordance with
paragraph (a) of this Clause 11.2, shall be reduced to zero and the Total
Commitment shall be reduced by an amount equal to such reduction of such
Available Commitment.
  11.3  
Rights of contribution

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 11.
SECTION 2 — REPAYMENT AND CANCELLATION

12.    
REPAYMENT

All Letters of Credit shall be repaid in full no later than their Expiry Date
and in any case on the Maturity Date.

13.  
ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION
  13.1  
Illegality in relation to Participating Banks

If it becomes unlawful in any applicable jurisdiction for a Participating Bank
to perform any of its obligations as contemplated by this Agreement or to fund
or maintain its participation in any Letter of Credit:

(a)  
that Participating Bank, shall promptly notify the Administrative Agent upon
becoming aware of that event;
  (b)  
upon the Administrative Agent notifying the Company, the Commitment of that
Participating Bank will be immediately cancelled; and
  (c)  
each LG User and/or the Company shall repay that Participating Bank’s
participation in the outstanding relevant Letters of Credit made to that LG User
within five (5) Business Days after the Administrative Agent has notified the
Company or, if earlier, the date specified by the Participating Bank in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by law).
  13.2  
Illegality in relation to Issuing Bank

If it becomes unlawful for the Issuing Bank to issue or leave outstanding any
Letter of Credit, then:

(a)  
the Issuing Bank shall promptly notify the Administrative Agent upon becoming
aware of that event;

 

46



--------------------------------------------------------------------------------



 



(b)  
upon the Administrative Agent notifying the Company, the Issuing Bank shall not
be obliged to issue any Letter of Credit;
  (c)  
the Company shall (and shall procure that each other Obligor shall) use its best
endeavours to procure the release of each Letter of Credit issued by the Issuing
Bank and outstanding at such time; and
  (d)  
unless any other Participating Bank has agreed to be an Issuing Bank pursuant to
the terms of this Agreement, the Facility shall cease to be available for the
issue of Letters of Credit.
  13.3  
Voluntary cancellation of the Available Facility
  (a)  
The Company may, if it gives the Administrative Agent not less than 10 Business
Days’ (or such shorter period as the Majority Participating Bank may agree)
prior notice, cancel the whole or any part (being, if in part, a minimum amount
of €5,000,000 and a multiple of €1,000,000) of the Available Facility.
  (b)  
Any cancellation under this Clause 13.3 shall reduce the Commitments of the
Participating Banks rateably under the Facility.
  13.4  
Voluntary Prepayment of a Letter of Credit

The Company may, if it gives the Administrative Agent not less than 10 Business
Days’ (or such shorter period as the Majority Participating Bank may agree)
prior notice, prepay the whole of Participating Banks’ outstanding liabilities
under a Letter of Credit by providing cash collateral to the Administrative
Agent in an amount equal to the Participating Banks’ liabilities under such
Letter of Credit.

13.5  
Right of cancellation and repayment in relation to a single Participating Bank
  (a)  
If:

  (i)  
any sum payable to any Participating Bank by an Obligor is required to be
increased under paragraph (c) of Clause 17.2 (Tax gross-up); or
    (ii)  
any Participating Bank claims indemnification from an Obligor under Clause 17.3
(Tax indemnity) or Clause 18.1 (Increased costs),

   
the Company may, whilst the circumstance giving rise to the requirement for
increased payment or indemnification continues, give the Administrative Agent
notice of cancellation of the Commitment of that Participating Bank and its
intention to procure the repayment of that Participating Bank’s participation in
the Letters of Credit issued.
  (b)  
On receipt of a notice referred to in paragraph (a) above in relation to a
Participating Bank, the Commitment of that Participating Bank shall immediately
be reduced to zero.
  (c)  
Within five (5) Business Days as from the giving of the notice referred to in
paragraph (a) above by the Company in relation to a Participating Bank (or, if
earlier, the date specified by that Obligor in that notice), each LG User to
which a Letter of Credit is outstanding shall repay that Participating Bank’s
participation in that Utilisation together with all interest and other amounts
accrued under the Finance Documents.

 

47



--------------------------------------------------------------------------------



 



13.6  
Right of cancellation and repayment in relation to a Defaulting Participating
Bank
  (a)  
If any Participating Bank becomes a Defaulting Participating Bank, the Company
may, at any time whilst the Participating Bank continues to be a Defaulting
Participating Bank, give the Administrative Agent 5 Business Days’ prior notice
of cancellation of the Available Commitment of that Participating Bank.
  (b)  
On the notice referred to in paragraph (a) above becoming effective, the
Commitment of that Defaulting Participating Bank shall immediately be reduced to
zero.
  (c)  
Within five (5) Business Days as from the giving of the notice referred to in
paragraph (a) above by the Company in relation to a Participating Bank (or, if
earlier, the date specified by the Company in that notice), each LG User to
which a Letter of Credit is outstanding shall repay that Participating Bank’s
participation in that Utilisation together with all interest and other amounts
accrued under the Finance Documents.
  (d)  
The Administrative Agent shall as soon as practicable after receipt of a notice
referred to in paragraph (a) above, notify all the other Participating Banks.
  14.  
RESTRICTIONS
  14.1  
Notices of Cancellation or Prepayment

Any notice of cancellation, prepayment or authorisation given by any Party under
Clause 13 (Illegality, Voluntary Prepayment and Cancellation) shall (subject to
the terms of this Clause) be irrevocable and, unless a contrary indication
appears in this Agreement, any such notice shall specify the date or dates upon
which the relevant cancellation or prepayment is to be made and the amount of
that cancellation or prepayment.

14.2  
Interest and other amounts

Any prepayment under this Agreement shall be made together with accrued interest
and fees on the amount prepaid but otherwise without premium or penalty.

14.3  
Prepayment in accordance with Agreement

No LG User shall repay or prepay all or any part of the Letters of Credit or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

14.4  
No reinstatement of Commitments

No amount of the Commitments or of the Total Commitment cancelled under this
Agreement may be subsequently reinstated.



 

48



--------------------------------------------------------------------------------



 



14.5  
Administrative Agent’s receipt of Notices

If the Administrative Agent receives a notice under Clause 13 (Illegality,
Voluntary Prepayment and Cancellation), it shall promptly forward a copy of that
notice or election to either the Company or the affected Participating Bank, as
appropriate.

14.6  
Effect of Repayment and Prepayment on Commitments
  (a)  
If all or part of a Letter of Credit under the Facility is repaid or prepaid and
is not available for redrawing (other than by operation of Clause 3.2
(Conditions Precedent to each Utilisation), an amount of the Commitments (equal
to the Base Currency Amount of the amount of the Letter of Credit which is
repaid or prepaid) will be deemed to be cancelled on the date of repayment or
prepayment. For the sake of clarity, except as otherwise provided for in this
Agreement, the Commitments of the Participating Banks shall not be reduced
rateably by the amounts of any repayment or prepayment of the Facility made
during the Availability Period.
  (b)  
Save in the circumstances contemplated in Clauses 11.2 (Cash Cover by LG Users
in case of a Non-Acceptable Participating Bank) 13.1 (Illegality in relation to
Participating Banks), 13.2 (Illegality in relation to Issuing Bank), 13.5 (Right
of cancellation and repayment in relation to a single Participating Bank ) and
13.6 (Right of cancellation and repayment in relation to a Defaulting
Participating Bank), any cancellation under this Clause 14.6 shall reduce the
Commitments of the Participating Banks rateably.

SECTION 3 — COSTS OF UTILISATION

15.  
INTEREST
  15.1  
Default Interest
  (a)  
Interest shall accrue on any Unpaid Sum to the fullest extent permitted by law
on the amount of such Unpaid Sum from the date the payment is due up to the date
of actual payment (both before and after judgment) at a rate per annum which is
the sum, from time to time, of two (2) per cent plus EONIA and the Mandatory
Cost during the period of non-payment. Any interest accruing under this Clause
15.1 shall be immediately payable by the Obligor on demand by the Administrative
Agent.
  (b)  
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount in accordance with article 1154 of the French Code
Civil.
  15.2  
Effective Global Rate (Taux Effectif Global)

For the purposes of articles L.313-1 et seq., R.313-1 and R.313-2 of the French
Code de la consommation, the Parties acknowledge that by virtue of certain
characteristics of the Facility the taux effectif global cannot be calculated at
the Signing Date. However, the LG Users acknowledge that they have received from
the Administrative Agent a letter containing an indicative calculation of the
taux effectif global, based on examples calculated on assumptions as to the taux
de période and durée de période set out in the letter (the “TEG Letter”). The
Parties acknowledge that such letter forms part of this Agreement.



 

49



--------------------------------------------------------------------------------



 



16.  
FEES
  16.1  
Commitment fee
  (a)  
The Company shall pay to the Administrative Agent (for the account of each
Participating Bank) a fee in the Base Currency computed at the rate of 0.40 per
cent. per annum on that Participating Bank’s Commitment for the Availability
Period.
  (b)  
The accrued commitment fee is payable on the first day of each March, June,
September and December in each year (the first of which shall be the first such
day after the date hereof) from the Signing Date until the last day of the
Availability Period.
  (c)  
No commitment fee is payable to the Administrative Agent (for the account of a
Participating Bank) on any Available Commitment of that Participating Bank for
any day on which that Participating Bank is a Defaulting Participating Bank.
  16.2  
Participation fee

The Company shall pay to the Administrative Agent (for the account of each
Participating Bank) a participation fee at the rate of 0.35 per cent on such
Participating Bank Commitment up front at the Signing Date.

16.3  
Agency fee

The Company shall pay to the Administrative Agent (for its own account) an
agency fee in the amount and at the times agreed in a Fee Letter.

16.4  
Arrangement fee

The Company shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in a Fee Letter.

16.5  
Fees payable in respect of Letters of Credit
  (a)  
The Company shall pay to the Issuing Bank (who shall transfer such amounts to
the Administrative Agent) (for the account of each Participating Bank) a Letter
of Credit fee in the Base Currency (computed at the rate per annum equal to 1.35
per cent. per annum) on the outstanding amount of each Letter of Credit
requested by the LG Users for the period from the issue of that Letter of Credit
until its full repayment. This fee shall be distributed according to each
Participating Bank’s Proportion of that Letter of Credit.
  (b)  
The accrued Letter of Credit fee on a Letter of Credit shall be payable on the
first day of each March, June, September and December in each year, the first of
which shall be the first such day after the Issuance Date of that Letter of
Credit.
  16.6  
Issuance Fee

Each LG User shall pay to the Issuing Bank (for its own account), in respect of
the Letters of Credit issued at such LG User’s request, an issuance fee in the
amount and at the times agreed in a Fee Letter. This issuance fee does not take
into account the local reissuing bank and stamps fees that may be paid by the
Issuing Bank to the local reissuing bank in the case of an issuance of a Letter
of Credit made through a local bank and charged to the Issuing Bank which shall
be added to the Issuance fee and paid by the Company.

 

50



--------------------------------------------------------------------------------



 



SECTION 4 — ADDITIONAL PAYMENT OBLIGATIONS

17.  
TAX GROSS UP AND INDEMNITIES
  17.1  
Definitions
  (a)  
In this Agreement:
     
“Protected Party” means a Finance Party or any Affiliate of a Finance Party
which is or will be subject to any liability, or required to make any payment,
for or on account of Tax in relation to a sum received or receivable (or any sum
deemed for the purposes of Tax to be received or receivable) under a Finance
Document.
     
“Qualifying Participating Bank” means a Participating Bank which:

  (i)  
has its Facility Office in the jurisdiction of residence of the Company or, as
the case may be, of the relevant Obligor; or
    (ii)  
fulfils the conditions imposed by Applicable Law in order for a payment not to
be subject to (or as the case may be, to be exempt from) any Tax Deduction; or
    (iii)  
is a Treaty Participating Bank.

“Recipient” has the meaning given to such term in Clause 17.6 (Value added tax).
“Subject Party” has the meaning given to such term in Clause 17.6 (Value added
tax).
“Supplier” has the meaning given to such term in Clause 17.6 (Value added tax).
“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
“Tax Payment” means either the increased in a payment made by the Company or an
Obligor to a Finance Party under Clause 17.2 (Tax gross-up) or a payment under
Clause 17.3 (Tax indemnity).
“Treaty Participating Bank” means a Participating Bank which:

  (i)  
is treated as resident of a Treaty State for the purpose of the Treaty;
    (ii)  
does not carry on business in the jurisdiction in which the Company or, as the
case may be, the relevant Obligor is resident through a permanent establishment
with which that Participating Bank’s participation in the Facility is
effectively connected;

 

51



--------------------------------------------------------------------------------



 



  (iii)  
is acting from a Facility Office situated in its jurisdiction of incorporation;
and
    (iv)  
fulfils any other conditions which must be fulfilled under the Treaty by
residents of the Treaty State for such residents to obtain exemption from Tax
imposed by the jurisdiction in which the Company or, as the case may be, the
relevant Obligor is resident subject to the completion of any necessary
procedural formalities.
   
“Treaty State” means a jurisdiction having a double taxation agreement with the
jurisdiction in which the Company or, as the case may be, the relevant Obligor
is resident (the “Treaty”), which makes provision for full exemption from Tax
imposed by that jurisdiction on payments under a Finance Document.

(b)  
Unless a contrary indication appears, in this Clause 17 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination and applying the relevant tax
law and regulations.
  17.2  
Tax gross-up
  (a)  
The Company or the relevant Obligor shall make all payments to be made by it
under the Finance Documents without any Tax Deduction, unless a Tax Deduction is
required by law.
  (b)  
The Company or the relevant Obligor’s Administrative Agent shall promptly upon
becoming aware that the Company or the relevant Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a
Participating Bank or the Issuing Bank shall notify the Administrative Agent on
becoming so aware in respect of a payment payable to that Participating Bank or
to the Issuing Bank. If the Administrative Agent receives such notification from
a Participating Bank or from the Issuing Bank it shall notify the Company and
that Obligor.
  (c)  
If a Tax Deduction is required by law to be made by the Company or the relevant
Obligor (or, as the case may be, by the Administrative Agent), the amount of the
payment due from the Company or that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.
  (d)  
A payment shall not be increased under paragraph (c) above by reason of Tax
Deduction on account of Tax, if on the date on which the payment falls due:

  (i)  
the payment could have been made to the relevant Participating Bank without a
Tax Deduction if the Participating Bank had been a Qualifying Participating
Bank, but on that date that Participating Bank is not or has ceased to be a
Qualifying Participating Bank other than as a result of any change after the
date it became a Participating Bank under this Agreement in (or in the
interpretation, administration, or application of) any law or double taxation
agreement, or any published practice or published concession of any relevant
taxing authority; or

 

52



--------------------------------------------------------------------------------



 



  (ii)  
the relevant Participating Bank is a Treaty Participating Bank and the Company
or the relevant Obligor making the payment is able to demonstrate that the
payment could have been made to the Participating Bank without the Tax Deduction
had that Participating Bank complied with its obligations under paragraph
(g) below.

(e)  
If the Company or, as the case may be, the relevant Obligor is required to make
a Tax Deduction, the Company or that Obligor shall make that Tax Deduction and
any payment required in connection with that Tax Deduction to the relevant
taxing authority within the time allowed and in the minimum amount required by
law.
  (f)  
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Company or the relevant Obligor making
that Tax Deduction shall deliver to the Administrative Agent for the Finance
Party entitled to the payment certified copies of tax receipts evidencing such
payment or, if the practice or the relevant taxing authority is not to supply
such receipts, evidence reasonably satisfactory to that Finance Party that the
Tax Deduction has been made or (as applicable) any appropriate payment paid to
the relevant taxing authority.
  (g)  
A Treaty Participating Bank and the Company or the relevant Obligor which makes
a payment to which that Treaty Participating Bank is entitled shall co-operate
in completing any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction; provided, however,
that nothing in this Clause 17.2 (g) (Tax gross-up) shall require a Treaty
Participating Bank to disclose any confidential information (including, without
limitation, its tax returns or its calculations).
  17.3  
Tax indemnity
  (a)  
The Company shall (within three Business Days of demand by the Administrative
Agent) pay (or procure that the relevant Obligor pays) to a Protected Party an
amount equal to the loss, liability or cost which that Protected Party
determines will be or has been (directly or indirectly) suffered for or on
account of Tax by that Protected Party in respect of a Finance Document.
  (b)  
Paragraph (a) above shall not apply:

  (i)  
with respect to any Tax assessed on a Finance Party:

  (A)  
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or
    (B)  
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax (other than tax deducted or withheld from any payments) is imposed
on or calculated by reference to the net income received or receivable (but not
any sum deemed to be received or receivable) by that Finance Party; or

 

53



--------------------------------------------------------------------------------



 



  (ii)  
to the extent a loss, liability or cost:

  (A)  
is compensated for by an increased payment under Clause 17.2 (Tax gross-up); or
    (B)  
would have been compensated for by an increased payment under Clause 17.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
paragraph (d) of Clause 17.2 (Tax gross-up) applied.

(c)  
A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Administrative Agent of the event which will give, or
has given, rise to the claim, following which the Administrative Agent shall
notify the Guarantor.
  (d)  
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 17.3, notify the Administrative Agent.
  17.4  
Tax Credit

If the Company or the relevant Obligor makes a Tax Payment and the relevant
Finance Party determines that:

(a)  
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part; or
  (b)  
that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall (to the extent that that Finance Party can do so without
prejudicing the amount of the Tax Credit and the right of that Finance Party to
obtain any other benefit, relief or allowance which may be available to it) pay
an amount to the Company or the relevant Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

17.5  
Stamp taxes

The Company shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that such Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

17.6  
Value added tax
  (a)  
All amounts set out, or expressed in a Finance Document to be payable by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is such supply or supplies, and accordingly, subject
to paragraph (b) below, if VAT is or becomes chargeable on any supply made by
any Finance Party to any Party under a Finance Document, that Party shall pay to
the Finance Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Finance Party shall promptly provide an appropriate VAT invoice to such
Party).

 

54



--------------------------------------------------------------------------------



 



(b)  
If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party other than the Recipient (the “Subject Party”) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT (and such Finance Party shall promptly
provide an appropriate VAT invoice to such Party). The Recipient will promptly
pay to the Subject Party an amount equal to any credit or repayment obtained by
the Recipient from the relevant tax authority which the Recipient reasonably
determines in respect of such VAT.
  (c)  
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority in respect of the VAT
(and such Finance Party shall promptly provide an appropriate VAT invoice to
such Party).
  18.  
INCREASED COSTS
  18.1  
Increased costs
  (a)  
Subject to Clause 18.3 (Exceptions) the Company shall, within three Business
Days of a demand by the Administrative Agent, pay for the account of a Finance
Party the amount of any Increased Costs incurred by that Finance Party or any of
its Affiliates as a result of (i) the introduction of or any change in (or in
the interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the Signing Date.
  (b)  
In this Agreement “Increased Costs” means:

  (i)  
a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;
    (ii)  
an additional or increased cost; or
    (iii)  
a reduction of any amount due and payable under any Finance Document,

   
which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document
or Letter of Credit.
  18.2  
Increased cost claims
  (a)  
A Finance Party intending to make a claim pursuant to Clause 18.1 (Increased
costs) shall notify the Administrative Agent of the event giving rise to the
claim, following which the Administrative Agent shall promptly notify the
Company.

 

55



--------------------------------------------------------------------------------



 



(b)  
Each Finance Party shall, as soon as practicable after a demand by the
Administrative Agent, provide a certificate confirming the amount of its
Increased Costs.
  18.3  
Exceptions
  (a)  
Clause 18.1 (Increased costs) does not apply to the extent any Increased Cost
is:

  (i)  
attributable to a Tax Deduction required by law to be made by an Obligor;
    (ii)  
compensated for by Clause 17.3 (Tax indemnity) (or would have been compensated
for under Clause 17.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 17.3 (Tax indemnity) applied);
or
    (iii)  
compensated for by the payment of the Mandatory Cost; or
    (iv)  
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

(b)  
In this Clause 18.3 reference to a “Tax Deduction” has the same meaning given to
the term in Clause 17.1 (Definitions).
  19.  
OTHER INDEMNITIES
  19.1  
Currency indemnity
  (a)  
If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

  (i)  
making or filing a claim or proof against that Obligor; or
    (ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

   
that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify (to the extent permitted by law) the Arranger and each other
Finance Party to whom that Sum is due against any cost, loss or liability
arising out of or as a result of the conversion including any discrepancy
between (A) the rate of exchange used to convert that Sum from the First
Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
  (b)  
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

56



--------------------------------------------------------------------------------



 



19.2  
Other indemnities

The Company shall (or shall procure that an Obligor will), within three Business
Days of demand, indemnify each Finance Party against any cost, loss or liability
incurred by it as a result of:

(a)  
the occurrence of any Event of Default;
  (b)  
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 31 (Sharing among the Finance Parties);
  (c)  
funding, or making arrangements to fund, its participation in a Letter of Credit
requested by a LG User in a Issuance Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);
  (d)  
issuing or making arrangements to issue a Letter of Credit requested by the
Company or a LG User in a Issuance Request but not issued by reason of the
operation of any one or more of the provisions of this Agreement; or
  (e)  
a Letter of Credit (or part of a Letter of Credit) not being prepaid in
accordance with a notice of prepayment given by a LG User or the Company.
  19.3  
Hold Harmless Provisions
 
Each Obligor agrees to indemnify the Administrative Agent, each Participating
Bank and the Issuing Bank, each Affiliate of any of the foregoing persons and
each of their respective directors, officers, employees, agents, trustees,
attorneys, Affiliates and advisors (each such person being called an
“Indemnities” ) against, and to hold each Indemnities harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnities arising out of, in any way connected with, or as a result of:
  (a)  
the execution or delivery of this Agreement or any other Finance Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations hereunder, the underwriting or
arrangement of the credit extensions made hereunder or the consummation of the
transactions contemplated by the Finance Documents and the other transactions
contemplated thereby,
  (b)  
the issuance of Letters of Credit, the use or intended use of the proceeds
thereof,
  (c)  
any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, or
  (d)  
any actual or alleged presence or Release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Obligors or any of their
Subsidiaries, or any Environmental Liability related in any way to the Obligors
or any of their Subsidiaries,

 

57



--------------------------------------------------------------------------------



 



in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
To the extent permitted by Applicable Law, each Obligor waives any claim against
any Indemnitee under any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of or in connection with the Finance Documents, the transactions
contemplated by the Finance Documents, any Letter of Credit or the use of the
proceeds thereof.

19.4  
Indemnity to the Administrative Agent

The Company shall promptly indemnify the Administrative Agent against any cost,
loss or liability incurred by the Administrative Agent (acting reasonably) as a
result of:

(a)  
investigating any event which it reasonably believes is a Default; or
  (b)  
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.
  20.  
MITIGATION BY THE FINANCE PARTIES
  20.1  
Mitigation
  (a)  
Each Finance Party shall, in consultation with the Company, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 13.1 (Illegality) (or, in respect of the Issuing Bank, Clause 13.2
(Illegality in relation to Issuing Bank)), Clause 17 (Tax Gross Up and
Indemnities) or Clause 18 (Increased Costs) or Schedule 5 (Mandatory Cost
Formula) including (but not limited to) transferring its rights and obligations
under the Finance Documents to another Affiliate or Facility Office.
  (b)  
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.
  20.2  
Limitation of liability
  (a)  
The Company shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 20.1 (Mitigation).
  (b)  
A Finance Party is not obliged to take any steps under Clause 20.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 

58



--------------------------------------------------------------------------------



 



21.  
COSTS AND EXPENSES
  21.1  
Transaction expenses

The Company shall promptly on demand pay the Administrative Agent, the Arranger
and the Issuing Bank the amount of all costs and expenses (including legal fees)
reasonably incurred by any of them in connection with the negotiation,
preparation, printing, execution, syndication and perfection of:

(a)  
this Agreement and any other documents referred to in this Agreement; and
  (b)  
any other Finance Documents executed after the Signing Date.
  21.2  
Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 32.10 (Change of currency), the Company shall,
within three Business Days of demand, reimburse the Administrative Agent for the
amount of all costs and expenses (including legal fees) reasonably incurred by
the Administrative Agent in responding to, evaluating, negotiating or complying
with that request or requirement.

21.3  
Enforcement and preservation costs

The Company shall, within three Business Days of demand, pay to the Arranger and
each other Finance Party the amount of all costs and expenses (including legal
fees) incurred by it in connection with the enforcement of or the preservation
of any rights under any Finance Document.
SECTION 5 — REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

22.  
REPRESENTATIONS
  22.1  
General

Each Obligor makes the representations and warranties set out in this Clause 22
to each Finance Party.

22.2  
Organization and Powers
  (a)  
The Company and each of the other Obligors:

  (i)  
is duly organized, validly existing and, in case such concept exists under the
laws of the jurisdiction of its organization, in good standing under the laws of
the jurisdiction of its organization;
    (ii)  
has all requisite power and authority to own its property and assets and to
carry on its business as now conducted and as proposed to be conducted, and
    (iii)  
is qualified to do business in, and, in case such concept exists under the laws
of the jurisdiction of its organization, is in good standing in, every
jurisdiction where such qualification is required, except where any such
failure, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------



 



(b)  
The Company and each of the other Obligors has the power and authority to
execute, deliver and perform its obligations under each of the Finance Documents
to which it is a party and each other agreement or instrument contemplated
hereby to which it is or will be a party and to request Letters of Credit
hereunder and in the case of the Company, to guaranty the obligations of the
other Obligors towards the Finance Parties pursuant to the Flowserve Corporation
Guarantee.
  (c)  
each Flowserve Group Member is engaged only in a business activity similar to
that of the Company, except to such extent as would not in aggregate be material
to the Flowserve Group taken as a whole.
  22.3  
No Conflict
  (a)  
The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents have been duly authorized by all requisite corporate and,
if required, stockholder action and will not violate any provision of Applicable
Law, or of the certificate or articles of incorporation or other constitutive
documents or by-laws of the Company or any other Obligor.
  (b)  
The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents and the granting of the Flowserve Corporation Guarantee do
not and will not:

  (i)  
conflict with, result in a breach of any provision of any agreement or other
instrument or indenture or debt instrument to which the Company or any other
Obligor is a party or by which any of them or any of their property is or may be
bound, be in conflict with, or
    (ii)  
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any indenture, agreement or other instrument,
or
    (iii)  
result in the creation or imposition of any Security upon or with respect to any
property or assets now owned or hereafter acquired by the Company or any other
Obligor.

22.4  
Enforceability

This Agreement has been duly executed and delivered by the Company and the other
Obligors party hereto and constitutes, and each other Finance Document when
executed and delivered by each Obligor thereto will, subject to the Legal
Reservations, constitute, a legal, valid and binding obligation of such Obligor
enforceable against such Obligor in accordance with its terms and subject to any
general principles of law limiting such obligations which are specifically
referred to in a Legal Opinion1.

 

60



--------------------------------------------------------------------------------



 



22.5  
Government Approvals

No Authorisation by any Governmental Authority is or will be required in
connection with the entry into and performance by an Obligor of, and the
transactions contemplated by, the Finance Documents and the granting of the
Flowserve Corporation Guarantee, except for such as have been made or obtained
and are in full force and effect.

22.6  
Financial Statements
  (a)  
Its Original Financial Statements were prepared in accordance with the
Accounting Principles, consistently applied.
  (b)  
Its Original Financial Statements give a true and fair view of its financial
condition and results of operations (consolidated in the case of the Company)
during the relevant Financial Year.
  (c)  
There has been no material adverse change in its assets, business or financial
condition (or the assets, business or consolidated financial condition of the
Flowserve Group, in the case of the Company) since the date of the Original
Financial Statements.
  (d)  
Its most recent financial statements delivered pursuant to Clause 23.1
(Financial statements):

  (i)  
have been prepared in accordance with the Accounting Principles as applied to
the Original Financial Statements; and
    (ii)  
give a true and fair view of its financial condition as at the end of, and
consolidated results of operations for, the period to which they relate.

(e)  
Since the date of the most recent financial statements delivered pursuant to
Clause 23.1 (Financial statements) there has been no material adverse change in
the business, assets or financial condition of the Flowserve Group taken as a
whole.

22.7  
No Material Adverse Change

Since 31 December 2008, no event, change or condition has occurred that has had,
or could reasonably be expected to have, a Material Adverse Effect.

22.8  
Title to Properties; Possession Under Leases
  (a)  
Each Obligor has valid title to, or valid leasehold interests in, all its
material properties and assets, except for defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes.
  (b)  
Each Obligor has complied with all material obligations under all material
leases to which it is a party and to each Obligor knowledge, all such leases are
in full force and effect.

 

61



--------------------------------------------------------------------------------



 



22.9  
Subsidiaries
  (a)  
Schedule 13 (Subsidiaries) sets forth as of the Signing Date a list of all
Subsidiaries of the Company and the percentage ownership interest of the Company
therein. The shares of capital stock or other ownership interests so indicated
on Schedule 13 (Subsidiaries) are fully paid and nonassessable and as of the
Signing Date are owned by the Company, directly or indirectly, free and clear of
all Security (other than Security made in connection with the Existing Credit
Agreement or the Bank of America Credit Agreement).
  (b)  
Each Subsidiary of the Company is engaged in business and operations similar to
those of the Company, except where any such failure in the aggregate would not
be material to the Flowserve Group taken as a whole.
  (c)  
Each Original LG User (other than the Company) is, at the Signing Date a
wholly-owned Subsidiary of the Company.
  (d)  
As at the Signing Date, all entities accounted for within the Original Financial
Statements of the Company are Subsidiaries of the Company.
  22.10  
Litigation; Compliance with Laws
  (a)  
There are no action, suit or proceeding at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of each Obligor,
threatened against or affecting the Company or any Subsidiary of the Company or
any business, property or rights of any such person (i) that involves any
Finance Document or the transactions contemplated herein or (ii) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
  (b)  
None of the Company or any of its Subsidiaries or any of their respective
material properties or assets is in violation of any law, rule or regulation
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permits), or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect.
  22.11  
Agreements — Existing Credit Agreement
  (a)  
Neither the Company, nor any of its Subsidiaries is a party to any agreement or
instrument or subject to any corporate restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
  (b)  
Neither the Company, nor any of its Subsidiaries is in default in any manner
under any provision of the Existing Credit Agreement or any provision of any
other indenture or other agreement or instrument evidencing Indebtedness, or any
other material agreement or instrument to which it is a party or by which it or
any of its properties or assets are or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect.
  (c)  
In respect of the Existing Credit Agreement, the period during which the Company
or any Flowserve Group Member party thereto was entitled to request issuance of
a letter of credit (or similar instrument) or any advance or loan therehunder,
has expired and has not been renewed or prorogated.

 

62



--------------------------------------------------------------------------------



 



22.12  
Federal Reserve Regulations
  (a)  
Neither the Company, nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.
  (b)  
No part of the proceeds of any Letter of Credit will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including the Margin Regulations.
  22.13  
Investment Company Act

Neither the Company nor any Other Obligor is an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940.

22.14  
Use of Letter of Credit

The Obligors will request the issuance of Letters of Credit linked to
performance obligations pursuant to commercial contracts (other than
Indebtedness for Borrowed Money) permitted under this Agreement and incurred by
the Obligors in the ordinary course of business.

22.15  
Tax Returns

The Company and each of its Subsidiaries:

(a)  
have filed or caused to be filed all United States of America and foreign tax
returns or materials required to have been filed by it except for foreign
filings the delinquency of which could not reasonably be expected to have a
Material Adverse Effect, and
  (b)  
has paid or caused to be paid all taxes due and payable by it and all material
written assessments received by it, except taxes that are being contested in
good faith by appropriate proceedings and for which the Company or such
Subsidiary, as applicable, shall have set aside on its books adequate reserves.
  22.16  
No Material Misstatements

None of any information, report, financial statement, exhibit or schedule
furnished by or on behalf of the Company or any other Obligor to the
Administrative Agent or any Participating Bank in connection with the
negotiation of any Finance Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Company and each other Obligor
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such information, report, financial
statement, exhibit or schedule.

 

63



--------------------------------------------------------------------------------



 



22.17  
Employee Benefit Plans

Each Plan is in compliance in all respects in form and operation with its terms
and with the applicable provisions of ERISA and the Code, and all other
Applicable law, except where such non-compliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events, could reasonably be expected to
result in a Material Adverse Effect. There exists no Unfunded Pension Liability
with respect to Plans in the aggregate (taking into account only Plans with
positive Unfunded Pension Liability) in excess of US $1,000,000. Each Plan (and
each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code covering all applicable tax law changes or is comprised of a master or
prototype plan that has received a favorable opinion letter from the IRS, and,
nothing has occurred since the date of such determination that would adversely
affect such determination. There are no actions, suits or claims pending against
or involving a Plan (other than routine claims for benefits) or, to the
knowledge of the Company, any of its Subsidiaries, or any ERISA Affiliate,
threatened, which could reasonably be expected to be asserted successfully
against any Plan and, if so asserted successfully, could reasonably be expected
either singly or in the aggregate to have a Material Adverse Effect. No Plan
which is subject to Section 412 of the Code or Section 302 of ERISA has applied
for or received an extension of any amortization period, within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA. None of the Company, any
of its Subsidiaries, or any ERISA Affiliate has ceased operations at a facility
so as to become subject to the provisions of Section 4068(a) of ERISA, withdrawn
as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Plan subject to
Section 4064(a) of ERISA to which it made contributions. None of the Company,
any of its Subsidiaries, or any ERISA Affiliate has incurred or reasonably
expects to incur any liability to PBGC save for any liability for premiums due
in the ordinary course or other liability which could not reasonably be expected
to have a Material Adverse Effect, and no lien imposed under the Code or ERISA
on the assets of the Company, any of its Subsidiaries, or any ERISA Affiliate
exists or is likely to arise on account of any Plan. None of the Company, any of
its Subsidiaries, or any ERISA Affiliate has any liability under Section 4069 or
4212(c) of ERISA.

22.18  
Environmental Matters

Except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company, nor any of its Subsidiaries:

(a)  
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law;
  (b)  
has received notice of any claim with respect to any Environmental Liability; or
  (c)  
knows of any basis for any Environmental Liability to which it is or reasonably
could become subject.

 

64



--------------------------------------------------------------------------------



 



22.19  
Insurance

The Company and its Subsidiaries have insurance in such amounts and covering
such risks and liabilities as are in accordance with normal industry practice.

22.20  
Labor Matters
  (a)  
As of the Signing Date and the Closing Date, there are no strikes, lockouts or
slowdowns against the Company or any Subsidiary of the Company pending or, to
the knowledge of the Company and each other Obligor, threatened.
  (b)  
Except with respect to any violations that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, the
hours worked by and payments made to employees of the Company and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable United States of America law or foreign law dealing with such
matters.
  (c)  
All payments due from the Company or any Subsidiary, or for which any claim may
be made against the Company or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Company or such Subsidiary except where the
failure to make or accrue any such payments, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
  (d)  
The consummation of the transactions contemplated by the Finance Documents will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Company or
any Subsidiary is bound.
  22.21  
Insolvency

On the Signing Date and immediately following the issuance of each Letter of
Credit and after giving effect to the drawing of each Letter of Credit, (a) the
fair value of the assets of each Obligor, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the present
fair saleable value of the property of each Obligor will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Obligor will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Obligor will not
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and is proposed to be conducted
following the Signing Date.

22.22  
Subordination of Intercompany Debt

All Indebtedness for Borrowed Money owed by an Obligor (other than an Obligor
incorporated in the United States of America) to the Company or to another
Obligor is Subordinated Debt.

 

65



--------------------------------------------------------------------------------



 



22.23  
Structure Chart

The Structure Chart delivered to the Administrative Agent pursuant to Schedule 2
(Conditions Precedent) is true, complete and accurate in all material respects
as at the Signing Date.

22.24  
Accounting reference date

 
The Accounting Reference Date of each member of the Flowserve Group is 31
December.

22.25  
Centre of main interests and establishments

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the “EU Regulation”), the centre of main interest (as
that term is used in Article 3(1) of the EU Regulation) of the Obligors
incorporated in the European Union, is situated in its jurisdiction of
incorporation and it has no “establishment” (as that term is used in Article
2(h) of the EU Regulations) in any other jurisdiction.

22.26  
Validity and admissibility in evidence — Authorisations
  (a)  
All Authorisations required or desirable:

  (i)  
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and
    (ii)  
to make the Finance Documents to which it is a party admissible in evidence in
its Relevant Jurisdictions,

   
have been obtained or effected by the Company and the other Obligor and are in
full force and effect.
  (b)  
All Authorisations necessary for the conduct of the business, trade and ordinary
activities of members of the Flowserve Group have been obtained or effected and
are in full force and effect if failure to obtain or effect those Authorisations
has or is reasonably likely to have a Material Adverse Effect.
  22.27  
Governing law and enforcement

Subject to the Legal Reservations:

(a)  
The choice of French law as the governing law of the Finance Documents will be
recognised and enforced in its Relevant Jurisdiction.
  (b)  
Any judgment obtained in France in relation to a Finance Document will be
recognised and enforced in its Relevant Jurisdiction.
  22.28  
No adverse consequences
  (a)  
It is not necessary under the laws of its Relevant Jurisdictions:

  (i)  
in order to enable any Finance Party to enforce its rights under any Finance
Document; or

 

66



--------------------------------------------------------------------------------



 



  (ii)  
by reason of the execution of any Finance Document or the performance by it of
its obligations under any Finance Document,

   
that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of its Relevant Jurisdictions.
  (b)  
No Finance Party is or will be deemed to be resident, domiciled or carrying on
business in its Relevant Jurisdictions by reason only of the execution,
performance and/or enforcement of any Finance Document.
  22.29  
Times when representations made
  (a)  
All the representations and warranties in this Clause 22 are made by each
relevant Original Obligor on the Signing Date.
  (b)  
The representations and warranties set out in Clauses 22.2 (Organization and
Powers) through 22.5 (Government Approvals), Clauses 22.6(d) and 22.6(e), Clause
22.10 (Litigation; Compliance with Laws), Clauses 22.11(a) and 22.10(b), Clause
22.12 (Federal Reserve Regulations), Clause 22.13 (Investment Company Act),
Clause 22.15 (Tax Returns) to Clause 22.18 (Environmental Matters), Clause 22.20
(Labor Matters) to Clause 22.22 (Subordination of Intercompany Debt), Clause
22.25 (Centre of main interests and establishments) to Clause 22.28 (No adverse
consequences) (the “Repeating Representations”) are deemed to be made by each
Obligor on the date of each Issuance Request and on each Issuance Date.
  (c)  
Each representation or warranty deemed to be made after the Signing Date shall
be deemed to be made by reference to the facts and circumstances existing at the
date the representation or warranty is deemed to be made.
  23.  
INFORMATION UNDERTAKINGS

The undertakings in this Clause 23 shall remain in force from the Signing Date
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.
In this Clause 23:
“Annual Financial Statements” means the financial statement delivered pursuant
to Clause 23.1 (Financial statements).
“Annual Consolidated Financial Statements” means the financial statement
delivered pursuant to Clause 23.1 (Financial statements).
“Semester Consolidated Financial Statements” means the financial statement
delivered pursuant to Clause 23.1 (Financial statements).
“Semester Financial Statements” means the financial statement delivered pursuant
to Clause 23.1 (Financial statements).

 

67



--------------------------------------------------------------------------------



 



23.1  
Financial statements

The Company shall supply to the Administrative Agent in sufficient copies for
all the Participating Banks and the Issuing Bank:

(a)  
as soon as they are available, but in any event within 120 days after the end of
each of its Financial Years or Financial Semester, its audited Annual
Consolidated Financial Statements and its unaudited Semester Consolidated
Financial Statements for that Financial Year or that Financial Semester;
  (b)  
as soon as they are available, but in any event within 90 days after the end of
each of its Financial year or its Financial Semester, its unaudited Consolidated
Annual Financial Statements and its unaudited Consolidated Semester Financial
Statements for that Financial Year or that Financial Semester; and
  (c)  
as soon as they are available, but in any event within 90 days after the end of
each of its Financial Years, the unaudited Annual Financial Statements of each
Obligor (other than the Company).
  23.2  
Provision and contents of Compliance Certificate
  (a)  
The Company shall supply a Compliance Certificate to the Administrative Agent
with each set of its Annual or Semester Consolidated Financial Statements for
each Financial Year and each Financial Semester.
  (b)  
The Compliance Certificate shall, amongst other things, set out (in reasonable
detail) computations as to compliance with Clause 24 (Financial Covenants).
  (c)  
Each Compliance Certificate shall be signed by one legal representative of the
Company, and in the case of the Annual Consolidated Financial Statements shall
be reported on by the Company’s Auditors in the form agreed by the Company and
the Majority Participating Banks.
  23.3  
Requirements as to Financial Statements
  (a)  
The Company shall procure that each set of:

  (i)  
consolidated financial statements delivered pursuant to this Clause 23 includes
a balance sheet, profit and loss account and cashflow statement; and
    (ii)  
unconsolidated financial statements delivered pursuant to this Clause 23
includes a balance sheet and profit and loss account.

(b)  
Each set of financial statements delivered pursuant to Clause 23.1 (Financial
statements):

  (i)  
shall be certified by a legal representative of the relevant company as giving a
true and fair view of (in the case of the Annual Financial Statements for any
Financial Year), or fairly representing (in other cases), its financial
condition and operations as at the date as at which those financial statements
were drawn up and, in the case of the Annual Financial Statements of the
Company, shall be accompanied by any letter addressed to the management of the
Company by the Auditors and accompanying those Annual Financial Statements;

 

68



--------------------------------------------------------------------------------



 



  (ii)  
shall be prepared using the Accounting Principles, accounting practices and
financial reference periods consistent with those applied in the preparation of
the Original Financial Statements for that Obligor,

unless, in relation to any set of financial statements, the Company notifies the
Administrative Agent that there has been a change in the Accounting Principles
or the accounting practices and its Auditors (or, if appropriate, the Auditors
of the relevant Obligor) deliver to the Administrative Agent:

  (A)  
a description of any change necessary for those financial statements to reflect
the Accounting Principles or accounting practices upon which that Obligor’s
Original Financial Statements were prepared; and
    (B)  
sufficient information, in form and substance as may be reasonably required by
the Administrative Agent, to enable the Participating Banks and the Issuing Bank
to determine whether Clause 24 (Financial Covenants) has been complied with and
to make an accurate comparison between the financial position indicated in those
financial statements and that Obligor’s Original Financial Statements.

Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.

(c)  
If any Participating Bank or the Issuing Bank wishes to discuss the financial
position of any Obligor or any of the Flowserve Group Members with the Auditors,
the Administrative Agent on the instructions and on behalf of such Participating
Bank or the Issuing Bank may notify the Company, stating the questions or issues
which the Participating Bank or the Issuing Bank wishes to discuss with the
Auditors. In this event, the Company must ensure that the Auditors are
authorised (at the expense of the Company):

  (i)  
to discuss the financial position of each Obligor and each of the Flowserve
Group Members with the relevant Participating Bank or the Issuing Bank on
request from that Participating Bank or the Issuing Bank; and
    (ii)  
to disclose to the relevant Participating Bank or the Issuing Bank and the
Administrative Agent any information which that Participating Bank or the
Issuing Bank and the Administrative Agent on behalf of that Participating Bank
or the Issuing Bank may reasonably request.

23.4  
Year-end

The Obligors shall not change the Flowserve Group’s Financial Year and shall
procure that each member of the Flowserve Group’s Financial Year end will not
change.

 

69



--------------------------------------------------------------------------------



 



23.5  
Budget
  (a)  
Unless the Company has Investment Grade Ratings, the Company shall supply to the
Administrative Agent in sufficient copies for all the Participating Banks, as
soon as the same become available but in any event within 10 days before the
start of each of its Financial Years, an annual Budget for that Financial Year.
  (b)  
The Company shall ensure that each Budget:

  (i)  
includes a projected consolidated profit and loss, balance sheet and cashflow
statement for the Flowserve Group and projected financial covenant calculations;
    (ii)  
is prepared in accordance with the Accounting Principles and the accounting
practices and financial reference periods applied to financial statements under
Clause 23.1 (Financial statements); and
    (iii)  
has been approved by the legal representative of the Company.

(c)  
If the Company updates or changes the Budget, it shall within not more than 10
Business Days of the update or change being made deliver to the Administrative
Agent, in sufficient copies for each of the Finance Parties, such updated or
changed Budget together with a written explanation of the main changes in that
Budget.
  23.6  
Information: miscellaneous

The Company shall supply to the Administrative Agent (in sufficient copies for
all the Participating Banks and the Issuing Bank, if the Administrative Agent so
requests) or notify the Administrative Agent of:

(a)  
at the same time as they are dispatched, copies of all documents dispatched by
the Company or any other Obligors to their creditors generally (or any class of
them) ;
  (b)  
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened in writing or
pending against any Flowserve Group Member, and which, if adversely determined,
are reasonably likely to have a Material Adverse Effect;
  (c)  
promptly and in any event within 15 days after the Company, any of its
Subsidiaries, or any ERISA Affiliate files a Schedule B (or such other schedule
as contains actuarial information) to IRS Form 5500 in respect of a Plan with
Unfunded Pension Liabilities, a copy of such IRS Form 5500 (including the
Schedule B);
  (d)  
promptly and in any event within 10 days after the Company, any of its
Subsidiaries, or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Company,
any of its Subsidiaries, or any ERISA Affiliate in an aggregate amount exceeding
US$5,000,000 (or the Dollar Equivalent thereof in another currency), a
certificate of the chief financial officer of the Company describing such ERISA
Event and the action, if any proposed to taken with respect to such ERISA Event
and a copy of any notice filed with the PBGC or the IRS pertaining to such ERISA
Event and any notices received by such Company, Subsidiary, or ERISA Affiliate
from the PBGC or any other governmental agency with respect thereto; provided
that, in the case of ERISA Events under paragraph (d) of the definition thereof,
in no event shall notice be given later than the occurrence of the ERISA Event;

 

70



--------------------------------------------------------------------------------



 



(e)  
promptly, and in any event within 15 days after becoming aware that there has
been (i) a material increase in Unfunded Pension Liabilities (taking into
account only Plans with positive Unfunded Pension Liabilities) since the date
the representations hereunder are given, or from any prior notice, as
applicable; (ii) the existence of potential withdrawal liability under
Section 4201 of ERISA, if the Company, any of its Subsidiaries, or any ERISA
Affiliate were to withdraw completely from any and all Multiemployer Plans;
(iii) the adoption of, or the commencement of contributions to, any
Multiemployer Plan or any Plan subject to Section 412 of the Code by the
Company, any of its Subsidiaries, or any ERISA Affiliate; or (iv) the adoption
of any amendment to a Plan subject to Section 412 of the Code that results in a
material increase in contribution obligations of the Company, any of its
Subsidiaries, or any ERISA Affiliate, a detailed written description thereof
from the chief financial officer of the Company;
  (f)  
any notice from S&P or Moody’s indicating the possibility of an adverse change
in the credit ratings applicable to the Company or any of its Indebtedness for
Borrowed Money assigned by S&P or Moody’s and promptly after the Company obtains
knowledge of any change in the rating established by S&P or Moody’s, as
applicable, with respect to the debt rating of the Company, a notice of such
change, which notice shall specify the new rating, the date on which such change
was publicly announced, and such other information with respect to such change
as the Administrative Agent may reasonably request;
  (g)  
any development that has resulted in, or could reasonably be expected to result
in, a Material Adverse Effect;
  (h)  
promptly on request, such further information regarding the financial condition,
assets and operations of the Obligors, the Flowserve Group and/or any Flowserve
Group Member (including any requested amplification or explanation of any item
in the financial statements, budgets or other material provided by any Obligor
under this Agreement), any changes to the composition of the senior management
of an Obligor and an up to date copy of any Obligor’s shareholders’ register (or
equivalent in its jurisdiction of incorporation)) as any Finance Party through
the Administrative Agent may reasonably request; and
  (i)  
(i) any change of an Obligor’s corporate name or in any trade name used to
identify an Obligor in the conduct of its business or in the ownership of its
properties, (b) any change of jurisdiction of organization of any Obligor,
(iii) any change in any Obligor’s identity or corporate structure; or (iii) in
the case of an Obligor incorporated in the United State of America, any change
in the relevant Obligor’s federal taxpayer identification number.
  23.7  
Notification of default
  (a)  
Each Obligor shall notify the Administrative Agent of any Default (and the
steps, if any, being taken to remedy it) promptly upon becoming aware of its
occurrence (unless that Obligor has proven that a notification has already been
provided by another Obligor).

 

71



--------------------------------------------------------------------------------



 



(b)  
Promptly upon a request by the Administrative Agent, the Company shall supply to
the Administrative Agent a certificate signed by two legal representatives on
its behalf certifying that no Default is continuing (or if a Default is
continuing, specifying the Default and the steps, if any, being taken to remedy
it).
  23.8  
“Know your customer” checks
  (a)  
If:

  (i)  
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the Signing Date;
    (ii)  
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the Signing Date; or
    (iii)  
a proposed assignment or transfer by a Participating Bank of any of its rights
and/or obligations under this Agreement to a party that is not a Participating
Bank prior to such assignment or transfer,

   
obliges the Administrative Agent or any Participating Bank (or, in the case of
paragraph (iii) above, any prospective new Participating Bank) to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, each Obligor shall
promptly upon the request of the Administrative Agent or any Participating Bank
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself or on behalf of any
Participating Bank) or any Participating Bank (for itself or, in the case of the
event described in paragraph (iii) above, on behalf of any prospective new
Participating Bank) in order for the Administrative Agent, such Participating
Bank or, in the case of the event described in paragraph (iii) above, any
prospective new Participating Bank to carry out and be satisfied with the
results of all necessary “know your customer” or other similar checks under all
Applicable Laws and regulations pursuant to the transactions contemplated in the
Finance Documents.
  (b)  
Each Participating Bank shall promptly upon the request of the Administrative
Agent supply, or procure the supply of, such documentation and other evidence as
is reasonably requested by the Administrative Agent (for itself) in order for
the Administrative Agent to carry out and be satisfied with the results of all
necessary “know your customer” or other similar checks under all Applicable Laws
and regulations pursuant to the transactions contemplated in the Finance
Documents.
  (c)  
The Company shall, by not less than 10 Business Days’ prior written notice to
the Administrative Agent, notify the Administrative Agent (which shall promptly
notify the Participating Banks) of (i) its intention to request that one of its
Subsidiaries becomes an Additional LG User pursuant to Clause 28 (Changes to the
Obligors) or (ii) that a person has become a Holding Company (not later than 30
calendar days after such occurrence) and that such person is to become an
additional Guarantor in accordance with Clause 28 (Changes to the Obligors).

 

72



--------------------------------------------------------------------------------



 



(d)  
Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional LG User obliges the Administrative Agent or any
Participating Bank to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Company shall promptly upon the request of the
Administrative Agent or any Participating Bank supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Participating Bank) or any
Participating Bank (for itself or on behalf of any prospective new Participating
Bank) in order for the Administrative Agent or such Participating Bank or any
prospective new Participating Bank to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
Applicable Laws and regulations pursuant to the accession of such an Additional
LG User.
  24.  
FINANCIAL COVENANTS
  24.1  
Financial definitions

“Consolidated EBITDA” means, in relation to any person, for any Relevant Period
(i) the annual Consolidated Net Income or loss for such period determined in
accordance with the Accounting Principles, (ii) minus the gains or plus the
losses incurred in connection with any special items as reported in the
financial statements of such person, (iii) minus any other non-cash gains that
have been added in determining net income or loss, in each case to the extent
included in the calculation of net income or loss for such Relevant Period in
accordance with the Accounting Principles, (iv) plus any other non-cash losses
that have been deducted in determining net income or loss, in each case to the
extent included in the calculation of net income or loss for such period in
accordance with the Accounting Principles, plus (v) all amounts deducted in
computing the net income or loss for such period in respect of depreciation and
amortization expense, Consolidated Interest Expense and income tax expense
without taking into account any re-valuation of assets. With respect to
Flowserve Group, EBITDA is calculated on each Financial Year, and “special
items” means extraordinary items in accordance with the Accounting Principles,
and items reported as special items in the Annual or Semester Consolidated
Financial Statement to the extent that such items are non cash and non
recurring.
“Consolidated Interest Expense” for any Relevant Period, means all interest
expense (including discount and acceptance fees in respect of bankers’
acceptances, depository bills or depository notes and other financing fees paid
or required to be paid during such period (whether subsequently capitalized or
not) under any Banking Facility or in respect of Subordinated Debt, in each case
calculated on a consolidated basis and otherwise in accordance with the
Accounting Principles.
“Consolidated Net Income” for any Relevant Period means, the net income or loss
of the Company and its Affiliate for such Relevant Period determined on a
consolidated basis in accordance with the Accounting Principles.
“Flowserve Group Indebtedness” means the aggregate amount of Indebtedness for
Borrowed Money of the Flowserve Group on a consolidated basis.
“Leverage Ratio” means the ratio of Flowserve Group Indebtedness to Consolidated
EBITDA.

 

73



--------------------------------------------------------------------------------



 



“Interest Coverage Ratio” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense in respect of any Relevant Period.
“Net Worth” means total shareholder’s equity (including capital stock,
additional paid in capital and retained earnings after deducting treasury stock)
that would appear on the balance sheet of the respective Obligor and its
Affiliates on a consolidated basis in accordance with the Accounting Principles.

24.2  
Financial condition
  (a)  
The Company shall ensure that:

  (i)  
Interest Coverage Ratio: the Interest Coverage Ratio for any Relevant Period
shall not be less than 3.25x.;
    (ii)  
Leverage Ratio: the Leverage Ratio for any Relevant Period shall not be higher
than 3.25x;

(b)  
Each Obligor shall at any times maintain Net Worth of not less than 1.00 €, 1.00
$ or the Dollar Equivalent thereof if in another currency, as applicable.
  24.3  
Financial testing

The financial covenants set out in Clause 24.2 shall be calculated in accordance
with the Accounting Principles and tested by reference to each of the
consolidated financial statements of the Company delivered pursuant to paragraph
(a) of Clause 23.1 (Financial statements) and/or each Compliance Certificate
delivered pursuant to Clause 23.2 (Provision and contents of Compliance
Certificate).

25.  
GENERAL UNDERTAKINGS

The undertakings in this Clause 25 shall remain in force from the Signing Date
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.

25.1  
Existence; Businesses and Properties

Each Obligor shall (and shall procure (in accordance with article 1120 of the
French Code civil (promesse de porte-fort)) that each of its Subsidiaries will):

(a)  
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except with respect to any Subsidiary,
where the failure to do so could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect;
  (b)  
do or cause to be done all things necessary to obtain, preserve, renew, extend
and keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business and its Subsidiaries taken as a whole; maintain and
operate such business in substantially the manner in which it is presently
conducted and operated; comply in all material respects with all Applicable
Laws, rules, regulations (including (i) all Environmental Laws and (ii) any
zoning, building, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the real property owned by such
person) and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, except where the failure to do so could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; and at all times maintain and preserve all property
material to the conduct of such business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times, except where the failure to do so could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

74



--------------------------------------------------------------------------------



 



25.2  
Insurance

Each Obligor shall (and shall procure (in accordance with article 1120 of the
French Code civil (promesse de porte-fort)) that each of its Subsidiaries will):

(a)  
keep its insurable properties adequately insured at all times by financially
sound and reputable insurers;
  (b)  
maintain such other insurance, to such extent and against such risks, including
fire and other risks insured against by extended coverage, as is customary with
companies in the same or similar businesses operating in the same or similar
locations, including public liability insurance against claims for personal
injury or death or property damage occurring upon, in, about or in connection
with the use of any properties owned, occupied or controlled by it; and
  (c)  
maintain such other insurance as may be required by Applicable Law.
  25.3  
Obligations and Taxes

Each Obligor shall (and shall procure (in accordance with article 1120 of the
French Code civil (promesse de porte-fort)) that each of its Subsidiaries will)
pay its Indebtedness for Borrowed Money promptly and in accordance with their
terms and pay and discharge promptly when due all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Security upon such properties or
any part thereof; provided, however, that such payment and discharge shall not
be required with respect to any such tax, assessment, charge, levy or claim so
long as:

(a)  
the validity or amount thereof shall be contested in good faith by appropriate
proceedings;
  (b)  
the Company or such other Obligor shall have set aside on its books adequate
reserves with respect thereto in accordance with Accounting Principles; and
  (c)  
such contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a Security.

 

75



--------------------------------------------------------------------------------



 



25.4  
Maintaining Records; Access to Properties and Inspections

Each Obligor shall (and shall procure (in accordance with article 1120 of the
French Code civil (promesse de porte-fort)) that each of its Subsidiaries will):

(a)  
keep proper books of record and account in which full, true and correct entries
in conformity with Accounting Principles and all requirements of law are made of
all dealings and transactions in relation to its business and activities;
  (b)  
permit any representative designated by the Administrative Agent or any
representative designated by the Majority Participating Banks to visit and
inspect the financial records and the properties of the relevant Obligors or any
of its Subsidiaries at reasonable times and as often as reasonably requested and
to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Participating Bank
to discuss the affairs, finances and condition of that Obligor or any of its
Subsidiaries with the officers thereof and independent accountants therefor;
provided that any such visit or inspection does not interfere with the normal
operation of such business conducted at the properties. The Obligors shall only
be required to reimburse the Administrative Agent’s and such Participating
Bank’s and/or representative’s costs and expenses for two (2) visits and
inspections during any fiscal year so long as no Event of Default has occurred
and is continuing.
  25.5  
Use of Proceeds

The Obligors undertake to request the issuance of Letters of Credit for
contingent obligations (including obligations as an account party under any
letter of credit) solely in respect of surety and performance bonds, bank
guarantees and similar obligations in respect of contractual obligations of the
Obligors or of the contractual obligations of a wholly-owned Subsidiary of the
relevant LG User other than Indebtedness for Borrowed Money, provided that in
all cases:

  (i)  
such contractual obligations of the Obligors or of the relevant wholly-owned
Subsidiary are incurred in the ordinary course of business; and
    (ii)  
in case of contractual obligations of a wholly-Subsidiary of the relevant LG
User, such Subsidiary remains, notwithstanding any provision of this Agreement,
a wholly-owned Subsidiary of the relevant LG User as long there remain
outstanding amounts under the Letter(s) of Credit issued hereunder in respect of
the contractual obligations of such Subsidiary.

25.6  
Bank Accounts

Each Obligor shall (and shall procure (in accordance with article 1120 of the
French Code civil (promesse de porte-fort)) that each of its Subsidiaries will)
maintain its bank accounts segregated from, and not commingled with, any bank
accounts of a non-Flowserve Group Member.

25.7  
Further Assurances

Each Obligor undertakes to execute and/or deliver any and all further documents,
agreements and instruments, and take (or authorize) all further action
(including delivery local counsel opinions) that may be required under
Applicable Law in order to effectuate the transactions contemplated by the
Finance Documents.

 

76



--------------------------------------------------------------------------------



 



25.8  
Upstream Guarantees

No Obligor shall (and the Company shall procure (in accordance with article 1120
of the French Code civil (promesse de porte-fort)) that none of its Subsidiaries
will) issue or have outstanding any Guarantee with respect to any indebtedness
or other obligations of the Flowserve Group except for certain specified
immaterial, ordinary course transactions not relating to Banking Facilities, and
except for the Guarantees granted under the Existing Credit Agreement and the
Bank of America Credit Agreement.

25.9  
Nature of Business

No Obligor shall (and the Company shall procure (in accordance with article 1120
of the French Code civil (promesse de porte-fort)) that none of its Subsidiaries
will) engage in any business other than a Related Business, except to such
extent as would not be material to the LG Users or the Flowserve Group, taken as
a whole.

25.10  
Security in connection with Banking Facility

No Obligor shall (and the Company shall procure (in accordance with article 1120
of the French Code civil (promesse de porte-fort)) that none of its Subsidiaries
will) create, incur, assume or allow to subsist any Security over any of its
present or future assets so as to secure any of its obligations under or in
connection with any Banking Facility, other than Permitted Security.

25.11  
Other Security

Without prejudice to any other provisions of this Agreement, the Company, in its
capacity as the Company, shall not (and shall procure (in accordance with
article 1120 of the French Code civil (promesse de porte-fort)) that none of its
Affiliate will) create, incur, assume or allow to subsist any Security on or
over the Capital Stock of any Flowserve Corporation Affiliate if such Security
would cause an Event of Default under Clause 25.10 (Security in connection with
Banking Facility) above.

25.12  
Restricted Payments
  (a)  
No Obligor shall (and the Guarantor shall procure (in accordance with article
1120 of the French Code civil (promesse de porte-fort) that none of its
Subsidiaries will) make, directly or indirectly, any Restricted Payment unless
at the time of, and after giving pro forma effect to, such proposed Restricted
Payment (i) no Default shall have occurred and be continuing, and (ii) each of
the Financial Covenants as set forth in Clause 24.2 (Financial Condition) would
be complied with if tested immediately following the making of the relevant
Restricted Payment, on a pro forma basis as set forth in paragraph (b) below.
  (b)  
For the purposes of the pro forma tests referred to in paragraph (a) above:

  (i)  
the Net Worth shall be taken as at the end of the latest Financial Year;

 

77



--------------------------------------------------------------------------------



 



  (ii)  
the Leverage Ratio shall be determined using the calculation of EBITDA on a
twelve (12) Months rolling basis at the end of the most recently completed
Financial Semester and the actual value of Flowserve Group Indebtedness as at
the date of the relevant pro forma test, all adjusted to give pro forma effect
to the Restricted Payment as if it had been made at the end of such most
recently completed Financial Semester;
    (iii)  
the Interest Coverage Ratio shall be calculated using the calculation of EBITDA
and the Consolidated Interest Expense on a twelve (12) Months rolling basis at
the end of the most recently completed Financial Semester; and
    (iv)  
the amount of any non-cash Restricted Payment shall be deemed to be equal to the
Fair Market Value thereof at the date of the making of such Restricted Payment.

(c)  
The Company shall provide calculations of each of the Financial Covenants on the
basis of the above pro forma tests to the Administrative Agent together with the
relevant semi-annual or annual, as the case may be, Compliance Certificates in
respect of such period.
  25.13  
Disposals, Consolidation and Merger
  (a)  
No Obligor shall (and the Company shall procure (in accordance with article 1120
of the French Code civil (promesse de porte-fort) that none of its Subsidiaries
will)), whether by a single transaction or a number of related or unrelated
transactions and whether at the same time or over a period of time, sell,
convey, transfer, lease out, lend or otherwise dispose of all or any of their
undertakings, assets or revenues, save for:

  (i)  
disposals of stock-in-trade for a commercial consideration in the normal course
of trading of the disposing entity;
    (ii)  
disposals of obsolete or redundant assets;
    (iii)  
disposals to Flowserve Group Members (provided, in the case of disposal by the
Company or a Material Subsidiary, that the Company’s ownership interest,
directly or indirectly, in the receiving company is not less than that in the
disposing company);
    (iv)  
other disposals for Fair Market Value and on arms’ length terms where the
aggregate book value of the assets disposed of does not exceed $100,000,000 (or
the Dollar Equivalent thereof if in another currency) in aggregate during the
term of the Facility, provided that no disposal, whether by one or a series of
transactions may be made under this subparagraph (iv) if such disposal relates
to all or substantially all of the assets of the Flowserve Group.

(b)  
For the purposes of paragraph (a) above :

  (i)  
if the relevant disposal is a disposal of shares or of assets and liabilities
together, reference to the aggregate book value of the assets disposed of shall
be deemed to mean the aggregate gross assets disposed of, if of shares on a
consolidated basis; and

 

78



--------------------------------------------------------------------------------



 



  (ii)  
no disposal may be made under paragraph (a)(iv) above, if the relevant disposal
would result in the Company ceasing to beneficially own, directly or indirectly,
shares or other participation interests carrying the right to exercise 100 per
cent. or more of the total voting power attached to all classes of the
outstanding Voting Capital Stock of any Obligor or any Material Subsidiary or
otherwise ceasing to control any Obligor or Material Subsidiary.

(c)  
No Obligor shall (and the Company shall procure (in accordance with article 1120
of the French Code civil (promesse de porte-fort)) that none of its Material
Subsidiaries will) consolidate with, amalgamate with or merge into any other
corporation except:

  (i)  
A Guarantor (other than the Company) may consolidate with, amalgamate with or
merge into another Flowserve Group Member or any other corporation, in each case
which is incorporated in the same jurisdiction or in an Eligible Country,
provided that such Guarantor is the surviving entity;
    (ii)  
a Material Subsidiary may consolidate with, amalgamate with or merge into
another Flowserve Group Member in which the ownership interest of the Company,
directly or indirectly, is no less than that in such Material Subsidiary;
    (iii)  
an Obligor (other than the Company) may consolidate with, amalgamate with or
merge into another Flowserve Group Member (incorporated in the same jurisdiction
or in an Eligible Country) and in which the ownership interest of the Company,
directly or indirectly, is no less than that in such Obligor.

(d)  
Any transaction permitted under paragraph (c) above is subject to the following
conditions:

  (i)  
the transaction will not result in an Ownership Threshold Event;
    (ii)  
the transaction would not cause a breach of paragraph (a) above or otherwise
result in a Default occurring immediately after the consummation of the
transaction; and
    (iii)  
legal opinions in form and substance satisfactory to the Majority Participating
Banks as to the Obligor being the surviving entity and as to the survival of
that Obligor’s obligations under the Finance Documents, and as to such other
matters as they require, in relation to any transaction referred to in paragraph
(c) above involving an Obligor, are obtained prior to any material step in the
consolidation, amalgamation or merger occurring.

25.14  
Change of Year-End

No Obligor shall (and the Company shall procure (in accordance with article 1120
of the French Code civil (promesse de porte-fort)) that none of its Material
Subsidiaries will) change its Accounting Reference Date or the end of any of its
fiscal quarters.

 

79



--------------------------------------------------------------------------------



 



25.15  
Transactions with non-Flowserve Group Members
  (a)  
Each Obligor will ensure that all material transactions of whatever nature, and
whether entered into directly or indirectly, between a Flowserve Group Member
and a non-Flowserve Group Member, are made on arm’s-length commercial terms.
  (b)  
For the avoidance of doubt, paragraph (a) above does not permit transactions
which are not otherwise permitted under Clauses 25.8 (Upstream Guarantees) to
25.14 (Change of Year-End) and Clauses 25.16 (Subsidiary Share Issuance) to
25.20 (Undertaking to Fund).
  (c)  
For the purposes of paragraph (a) above, a “material transaction” means a
transaction which is material to the Flowserve Group Member involved in it (or
any of them if more than one).
  25.16  
Subsidiary Share Issuance

The Company shall procure (in accordance with article 1120 of the French Code
civil (promesse de porte-fort) that none of its Material Subsidiaries will issue
any Capital Stock to any person other than to the Company or a wholly-owned
Subsidiary of the Company.

25.17  
Cash Pooling Agreement

No Obligor shall (and the Company shall procure (in accordance with article 1120
of the French Code civil (promesse de porte-fort)) that none of its Subsidiaries
will) enter into cash pooling transaction, cash management or other netting
agreement except if all other parties to such agreements are Flowserve Group
Members or banks (établissements de crédit).

25.18  
Indebtedness

The Company shall not, itself, contract, create, incur, assume or suffer to
exist any Indebtedness for Borrowed Money, except as permitted as far as it is
concerned under clause 6.01 (Indebtedness) of the Bank of America Credit
Agreement.
No Obligor (other than the Company) shall (and the Company shall procure (in
accordance with article 1120 of the French Code civil (promesse de porte-fort))
that none of its Subsidiaries will) contract, create, incur, assume or suffer to
exist any Indebtedness for Borrowed Money, except;

(a)  
the Obligations of such Obligor and its Subsidiaries hereunder;
  (b)  
intercompany Indebtedness for Borrowed Money among the Obligors and their
Subsidiaries to the extent permitted by Clause 25.19;
  (c)  
purchase money Indebtedness for Borrowed Money, within the meaning of the
Existing Credit Agreement, and Capital Lease Obligations of the Obligors (other
than the Company) and their Subsidiaries in an amount permitted by the Existing
Credit Agreement;
  (d)  
Subordinated Debt; and

 

80



--------------------------------------------------------------------------------



 



(e)  
unsecured Indebtedness for Borrowed Money of the Obligors (other than the
Company) and their Subsidiaries not otherwise permitted by this Clause in an
amount not to exceed $50,000,000 (or the Dollar Equivalent thereof if in another
currency) in the aggregate at any one time outstanding.
  25.19  
Advances, Investments and Loans

No Obligor (other than the Company) shall (and the Company shall procure (in
accordance with article 1120 of the French Code civil (promesse de porte-fort)
that none of its Subsidiaries will) directly or indirectly, make loans or
advances to or make, retain or have outstanding any investments (whether through
purchase of equity interests or obligations or otherwise) in, any person or
enter into any partnerships or joint ventures, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract, except
that this Clause shall not prevent:

(a)  
receivables created in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
  (b)  
investments in Permitted Investments;
  (c)  
investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
  (d)  
each Obligor’s (other than the Company) investments from time to time in its
Subsidiaries, and investments made from time to time by an Obligor (other than
the Company) in one or more of its Subsidiaries;
  (e)  
intercompany advances made from time to time from any Obligor (other than the
Company) to any one or more of its wholly-owned Subsidiaries or a wholly-owned
Subsidiary of the Company, to the extent, in all cases, permitted under
Applicable Law;
  (f)  
Permitted Acquisitions; and
  (g)  
other investments, loans and advances in addition to those otherwise permitted
by this Clause in an amount not to exceed $30,000,000 (or the Dollar Equivalent
thereof if in another currency) during any Financial Year.
  25.20  
Undertaking to Fund
  (a)  
No Obligor shall (and the Company shall procure (in accordance with article 1120
of the French Code civil (promesse de porte-fort)) that none of its Subsidiaries
will) enter into an agreement or instrument by virtue of which an Obligor (or
its Subsidiaries) undertakes in favour of a creditor of any person, to invest
funds in that person (whether by way of loan, equity investment or otherwise) in
order to ensure compliance with one or more undertakings toward such creditor,
to the effect of maintaining certain thresholds or ratios in relation to the
person concerned.

 

81



--------------------------------------------------------------------------------



 



(b)  
Without prejudice of any other provision of this Agreement, paragraph (a) above
shall not apply to any agreement or instrument by virtue of which an Obligor (or
its Subsidiaries) undertakes (i) to guarantee the payment of Indebtedness for
Borrowed Money, or (ii) to perform an obligation of such person if such person
fails to perform that obligation to honour its pension funding obligations in
the United States of America, Great Britain and Netherlands.
  25.21  
Additional Guarantor

Without prejudice of the rights and remedies of the Finance Parties under this
Agreement, the Company shall procure that, as soon as it becomes aware of it
(and in compliance with the provisions of Clause 23.8 (“Know your customer”
checks), paragraph (c), any person becoming a Holding Company of the Guarantor
accede as additional Guarantor in compliance with and subject to the provisions
of Clause 28 (Changes to the Obligors).

25.22  
Financial Statements

Before the 30th November 2009, the Company shall provide to the Administrative
Agent a certified copy of the audited Financial Statements of Flowserve BV for
the Financial Year ended 31 December 2008, together with the Auditor report
relating thereto and such report shall not reveal qualification(s) made by the
Auditors having a Material Adverse Effect.

25.23  
Refinancing of the Bank of America Credit Agreement

The Company shall provide to the Administrative Agent, no later than two
(2) months before the contemplated date of such refinancing, the following
information in relation to the refinancing of the Bank of America Credit
Agreement: (i) the proposed amount of the refinancing, (ii) the maturity date of
the proposed facility and (iii) the type of Guarantee to be granted by the
Flowserve Group Members in connection with such refinancing.

26.  
EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 26 is an Event of
Default (save for Clause 26.19).

26.1  
Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable (except to the extent the same is paid by the Guarantor) unless payment
(other than payment in respect of a Claim) is made within seven Business Days of
its due date.

26.2  
Financial covenants and other obligations
  (a)  
Any requirement of Clause 24 (Financial Covenants) is not satisfied or an
Obligor does not comply with the provisions of Clause 23 (Information
Undertakings).
  (b)  
The Company does not comply with any provision of the Flowserve Corporation
Guarantee.

 

82



--------------------------------------------------------------------------------



 



26.3  
Other obligations
  (a)  
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 26.1 (Non-payment), Clause 26.2 (Financial
covenants and other obligations)), Clause 26.4 (ERISA) and in Clause 26.5
(Restricted Payments).
  (b)  
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 20 Business Days of the
earlier of (i) the Administrative Agent giving notice to the Company or the
relevant Obligor and (ii) the Company or such Obligor becoming aware of the
failure to comply.
  26.4  
ERISA

(a) One or more ERISA Events shall have occurred; (b) there is or arises an
Unfunded Pension Liability (taking into account only Plans with positive
Unfunded Pension Liability); or (c) there is or arises any potential withdrawal
liability under Section 4201 of ERISA, if the Company, any of its Subsidiaries,
or any ERISA Affiliate were to withdraw completely from any and all
Multiemployer Plans; and the liability of any or all of the Company, its
Subsidiaries, and the ERISA Affiliates contemplated by the foregoing clauses
(a), (b), and (c), either individually or in the aggregate, exceeds or would be
reasonably expected to exceed $10,000,000.

26.5  
Restricted Payment
  (a)  
An Obligor does not comply with any provision of Clause 25.12 (Restricted
Payments).
  (b)  
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 7 Business Days of the
earlier of (i) the Administrative Agent giving notice to the Company or the
relevant Obligor and (ii) the Company or such Obligor becoming aware of the
failure to comply.
  26.6  
Insolvency Proceedings

Any Obligor or a Material Subsidiary is subject to an Insolvency Event.

26.7  
Cross-Default
  (a)  
any Obligor or any Subsidiary of any Obligor fails to pay at maturity or, in the
event a period of grace is provided, within any such applicable period of grace,
any payment due under any Banking Facility or Indebtedness for Borrowed Money
(other than under any Finance Document) or any Obligor or any Subsidiary of any
Obligor is in default under or fails to observe or perform any term, covenant or
agreement contained in any Banking Facility or in any agreement securing its
obligations under any Banking Facility (other than under the Finance Documents)
by which it is bound and any grace period provided in such agreement to remedy
such default has expired, or its payment obligations under any such Banking
Facility are accelerated or cash collateralisation is required by reason of an
event of default (however described);
  (b)  
any Obligor or any Subsidiary of any Obligor fails to pay within 60 days of
demand the amount demanded under any Security (other than a Security provided
under the Finance Documents) given by such Obligor or its Subsidiary to secure
Indebtedness for Borrowed Money of any person;

 

83



--------------------------------------------------------------------------------



 



(c)  
No Event of Default under paragraphs (a) and (b) above will occur:

  (i)  
if the aggregate amount in respect of the relevant Banking Facility or
Indebtedness for Borrowed Money which is not so paid and/or with respect to
which such default or failure to observe or perform has occurred and/or which is
accelerated and/or for which cash cover is required, is less than US$10,000,000
(or the Dollar Equivalent thereof if in other currencies); or
    (ii)  
if the failure to pay or perform under the relevant agreement is permanently
waived, rescinded or annulled in writing by the relevant creditor(s).

26.8  
Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
materially incorrect or misleading when made or deemed to be made, unless the
failure to comply is capable of remedy and is remedied within 15 Business Days
of the earlier of the Administrative Agent giving written notice to the Company
or to the relevant Obligor.

26.9  
Creditors’ Process
  (a)  
A final judgment for an amount in excess of (a) US$10,000,000 (or the Dollar
Equivalent thereof if in other currencies) in the case of a judgment in respect
of Indebtedness for Borrowed Money or (b) US$20,000,000 (or the Dollar
Equivalent thereof if in other currencies) in the case of a judgment in respect
of claims other than in respect of Indebtedness for Borrowed Money is rendered
against an Obligor or any of its Subsidiaries.
  (b)  
A seizure, attachment, execution or any similar process is levied or enforced
against the whole or a material portion of the assets of any Obligor or any its
Subsidiary of and remains unsatisfied or is not stayed or lifted within 45 days.
  (c)  
No Event of Default under paragraph (b) above will occur:

  (i)  
if such procedure is being contested in good faith by the relevant Obligor or
its Subsidiaries; and
    (ii)  
if so disputed, non payment shall not, in the opinion of the Majority
Participating Banks, have a Material Adverse Effect.

26.10  
Cessation of Business

Any Obligor or its Material Subsidiaries taken as a whole, cease, or threaten to
cease, to carry on all or a substantial part of its business unless all amounts
owing under the Finance Documents have been fully repaid, or full cash
collateral provided in respect of all contingent obligations, no later than the
date of the cessation.

 

84



--------------------------------------------------------------------------------



 



26.11  
Ineffectiveness of the Guarantee
  (a)  
The Flowserve Corporation Guarantee is void, unenforceable or ineffective or is
alleged by any Obligor to be void, unenforceable or ineffective for any reason
or to any extent.
  (b)  
The Company gives notice of termination of, or otherwise attempts to terminate
or deny its liability under the Flowserve Corporation Guarantee.
  26.12  
Ownership

Any Obligor (other than the Company) is not or ceases to be, directly or
indirectly, a wholly-owned Subsidiary of the Company unless:

(a)  
the payment obligations of the relevant Obligor towards the Finance Parties
under the Finance Documents are fully repaid (whether through assumption by
another Obligor under the Agreement or otherwise) within 7 Business Days of the
date of such cessation; and
  (b)  
the contingent obligations and other obligations of the relevant Obligor towards
the Finance Parties under the Finance Documents are validly assumed by another
Obligor within 7 Business Days of the date of such cessation; and
  (c)  
the relevant LG User ceases to be an LG User under the Agreement within 7
Business Days of such date of cessation.
  26.13  
Material Adverse Effect

Any event or circumstance occurs which the Majority Participating Banks
reasonably believe has or is reasonably likely to have a Material Adverse
Effect.

26.14  
Unlawfulness and invalidity
  (a)  
Any material provisions of a Finance Document is invalid, not binding or
unenforceable as a result of a judgment or order of a competent court or due to
the entry into force of an Applicable Law.
  (b)  
Any Finance Document ceases to be in full force and effect and valid and
enforceable.
  (c)  
No Event of Default under paragraphs (a) and (b) above will occur if such matter
is (in the opinion of the Administrative Agent) capable of being remedied and
the relevant Finance Document is replaced with a new agreement on terms and
conditions substantially no less favourable to the Finance Parties remedying the
above mentioned defects (in the opinion of the Administrative Agent) within
twenty (20) days of the occurrence of the events mentioned in paragraphs (a) and
(b) above.
  26.15  
Change of Control
  (a)  
A Change of Control of the Company occurs and, at any time thereafter, the
Administrative Agent (acting on instruction of the Majority Participating Banks)
has given notice to the Company and 30 days have elapsed from the date of that
notice.

 

85



--------------------------------------------------------------------------------



 



(b)  
For the purposes of paragraph (a) above; a “Change of Control” means any person
or group of persons acting jointly or in concert beneficially owns, directly or
indirectly, shares carrying the right to exercise more than 50 per cent of the
total voting power attached to all classes of the outstanding Voting Capital
Stock of the Company.
  26.16  
Ownership Thresholds Event

An Ownership Thresholds Event occurs and, at any time thereafter, the
Administrative Agent (acting on instruction of the Majority Participating Banks)
has given notice to the Company and 30 days have elapsed from the date of that
notice.

26.17  
Security

The Company or any of its Subsidiaries creates, incurs, assumes or allows to
subsist any Security (other than a Permitted Security under paragraphs (h) and
(i)) of the definition of Permitted Security) over shares or other participation
interest held by it, directly or indirectly carrying the right to exercise any
voting power attached to any class of the outstanding Voting Capital Stock of
the Company or another Obligor or so as to result in an Ownership Thresholds
Event.

26.18  
Change of Subsidiary
  (a)  
Any Obligor having a Subsidiary located outside of its jurisdiction of
incorporation either:

  (i)  
closes or otherwise sells or otherwise ceases to be the owner of that Subsidiary
(unless such Subsidiary remains as a direct or indirect wholly-owned Subsidiary
of the Company); or
    (ii)  
ceases to operate its activities through that Subsidiary;

and any Finance Party, in its opinion acting reasonably, considers that its
rights under the Finance Documents may be prejudiced thereby.

(b)  
No Event of Default will occur under paragraph (a) above if :
  (c)  
the payment obligations of the relevant Obligor towards the Finance Parties
under the Finance Documents are fully repaid (whether through assumption by
another Obligor under the Agreement or otherwise) no later than the date of the
closure or cessation of activity of the relevant Subsidiary ; and
  (d)  
the contingent obligations and other obligations of the relevant Obligor towards
the Finance Parties under the Finance Documents are validly assumed by another
Obligor no later than the date of the closure or cessation of activity of the
relevant Subsidiary.
  26.19  
Prepayment and cancellation

On and at any time after the occurrence of an Event of Default which is
continuing, the Issuing Bank (in the case of paragraph (a) below) or the
Administrative Agent may without mise en demeure or any other judicial or extra
judicial step, and shall if so directed by the Majority Participating Banks, by
notice to the Company:

 

86



--------------------------------------------------------------------------------



 



(a)  
refuse to issue any new Letter of Credit for the account of any of or all of the
LG Users;
  (b)  
cancel the Total Commitment at which time it shall immediately be cancelled;
  (c)  
declare that all or part of the Utilisations, together with accrued interest,
fees and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, at which time they shall become immediately due and
payable; and/or
  (d)  
declare that cash cover in respect of each Letter of Credit is immediately due
and payable at which time it shall become immediately due and payable in
accordance with Clause 11.1 (Cash cover by LG User in the event of occurrence of
an Event of Default).

SECTION 6 — CHANGES TO PARTIES

27.  
CHANGES TO THE PARTICIPATING BANKS
  27.1  
Assignments and transfers by the Participating Banks
  (a)  
Subject to this Clause 27, a Participating Bank (the “Existing Participating
Bank”) may:

  (i)  
assign any of its rights; or
    (ii)  
transfer any of its rights (including such as relate to that Participating
Bank’s participation in each Loan) and obligations,

   
under any Finance Document to another bank or financial institution or to a
trust, fund (including CDOs and CLOs) or other entity which is regularly engaged
in or established for the purpose of making, purchasing or investing in loans,
securities or other financial assets having a minimum rating of A/A 2 (or
equivalent) (the “New Participating Bank”);
     
provided that any assignment or transfer made to a New Participating Bank
(including any assignment of a Commitment) shall at least include, without
prejudice of Clause 27.2(f) hereafter, an assignment or transfer of a part of a
principal amount outstanding at that time of at least Euros 50,000, unless it is
made to any person which qualifies as a professional market party (professionele
marktpartij) under the Dutch Financial Markets Supervision Act (Wet op het
financieel toezicht).
  (b)  
Save as otherwise provided herein, the consent of the Finance Parties is hereby
given to a transfer by an Existing Participating Bank to a New Participating
Bank.
  27.2  
Conditions of assignment or transfer
  (a)  
The consent of the Company is required for an assignment or transfer by an
Existing Participating Bank, provided that no such consent shall be required if
the assignment or transfer is:

 

87



--------------------------------------------------------------------------------



 



  (i)  
to another Participating Bank or an Affiliate of a Participating Bank (which
shall include, for the purposes of this Clause 27 and for the avoidance of
doubt, in the case of Calyon, any company Caisses Régionales du Crédit Agricole
Mutuel or Calyon); or
    (ii)  
to the Issuing Bank or an Affiliate of the Issuing Bank; or
    (iii)  
made at a time when a Default is continuing;

(b)  
The consent of the Company to an assignment or transfer must not be unreasonably
withheld or delayed. The Company will be deemed to have given its consent ten
Business Days after the Existing Participating Bank has requested it unless
consent is expressly refused in writing by the Company within that time.
  (c)  
An assignment will only be effective as among the Finance Parties on:

  (i)  
receipt by the Administrative Agent of written confirmation from the New
Participating Bank (in form and substance satisfactory to the Administrative
Agent) that the New Participating Bank has become entitled to the same rights
and will assume the same obligations to the other Finance Parties as it would
have been under if it was an Original Participating Bank; and
    (ii)  
performance by the Administrative Agent of all necessary “know your customer” or
other similar checks under all Applicable Laws in relation to such assignment to
a New Participating Bank, the completion of which the Administrative Agent shall
promptly notify to the Existing Participating Bank and the New Participating
Bank.

(d)  
A transfer will only be effective if the procedure set out in Clause 27.5
(Procedure for transfer) is complied with.
  (e)  
If:

  (i)  
a Participating Bank assigns or transfers any of its rights or obligations under
the Finance Documents or changes its Facility Office; and
    (ii)  
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New
Participating Bank or Participating Bank acting through its new Facility Office
under Clause 17 (Tax Gross Up and Indemnities) or Clause 18 (Increased Costs),

   
then the New Participating Bank or Participating Bank acting through its new
Facility Office is only entitled to receive payment under those Clauses to the
same extent as the Existing Participating Bank or Participating Bank acting
through its previous Facility Office would have been if the assignment, transfer
or change had not occurred.
  (f)  
The Facility may be assigned or transferred in amounts of not less than
€5,000,000 (or if less, the remaining amount held by such Participating Bank).

 

88



--------------------------------------------------------------------------------



 



27.3  
Assignment or transfer fee

The New Participating Bank shall, on the date upon which an assignment or
transfer takes effect, pay to the Administrative Agent (for its own account) a
fee of €2,500.

27.4  
Limitation of responsibility of Existing Participating Banks
  (a)  
Unless expressly agreed to the contrary, an Existing Participating Bank makes no
representation or warranty and assumes no responsibility to a New Participating
Bank for:

  (i)  
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;
    (ii)  
the financial condition of any Obligor;
    (iii)  
the performance and observance by any Obligor or any other member of the
Flowserve Group of its obligations under the Finance Documents or any other
documents; or
    (iv)  
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

   
and any representations or warranties implied by law are excluded.
  (b)  
Each New Participating Bank confirms to the Existing Participating Bank and the
other Finance Parties that it:

  (i)  
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing
Participating Bank or any other Finance Party in connection with any Finance
Document; and
    (ii)  
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

(c)  
Nothing in any Finance Document obliges an Existing Participating Bank to:

  (i)  
accept a re-transfer or re-assignment from a New Participating Bank of any of
the rights and obligations assigned or transferred under this Clause 27; or
    (ii)  
support any losses directly or indirectly incurred by the New Participating Bank
by reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

27.5  
Procedure for transfer

 

89



--------------------------------------------------------------------------------



 



(a)  
Subject to the conditions set out in Clause 27.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Administrative Agent executes an otherwise duly completed Transfer Agreement
delivered to it by the Existing Participating Bank and the New Participating
Bank, and the Company if its consent is required pursuant to Clause 27.2(b), at
least ten (10) Business Days prior to the proposed Transfer Date. The
Administrative Agent shall, subject to paragraph (b) below, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Agreement appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Agreement.
  (b)  
The Administrative Agent shall only be obliged to execute a Transfer Agreement
delivered to it by the Existing Participating Bank and the New Participating
Bank once it is satisfied it has complied with all necessary “know your
customer” or other similar checks under all Applicable Laws in relation to the
transfer to such New Participating Bank.
  (c)  
By virtue of the execution of a Transfer Agreement, as from the Transfer Date:

  (i)  
to the extent that in the Transfer Agreement the Existing Participating Bank
seeks to transfer its rights and obligations under the Finance Documents, the
Existing Participating Bank shall be discharged to the extent provided for in
the Transfer Agreement from further obligations towards each of the Obligors and
the other Finance Parties under the Finance Documents;
    (ii)  
the rights and obligations of the Existing Participating Bank with respect to
the Obligors shall be transferred to the New Participating Bank, to the extent
provided for in the Transfer Agreement;
    (iii)  
the Administrative Agent, the Arranger, the New Participating Bank, the other
Participating Banks, the Issuing Bank shall have the same rights and obligations
between themselves as they would have had had the New Participating Bank been an
Original Participating Bank with the rights and/or obligations to which it is
entitled and subject as a result of the transfer and to that extent the
Administrative Agent, the Arranger, the Issuing Bank and the Existing
Participating Bank shall each be released from further obligations to each other
under the Finance Documents; and
    (iv)  
the New Participating Bank shall become a Party as a “Participating Bank”.

27.6  
Copy of Transfer Agreement to Company

The Administrative Agent shall, as soon as reasonably practicable after it has
executed a Transfer Agreement, send to the Company a copy of that Transfer
Agreement.

27.7  
Security on Participating Banks’ rights

Without prejudice to the rights granted to the Participating Banks pursuant to
this Clause 27, each Participating Bank may, at any time, without consulting
with or obtaining any authorization from an Obligor, pledge, grant a Security
over or assign as a security in any manner whatsoever (by way of assignment as
security or by any other mean) all or part of its rights pursuant to any Finance
Document in order to secure the obligations of such Participating Bank,
including:

 

90



--------------------------------------------------------------------------------



 



(a)  
any pledge, assignment as security or other Security granted in order to
guarantee its obligations vis a vis a central bank; and
  (b)  
when the Participating Bank is an instrument vehicle, any pledge, assignment as
security or other Security granted to any holder (or trustee or Administrative
Agent of holders) of bonds or other capital market instruments issued by such
Participating Bank in order to secure such bonds or capital market instruments.

Provided that such pledge, assignment security or other Security cannot have the
effect to:

  (i)  
release a Participating Bank from its obligations pursuant to the Finance
Documents or make the beneficiary of such pledge, assignment as security or
Security party to any Finance Document; or
    (ii)  
oblige any Obligor to make any payment or grant to any person broader rights
than the payments or rights to which the relevant Participating Bank is entitled
to pursuant to the Finance Documents.

28.  
CHANGES TO THE OBLIGORS
  28.1  
Assignment and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents, except in accordance with Clause
25.13(c) and subject to the provisions of Clause 25.13(d).

28.2  
Additional LG Users
  (a)  
Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
23.8 (“Know your customer” checks), the Company may request that any of its
wholly owned Subsidiaries becomes a LG User. That Subsidiary shall become a LG
User if:

  (i)  
all the Participating Banks and the Issuing Bank acting reasonably approve the
addition of that Subsidiary;
    (ii)  
the Company and that Subsidiary deliver to the Administrative Agent a duly
completed and executed Accession Letter;
    (iii)  
the Company confirms that no Default is continuing or would occur as a result of
that Subsidiary becoming an Additional LG User; and
    (iv)  
the Administrative Agent has received all of the documents and other evidence
listed in Schedule 14 (Conditions precedent required to be delivered by an
Additional LG User) in relation to that Additional LG User, each in form and
substance satisfactory to the Administrative Agent.

(b)  
The Administrative Agent shall notify the Company and the Finance Parties
promptly upon being satisfied that it has received (in form and substance
satisfactory to it) all the documents and other evidence listed in Schedule 14
(Conditions precedent required to be delivered by an Additional LG User).

 

91



--------------------------------------------------------------------------------



 



28.3  
Additional Guarantor
  (a)  
Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
23.8 (“Know your customer” checks), the Company shall procure that upon any
person becoming the Holding Company of the Guarantor such person shall accede as
an additional Guarantor (but not as Additional LG User unless the terms and
conditions set forth in Clause 28.2 (Additional LG Users) are complied with)
under the Agreement. To effect such accession:

  (i)  
the Company and that Holding Company shall deliver to the Administrative Agent a
duly completed and executed Accession Letter;
    (ii)  
the Company and that Holding Company shall do all such other things as may be
necessary to give effect to such accession (including delivery of a guarantee
agreement or legal opinion in form and substance satisfactory to the
Participating Banks); and
    (iii)  
the Administrative Agent has received all of the documents and other evidence
listed in Schedule 14 (Conditions precedent required to be delivered by an
Additional LG User) in relation to that Holding Company, each in form and
substance satisfactory to the Administrative Agent.

(b)  
The Administrative Agent shall notify the Company and the Finance Parties
promptly upon being satisfied that it has received (in form and substance
satisfactory to it) all the documents and other evidence listed in Schedule 14
(Conditions precedent required to be delivered by an Additional LG User).
  (c)  
The foregoing is without prejudice of the rights and remedies of the Finance
Parties under this Agreement concerning the ownership of the Company or of the
Flowserve Group.
  28.4  
Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in paragraph
(a) of Clause 22.29 (Times when representations made) are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.
SECTION 7 — THE FINANCE PARTIES

29.  
ROLE OF THE ADMINISTRATIVE AGENT, THE ARRANGER, THE ISSUING BANK AND OTHERS
  29.1  
Appointment of the Administrative Agent
  (a)  
Subject to the provisions of paragraph (b) below, each of the Arranger, the
Participating Banks and the Issuing Bank appoints the Administrative Agent to
act as its Administrative Agent under and in connection with the Finance
Documents and each of the Arranger, the Participating Banks and the Issuing Bank
authorises the Administrative Agent to exercise the rights, powers, authorities
and discretions specifically given to the Administrative Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 

92



--------------------------------------------------------------------------------



 



(b)  
The Parties hereby acknowledge that the mandate granted by BBVA, as
Participating Bank, to the Administrative Agent pursuant to paragraph (a) above
does not authorise the Administrative Agent to:

  (i)  
execute and deliver Finance Documents in the name and on behalf of BBVA;
    (ii)  
enforce the Flowserve Corporation Guarantee in the name and on behalf of BBVA;
provided, however, that the Administrative Agent may send to the Guarantor, in
accordance with paragraph (a) above, the notice referred to in Annex 1 to the
Flowserve Corporation Guarantee; and
    (iii)  
present petitions for winding up of any Obligor in the name and on behalf of
BBVA.

29.2  
Duties of the Administrative Agent
  (a)  
Subject to paragraph (b) below, the Administrative Agent shall promptly forward
to a Party the original or a copy of any document which is delivered to the
Administrative Agent for that Party by any other Party.
  (b)  
Without prejudice to Clause 27.6 (Copy of Transfer Agreement to Company),
paragraph (a) above shall not apply to any Transfer Agreement.
  (c)  
Except where a Finance Document specifically provides otherwise, the
Administrative Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.
  (d)  
If the Administrative Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the other Finance Parties.
  (e)  
If the Administrative Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than the
Administrative Agent or the Arranger) under this Agreement it shall promptly
notify the other Finance Parties.
  (f)  
The Administrative Agent’s duties under the Finance Documents are solely
mechanical and administrative in nature.
  29.3  
Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

29.4  
No fiduciary duties
  (a)  
Nothing in this Agreement constitutes the Administrative Agent, the Arranger
and/or the Issuing Bank as a trustee or fiduciary (fiduciaire), including within
the meaning of articles 2011 and seq. of the French Code Civil, of any other
person.

 

93



--------------------------------------------------------------------------------



 



(b)  
None of the Administrative Agent, the Arranger or the Issuing Bank shall be
bound to account to any Participating Bank for any sum or the profit element of
any sum received by it for its own account.
  29.5  
Business with the Flowserve Group

The Administrative Agent, the Arranger and the Issuing Bank may accept deposits
from, lend money to and generally engage in any kind of banking or other
business with any member of the Flowserve Group.

29.6  
Rights and discretions
  (a)  
The Administrative Agent and the Issuing Bank may rely on:

  (i)  
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and
    (ii)  
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

(b)  
The Administrative Agent may assume (unless it has received notice to the
contrary in its capacity as Administrative Agent for the Participating Banks)
that:

  (i)  
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 26.1 (Non-payment));
    (ii)  
any right, power, authority or discretion vested in any Party or the Majority
Participating Banks has not been exercised; and
    (iii)  
any notice or request made by the Company (other than an Issuance Request) is
made on behalf of and with the consent and knowledge of all the Obligors.

(c)  
The Administrative Agent may engage, pay for and rely on the advice or services
of any lawyers, accountants, surveyors or other experts.
  (d)  
The Administrative Agent may act in relation to the Finance Documents through
its personnel and agents.
  (e)  
The Administrative Agent may disclose to any other Party any information it
reasonably believes it has received as Administrative Agent under this
Agreement.
  (f)  
Without prejudice to the generality of paragraph (e) above, the Administrative
Agent may disclose the identity of a Defaulting Participating Bank to the other
Finance Parties and the Company and shall disclose the same upon the written
request of the Company or the Majority Participating Banks.
  (g)  
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Administrative Agent, the Arranger or the Issuing Bank is obliged to
do or omit to do anything if it would or might in its reasonable opinion
constitute a breach of any law or regulation or a breach of a fiduciary duty or
duty of confidentiality.

 

94



--------------------------------------------------------------------------------



 



29.7  
Majority Participating Banks’ instructions
  (a)  
Unless a contrary indication appears in any Finance Document, the Administrative
Agent shall (i) exercise any right, power, authority or discretion vested in it
as Administrative Agent in accordance with any instructions given to it by the
Majority Participating Banks (or, if so instructed by the Majority Participating
Banks, refrain from exercising any right, power, authority or discretion vested
in it as Administrative Agent) and (ii) not be liable for any act (or omission)
if it acts (or refrains from taking any action) in accordance with an
instruction of the Majority Participating Banks.
  (b)  
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Participating Banks will be binding on all the Finance
Parties.
  (c)  
The Administrative Agent may refrain from acting in accordance with the
instructions of the Majority Participating Banks (or, if appropriate, the
Participating Banks) until it has received such security as it may require for
any cost, loss or liability (together with any associated VAT) which it may
incur in complying with the instructions.
  (d)  
In the absence of instructions from the Majority Participating Banks, (or, if
appropriate, the Participating Banks) the Administrative Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Participating Banks.
  (e)  
The Administrative Agent is not authorised to act on behalf of a Participating
Bank in any legal or arbitration proceedings relating to any Finance Document,
without having first obtained that Participating Bank’s authority to act on its
behalf in those proceedings. This paragraph (e) shall not apply to any legal or
arbitration proceeding relating to the perfection, preservation or protection of
rights under the Flowserve Corporation Guarantee or enforcement of the Flowserve
Corporation Guarantee.
  (f)  
BBVA undertakes so long as it is a Participating Bank to:

  (a)  
join the Administrative Agent in any legal or arbitration proceedings relating
to any Finance Document instructed by the Majority Participating Banks, in
accordance with clause paragraph (e) above or, if required, to the extent
possible, to grant powers of attorney in favour of the Administrative Agent so
that it can take in the name and on behalf of BBVA such legal or arbitration
proceedings; and
    (b)  
abide by and act in accordance with, any decision of the Majority Participating
Banks made in accordance with this Agreement.

29.8  
Responsibility for documentation

None of the Administrative Agent, the Arranger or the Issuing Bank:

(a)  
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Administrative Agent, the Arranger,
the Issuing Bank, an Obligor or any other person given in or in connection with
any Finance Document or the transactions contemplated in the Finance Documents;
  (b)  
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document; or

 

95



--------------------------------------------------------------------------------



 



(c)  
is responsible for any determination as to whether any information provided or
to be provided to any Finance Party is non-public information the use of which
may be regulated or prohibited by Applicable Law relating to insider dealing or
otherwise.
  29.9  
Exclusion of liability
  (a)  
Without limiting paragraph (b) below (and without prejudice to the provisions of
paragraph (e) of Clause 32.11 (Disruption to Payment Systems etc.)), none of the
Administrative Agent and the Issuing Bank will be liable (including, without
limitation, for negligence or any other category of liability whatsoever) for
any action taken by it under or in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.
  (b)  
No Party (other than the Administrative Agent or an Issuing Bank (as
applicable)) may take any proceedings against any officer, employee or agent of
the Administrative Agent or of the Issuing Bank, in respect of any claim it
might have against the Administrative Agent or the Issuing Bank or in respect of
any act or omission of any kind by that officer, employee or agent in relation
to any Finance Document and any officer, employee or agent of the Administrative
Agent or of the Issuing Bank may rely on this Clause.
  (c)  
The Administrative Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Administrative Agent if the Administrative Agent has
taken all necessary steps as soon as reasonably practicable to comply with the
regulations or operating procedures of any recognised clearing or settlement
system used by the Administrative Agent for that purpose.
  (d)  
Nothing in this Agreement shall oblige the Administrative Agent or the Arranger
to carry out any “know your customer” or other checks in relation to any person
on behalf of any Participating Bank and each Participating Bank confirms to the
Administrative Agent and the Arranger that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Administrative Agent or the Arranger.
  29.10  
Participating Banks’ indemnity to the Administrative Agent

Each Participating Bank shall (in proportion to its share of the Total
Commitment or, if the Commitments are then zero, to its share of the Total
Commitment and outstanding Utilisations) indemnify the Administrative Agent,
within three Business Days of demand, against any duly documented cost, loss or
liability (including, without limitation, for negligence or any other category
of liability whatsoever) incurred by the Administrative Agent (otherwise than by
reason of the Administrative Agent’s gross negligence or wilful misconduct) (or,
in the case of any cost, loss or liability pursuant to Clause 32.11 (Disruption
to Payment Systems etc.) notwithstanding the Administrative Agent’s negligence,
gross negligence or any other category of liability whatsoever but not including
any claim based on the fraud of the Administrative Agent in acting as
Administrative Agent under the Finance Documents (unless the Administrative
Agent has been reimbursed by an Obligor pursuant to a Finance Document)).

 

96



--------------------------------------------------------------------------------



 



29.11  
Resignation of the Administrative Agent
  (a)  
The Administrative Agent may resign and appoint one of its Affiliates acting
through an office in France as successor by giving notice to the Participating
Banks and the Company.
  (b)  
Alternatively the Administrative Agent may resign by giving notice to the
Participating Banks and the Company, in which case the Majority Participating
Banks (after consultation with the Company) may appoint a successor
Administrative Agent.
  (c)  
If the Majority Participating Banks have not appointed a successor
Administrative Agent in accordance with paragraph (b) above within thirty
(30) days after notice of resignation was given, the retiring Administrative
Agent (after consultation with the Company) may appoint a successor
Administrative Agent (acting through an office in France).
  (d)  
The retiring Administrative Agent shall, at its own cost, make available to the
successor Administrative Agent such documents and records and provide such
assistance as the successor Administrative Agent may reasonably request for the
purposes of performing its functions as Administrative Agent under the Finance
Documents.
  (e)  
The Administrative Agent’s resignation notice shall only take effect upon the
appointment of a successor.
  (f)  
Upon the appointment of a successor, the retiring Administrative Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 29. Any successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.
  29.12  
Replacement of the Administrative Agent
  (a)  
After consultation with the Company, the Majority Participating Banks may, by
giving 30 days’ notice to the Administrative Agent (or, at any time the
Administrative Agent is an Impaired Administrative Agent, by giving any shorter
notice determined by the Majority Participating Banks) replace the
Administrative Agent by appointing a successor Administrative Agent (acting
through an office in France).
  (b)  
The retiring Administrative Agent shall (at its own cost if it is an Impaired
Administrative Agent and otherwise at the expense of the Participating Banks)
make available to the successor Administrative Agent such documents and records
and provide such assistance as the successor Administrative Agent may reasonably
request for the purposes of performing its functions as Administrative Agent
under the Finance Documents.
  (c)  
The appointment of the successor Administrative Agent shall take effect on the
date specified in the notice from the Majority Participating Banks to the
retiring Administrative Agent. As from this date, the retiring Administrative
Agent shall be discharged from any further obligation in respect of the Finance
Documents but shall remain entitled to the benefit of this Clause 29 (and any
agency fees for the account of the retiring Administrative Agent shall cease to
accrue from (and shall be payable on) that date).

 

97



--------------------------------------------------------------------------------



 



(d)  
Any successor Administrative Agent and each of the other Parties shall have the
same rights and obligations amongst themselves as they would have had if such
successor had been an original Party.
  29.13  
Confidentiality
  (a)  
In acting as Administrative Agent for the Finance Parties, the Administrative
Agent shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.
  (b)  
If information is received by another division or department of the
Administrative Agent, it may be treated as confidential to that division or
department and the Administrative Agent shall not be deemed to have notice of
it.
  (c)  
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Administrative Agent nor any Arranger is obliged to disclose to any
other person (i) any confidential information or (ii) any other information if
the disclosure would or might in its reasonable opinion constitute a breach of
any law or a breach of a fiduciary duty.
  29.14  
Relationship with the Participating Banks
  (a)  
The Administrative Agent may treat each Participating Bank as a Participating
Bank, entitled to payments under this Agreement and acting through its Facility
Office unless it has received not less than five Business Days’ prior notice
from that Participating Bank to the contrary in accordance with the terms of
this Agreement.
  (b)  
Each Participating Bank shall supply the Administrative Agent with any
information required by the Administrative Agent in order to calculate the
Mandatory Cost in accordance with Schedule 5 (Mandatory Cost Formula).
  (c)  
Any Participating Bank may by notice to the Administrative Agent appoint a
person to receive on its behalf all notices, communications, information and
documents to be made or despatched to that Participating Bank under the Finance
Documents. Such notice shall contain the address, fax number and (where
communication by electronic mail or other electronic means is permitted under
Clause 34.6 (Electronic communication)) electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means (and, in each case, the department or officer, if any, for whose attention
communication is to be made) and be treated as a notification of a substitute
address, fax number, electronic mail address, department and officer by that
Participating Bank for the purposes of Clause 34.2 (Addresses) and paragraph
(a)(iii) of Clause 34.6 (Electronic communication) and the Administrative Agent
shall be entitled to treat such person as the person entitled to receive all
such notices, communications, information and documents as though that person
were that Participating Bank.

 

98



--------------------------------------------------------------------------------



 



29.15  
Credit appraisal by the Participating Banks and the Issuing Bank

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Participating
Bank and the Issuing Bank confirms to the Administrative Agent, the Arranger and
the Issuing Bank that it has been, and will continue to be, solely responsible
for making its own independent appraisal and investigation of all risks arising
under or in connection with any Finance Document including but not limited to:

(a)  
the financial condition, status and nature of each member of the Flowserve
Group;
  (b)  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
  (c)  
whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and
  (d)  
the adequacy, accuracy and/or completeness of any information provided by the
Administrative Agent, any Party or by any other person under or in connection
with any Finance Document, the transactions contemplated by the Finance
Documents or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document.
  29.16  
Administrative Agent’s management time

Any amount payable to the Administrative Agent under Clause 19.4 (Indemnity to
the Administrative Agent), Clause 21 (Costs and Expenses) and Clause 29.10
(Participating Banks’ indemnity to the Administrative Agent) shall include the
cost of utilising the Administrative Agent’s management time or other resources
and will be calculated on the basis of such reasonable and documented daily or
hourly rates as the Administrative Agent may notify to the Company and the
Participating Banks, and is in addition to any fee paid or payable to the
Administrative Agent under Clause 16 (Fees).

29.17  
Deduction from amounts payable by the Administrative Agent

If any Party owes an amount to the Administrative Agent under the Finance
Documents the Administrative Agent may, after giving notice to that Party,
deduct an amount not exceeding that amount from any payment to that Party which
the Administrative Agent would otherwise be obliged to make under the Finance
Documents and apply the amount deducted in or towards satisfaction of the amount
owed. For the purposes of the Finance Documents that Party shall be regarded as
having received any amount so deducted.

29.18  
Reliance and engagement letters

Each Finance Party confirms that each of the Arranger and the Administrative
Agent has authority to accept on its behalf (and ratifies the acceptance on its
behalf of any letters or reports already accepted by the Arranger or
Administrative Agent) the terms of any reliance letter or engagement letters
relating to any reports or letters provided by accountants in connection with
the Finance Documents or the transactions contemplated in the Finance Documents
and to bind it in respect of those reports or letters and to sign such letters
on its behalf and further confirms that it accepts the terms and qualifications
set out in such letters.

 

99



--------------------------------------------------------------------------------



 



30.  
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

(a)  
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;
  (b)  
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or
  (c)  
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.
  31.  
SHARING AMONG THE FINANCE PARTIES
  31.1  
Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor (including following a set-off) other than in accordance
with Clause 32 (Payment Mechanics) and applies that amount to a payment due
under the Finance Documents then:

(a)  
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Administrative Agent;
  (b)  
the Administrative Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Finance Party would have been paid had the
receipt or recovery been received or made by the Administrative Agent and
distributed in accordance with Clause 32 (Payment Mechanics), without taking
account of any Tax which would be imposed on the Administrative Agent in
relation to the receipt, recovery or distribution; and
  (c)  
the Recovering Finance Party shall, within three Business Days of demand by the
Administrative Agent, pay to the Administrative Agent an amount (the “Sharing
Payment”) equal to such receipt or recovery less any amount which the
Administrative Agent determines may be retained by the Recovering Finance Party
as its share of any payment to be made, in accordance with Clause 32.6 (Partial
payments).
  31.2  
Redistribution of payments

The Administrative Agent shall treat the Sharing Payment as if it had been paid
by the relevant Obligor and distribute it between the Finance Parties (other
than the Recovering Finance Party) in accordance with Clause 32.6 (Partial
payments).

31.3  
Recovering Finance Party’s rights
  (a)  
On a distribution by the Administrative Agent under Clause 31.2 (Redistribution
of payments), the Recovering Finance Party will be subrogated to the rights of
the Finance Parties which have shared in the redistribution which Finance
Parties agree that they will in that connection waive the benefit of article
1252 of the French Code civil.

 

100



--------------------------------------------------------------------------------



 



(b)  
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.
  31.4  
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

(a)  
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 31.2 (Redistribution of payments) shall, upon request of the
Administrative Agent, pay to the Administrative Agent for the account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and
  (b)  
that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.
  31.5  
Exceptions
  (a)  
This Clause 31 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.
  (b)  
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal (including for the avoidance of doubt an insolvency legal
proceedings against an Obligor) or arbitration proceedings, if:

  (i)  
it notified the other Finance Party of the legal or arbitration proceedings; and
    (ii)  
the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

101



--------------------------------------------------------------------------------



 



SECTION 8 — ADMINISTRATION

32.  
PAYMENT MECHANICS
  32.1  
Payments to the Administrative Agent
  (a)  
On each date on which an Obligor or a Participating Bank is required to make a
payment under a Finance Document, that Obligor or Participating Bank shall make
the same available to the Administrative Agent (unless a contrary indication
appears in a Finance Document) for value on the due date at the time and in such
funds specified by the Administrative Agent as being customary at the time for
settlement of transactions in the relevant currency in the place of payment.
  (b)  
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the
Administrative Agent specifies.
  32.2  
Distributions by the Administrative Agent
  (a)  
Except as otherwise provided in this Agreement, the Administrative Agent agrees
that promptly after its receipt of each payment from or on behalf of any LG User
in respect of any of the obligations hereunder (principal, interest and other
sums) (the “Obligations”), the Administrative Agent shall distribute such
payment to the Participating Banks entitled thereto (other than any
Participating Bank that has consented in writing to waive its pro rata share of
any such payment) pro rata based upon their respective shares, if any, of the
Obligations with respect to which such payment was received.
  (b)  
Each payment received by the Administrative Agent under the Finance Documents
for another Party shall, subject to Clause 32.3 (Distributions to an Obligor)
and Clause 32.4 (Clawback) be made available by the Administrative Agent as soon
as practicable after receipt to the Party entitled to receive payment in
accordance with this Agreement (in the case of a Participating Bank, for the
account of its Facility Office), to such account as that Party may notify to the
Administrative Agent by not less than five Business Days’ notice with a bank in
the principal financial centre of the country of that currency (or, in relation
to euro, in the principal financial centre of a Participating Member State or
London).
  (c)  
Notwithstanding anything to the contrary contained herein, the provisions of the
preceding paragraph (a) shall be subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
Participating Banks which are not Defaulting Participating Banks as opposed to
Defaulting Participating Banks.
  32.3  
Distributions to an Obligor

The Administrative Agent may (with the consent of the Obligor or in accordance
with Clause 33 (Set-Off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.

 

102



--------------------------------------------------------------------------------



 



32.4  
Clawback
  (a)  
Where a sum is to be paid to the Administrative Agent under the Finance
Documents for another Party, the Administrative Agent is not obliged to pay that
sum to that other Party (or to enter into or perform any related exchange
contract) until it has been able to establish to its satisfaction that it has
actually received that sum.
  (b)  
If the Administrative Agent pays an amount to another Party and it proves to be
the case that the Administrative Agent had not actually received that amount,
then the Party to whom that amount (or the proceeds of any related exchange
contract) was paid by the Administrative Agent shall on demand refund the same
to the Administrative Agent together with interest on that amount from the date
of payment to the date of receipt by the Administrative Agent, calculated by the
Administrative Agent to reflect its cost of funds.
  32.5  
Impaired Administrative Agent
  (a)  
If, at any time, the Administrative Agent becomes an Impaired Administrative
Agent, an Obligor or a Participating Bank which is required to make a payment
under the Finance Documents to the Administrative Agent in accordance with
Clause 32.1 (Payments to the Administrative Agent) may instead either pay that
amount directly to the required recipient or pay that amount to an
interest-bearing account held with an Acceptable Bank and in relation to which
no Insolvency Event has occurred and is continuing, in the name of the Obligor
or the Participating Bank making the payment and designated as an account for
the benefit of the Party or Parties beneficially entitled to that payment under
the Finance Documents. In each case such payments must be made on the due date
for payment under the Finance Documents.
  (b)  
All interest accrued on the amount standing to the credit of the account shall
be for the benefit of the beneficiaries of that account pro rata to their
respective entitlements.
  (c)  
A Party which has made a payment in accordance with this Clause 32.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the account.
  (d)  
Promptly upon the appointment of a successor Administrative Agent in accordance
with Clause 29.12 (Replacement of the Administrative Agent), each Party which
has made a payment to an account in accordance with this Clause 32.5 shall give
all requisite instructions to the bank with whom such account is held to
transfer the amount (together with any accrued interest) to the successor
Administrative Agent for distribution in accordance with Clause 32.2
(Distributions by the Administrative Agent).
  32.6  
Partial payments
  (a)  
If the Administrative Agent receives a payment for application against amounts
due in respect of any Finance Documents that is insufficient to discharge all
the amounts then due and payable by an Obligor under those Finance Documents,
the Administrative Agent shall apply that payment towards the obligations of
that Obligor under those Finance Documents in the following order:

 

103



--------------------------------------------------------------------------------



 



  (i)  
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Administrative Agent and the Issuing Bank under those Finance Documents;
    (ii)  
secondly, in or towards payment pro rata of any accrued interest, other fee or
commission due but unpaid under those Finance Documents;
    (iii)  
thirdly, in or towards payment pro rata of any principal due but unpaid under
those Finance Documents and any amount due but unpaid under Clause 10 (Claim
Under a Letter of Credit) and Clause 10.4 (Indemnities); and
    (iv)  
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)  
The Administrative Agent shall, if so directed by the Majority Participating
Banks, vary the order set out in paragraphs (a)(ii) to (iv) above.
  (c)  
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.
  32.7  
No set-off by Obligors
 
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
  32.8  
Business Days
  (a)  
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar Month (if there is one) or
the preceding Business Day (if there is not).
  (b)  
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.
  32.9  
Currency of account
  (a)  
Subject to paragraphs (b) to (e) below, euro is the currency of account and
payment for any sum due from an Obligor under any Finance Document.
  (b)  
A repayment of a Letter of Credit or Unpaid Sum or a part of a Letter of Credit
or Unpaid Sum shall be made in the currency in which that Letter of Credit or
Unpaid Sum is denominated on its due date.
  (c)  
Each payment of interest and fee in respect of a Letter of Credit shall be made
in the currency in which the sum in respect of which the interest or fee is
payable was denominated when that interest or fee accrued.
  (d)  
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.
  (e)  
Any amount expressed to be payable in a currency other than euro shall be paid
in that other currency.

 

104



--------------------------------------------------------------------------------



 



32.10  
Change of currency
  (a)  
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

  (i)  
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the
Administrative Agent (after consultation with the Company); and
    (ii)  
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Administrative Agent (acting reasonably).

(b)  
If a change in any currency of a country occurs, this Agreement will, to the
extent the Administrative Agent (acting reasonably and after consultation with
the Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.
  32.11  
Disruption to Payment Systems etc.

If either the Administrative Agent determines (in its discretion) that a
Disruption Event has occurred or the Administrative Agent is notified by the
Company that a Disruption Event has occurred:

(a)  
the Administrative Agent may, and shall if requested to do so by the Company,
consult with the Company with a view to agreeing with the Company such changes
to the operation or administration of the Facility as the Administrative Agent
may deem necessary in the circumstances;
  (b)  
the Administrative Agent shall not be obliged to consult with the Company in
relation to any changes mentioned in paragraph (a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;
  (c)  
the Administrative Agent may consult with the Finance Parties in relation to any
changes mentioned in paragraph (a) but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;
  (d)  
any such changes agreed upon by the Administrative Agent and the Company shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
38 (Amendments and Waivers);
  (e)  
the Administrative Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Administrative Agent) arising as a result of its taking, or
failing to take, any actions pursuant to or in connection with this Clause
32.11; and

 

105



--------------------------------------------------------------------------------



 



(f)  
the Administrative Agent shall notify the Finance Parties of all changes agreed
pursuant to paragraph (d) above.
  33.  
SET-OFF
 
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
  34.  
NOTICES
  34.1  
Communications in writing
 
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
  34.2  
Addresses
 
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
  (a)  
in the case of the Company, that identified with its name below;
  (b)  
in the case of each Participating Bank, the Issuing Bank or any other Obligor,
that notified in writing to the Administrative Agent on or prior to the date on
which it becomes a Party; and
  (c)  
in the case of the Administrative Agent, that identified with its name below,
 
or any substitute address, fax number or department or officer as the Party may
notify to the Administrative Agent (or the Administrative Agent may notify to
the other Parties, if a change is made by the Administrative Agent) by not less
than five Business Days’ notice.
  34.3  
Delivery
  (a)  
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

  (i)  
if by way of fax, when received in legible form; or
    (ii)  
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address, and, if a particular department or officer is
specified as part of its address details provided under Clause 34.2 (Addresses),
if addressed to that department or officer.

 

106



--------------------------------------------------------------------------------



 



(b)  
Any communication or document to be made or delivered to the Administrative
Agent will be effective only when actually received by the Administrative Agent
and then only if it is expressly marked for the attention of the department or
officer identified with the Administrative Agent’s signature below (or any
substitute department or officer as the Administrative Agent shall specify for
this purpose).
  (c)  
All notices from or to an Obligor shall be sent through the Administrative
Agent.
  (d)  
Any communication or document made or delivered to the Company in accordance
with this Clause 34.3 will be deemed to have been made or delivered to each of
the Obligors.
  34.4  
Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 34.2 (Addresses) or changing its own
address or fax number, the Administrative Agent shall notify the other Parties.

34.5  
Communication when Administrative Agent is Impaired Administrative Agent

If the Administrative Agent is an Impaired Administrative Agent the Parties may,
instead of communicating with each other through the Administrative Agent,
communicate with each other directly and (while the Administrative Agent is an
Impaired Administrative Agent) all the provisions of the Finance Documents which
require communications to be made or notices to be given to or by the
Administrative Agent shall be varied so that communications may be made and
notices given to or by the relevant Parties directly. This provision shall not
operate after a replacement Administrative Agent has been appointed.

34.6  
Electronic communication
  (a)  
Any communication to be made between the Administrative Agent and a
Participating Bank under or in connection with the Finance Documents may be made
by electronic mail or other electronic means, if the Administrative Agent and
the relevant Participating Bank:

  (i)  
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;
    (ii)  
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and
    (iii)  
notify each other of any change to their address or any other such information
supplied by them.

(b)  
Any electronic communication made between the Administrative Agent and a
Participating Bank will be effective only when actually received in readable
form and in the case of any electronic communication made by a Participating
Bank to the Administrative Agent only if it is addressed in such a manner as the
Administrative Agent shall specify for this purpose.

 

107



--------------------------------------------------------------------------------



 



   

  34.7  
Use of websites

The Company may satisfy its obligation under this Agreement to deliver any
information in relation to those Participating Banks (the “Website Participating
Banks”) who accept this method of communication by posting (through the
Administrative Agent) this information onto an electronic website designated by
the Company and the Administrative Agent (the “Designated Website”) if:

  (i)  
the Administrative Agent expressly agrees (after consultation with each of the
Participating Banks) that it will accept communication of the information by
this method;
    (ii)  
both the Company and the Administrative Agent are aware of the address of and
any relevant password specifications for the Designated Website; and
    (iii)  
the information is in a format previously agreed between the Company and the
Administrative Agent.

   
If any Participating Bank (a “Paper Form Participating Bank”) does not agree to
the delivery of information electronically then the Administrative Agent shall
notify the Company accordingly and the Company shall at its own cost supply the
information to the Administrative Agent (in sufficient copies for each Paper
Form Participating Bank) in paper form. In any event the Company shall at its
own cost supply the Administrative Agent with at least one copy in paper form of
any information required to be provided by it.
  (b)  
The Administrative Agent shall supply each Website Participating Bank with the
address of and any relevant password specifications for the Designated Website
following designation of that website by the Company and the Administrative
Agent.
  (c)  
The Company shall promptly upon becoming aware of its occurrence notify the
Administrative Agent if:

  (i)  
the Designated Website cannot be accessed due to technical failure;
    (ii)  
the password specifications for the Designated Website change;
    (iii)  
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;
    (iv)  
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or
    (v)  
the Company becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

 

108



--------------------------------------------------------------------------------



 



   
If the Company notifies the Administrative Agent under paragraph (c)(i) or
paragraph (c)(v) above, all information to be provided by the Company under this
Agreement after the date of that notice shall be supplied in paper form unless
and until the Administrative Agent and each Website Participating Bank is
satisfied that the circumstances giving rise to the notification are no longer
continuing.

(d)  
Any Website Participating Bank may request, through the Administrative Agent,
one paper copy of any information required to be provided under this Agreement
which is posted onto the Designated Website. The Company shall at its own cost
comply with any such request within ten Business Days.
  34.8  
English language
  (a)  
Any notice given under or in connection with any Finance Document must be in
English.
  (b)  
All other documents provided under or in connection with any Finance Document
must be:

  (i)  
in English; or
    (ii)  
if not in English, and if so required by the Administrative Agent, accompanied
by a certified English translation and, in this case, the English translation
will prevail unless the document is a constitutional, statutory or other
official document.

35.  
CALCULATIONS AND CERTIFICATES
  35.1  
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

35.2  
Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

35.3  
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

36.  
PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

109



--------------------------------------------------------------------------------



 



37.  
REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

38.  
AMENDMENTS AND WAIVERS
  38.1  
Required consents
  (a)  
Subject to Clauses 38.2 (Technical Amendments) and 38.3 (Exceptions), any term
of the Finance Documents may be amended or waived only with the consent of the
Majority Participating Banks and the Company and any such amendment or waiver
will be binding on all Parties.
  (b)  
The Administrative Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by this Clause 38.
  (c)  
Each Obligor agrees to any such amendment or waiver permitted by this Clause 38
which is agreed to by the Company. This includes any amendment or waiver which
would, but for this paragraph (c), require the consent of an Obligor.
  38.2  
Technical Amendments

Notwithstanding the provisions of this Clause 38 but subject to Clause 29.1(b),
the Administrative Agent may without consulting the Participating Banks, decide
upon purely administrative matters and, without referring to the Participating
Banks, enter into amendments of a purely technical nature to fix errors which
are manifest upon reading this Agreement.

38.3  
Exceptions
  (a)  
An amendment or waiver that has the effect of changing or which relates to:

  (i)  
the definition of “Majority Participating Banks” in Clause 1.1 (Definitions);
    (ii)  
the definition of “Availability Period” in Clause 1.1 (Definitions);
    (iii)  
the definition of “Maturity Date” in Clause 1.1 (Definitions);
    (iv)  
a waiver of any payment default by an Obligor under the Finance Documents or the
release of an Obligor of its payments obligations under the Finance Documents
other than in accordance with this Agreement;
    (v)  
an extension to the date of payment of any amount under the Finance Documents or
the Term of any Letter of Credit;
    (vi)  
a reduction in the amount of any payment of principal, interest, fees or
commission payable under the Finance Documents;

 

110



--------------------------------------------------------------------------------



 



  (vii)  
a change in currency of payment of any amount under the Finance Documents;
    (viii)  
an increase in or an extension of any Commitment or the Total Commitment;
    (ix)  
a change to the LG Users or Guarantor other than in accordance with Clause 28
(Changes to the Obligors);
    (x)  
any provision which expressly requires the consent of all the Participating
Banks;
    (xi)  
Clause 27 (Changes to the Participating Banks), Clause 31 (Sharing among the
Finance Parties) or this Clause 38 (Amendments and Waivers);

   
shall not be made without the prior consent of all the Participating Banks.
  (b)  
An amendment or waiver which relates to the rights or obligations of the
Administrative Agent, the Arranger and the Issuing Bank (each in their capacity
as such) may not be effected without the consent of the Administrative Agent,
the Arranger or the Issuing Bank.
  38.4  
Replacement of Participating Banks
  (a)  
If at any time:

  (i)  
any Participating Bank becomes a Non-Consenting Participating Bank (as defined
in paragraph (c) below); or
    (ii)  
an Obligor becomes obliged to repay any amount in accordance with Clause 13.1
(Illegality) or to pay additional amounts pursuant to Clause 18.1 (Increased
costs) or Clause 17.2 (Tax gross-up) to any Participating Bank in excess of
amounts payable to the other Participating Banks generally,

 
then the Company may, on five (5) Business Days’ prior written notice to the
Administrative Agent and such Participating Bank, replace such Participating
Bank by requiring such Participating Bank to (and such Participating Bank shall)
transfer pursuant to Clause 27 (Changes to the Participating Banks) all (and not
part only) of its rights and obligations under this Agreement to a Participating
Bank or other bank, financial institution, trust, fund or other entity (a
“Replacement Participating Bank”) selected by the Company, and which is an
Acceptable Bank, and is acceptable to the Administrative Agent and the Issuing
Bank (acting reasonably), which confirms its willingness to assume and does
assume all the obligations of the transferring Participating Bank (including the
assumption of the transferring Participating Bank’s participations on the same
basis as the transferring Participating Bank including in respect of outstanding
Letters of Credit) for a purchase price in cash payable at the time of transfer
equal to the outstanding principal amount of such Participating Bank’s
participation in the payments made by the Participating Bank hereunder and not
yet refunded to it, together with all accrued interest and/or Letter of Credit
fees and other amounts payable in relation thereto under the Finance Documents.
    (b)  
The replacement of a Participating Bank pursuant to this Clause shall be subject
to the following conditions:

 

111



--------------------------------------------------------------------------------



 



  (i)  
the Company shall have no right to replace the Administrative Agent;
    (ii)  
neither the Administrative Agent nor the Participating Bank shall have any
obligation to the Company to find a Replacement Participating Bank;
    (iii)  
in the event of a replacement of a Non-Consenting Participating Bank such
replacement must take place no later than fifteen (15) Business Days after the
date the Non-Consenting Participating Bank notifies the Company and the
Administrative Agent of its failure or refusal to give a consent in relation to,
or agree to any waiver or amendment to the Finance Documents requested by the
Company; and
    (iv)  
in no event shall the Participating Bank replaced under this paragraph (b) be
required to pay or surrender to such Replacement Participating Bank any of the
fees received by such Participating Bank pursuant to the Finance Documents.

(c)  
In the event that:

  (i)  
the Company or the Administrative Agent (at the request of the Company) has
requested the Participating Banks to give a consent in relation to, or to agree
to a waiver or amendment of, any provisions of the Finance Documents;
    (ii)  
the consent, waiver or amendment in question requires the approval of all the
Participating Banks; and
    (iii)  
Participating Banks whose Commitments aggregate more than 76 per cent. of the
Total Commitment (or, if the Total Commitment have been reduced to zero, whose
participations in the outstanding Utilisations aggregated more than 76 per cent.
of the Total Commitment immediately prior to that reduction) have consented or
agreed to such waiver or amendment,

   
then any Participating Bank who does not and continues not to consent or agree
to such waiver or amendment shall be deemed a “Non-Consenting Participating
Bank”.
  38.5  
Disenfranchisement of Defaulting Participating Banks
  (a)  
For so long as a Defaulting Participating Bank has any Available Commitment, in
ascertaining the Majority Participating Banks or whether any given percentage
(including, for the avoidance of doubt, unanimity) of the Total Commitment has
been obtained to approve any request for a consent, waiver, amendment or other
vote under the Finance Documents, that Defaulting Participating Bank’s
Commitments will be reduced by the amount of its Available Commitments.
  (b)  
For the purposes of this Clause 38.4, the Administrative Agent may assume that
the following Participating Banks are Defaulting Participating Banks:

  (i)  
any Participating Bank which has notified the Administrative Agent that it has
become a Defaulting Participating Bank;

 

112



--------------------------------------------------------------------------------



 



  (ii)  
any Participating Bank in relation to which it is aware that any of the events
or circumstances referred to in paragraphs (a), (b), (c) or (d) of the
definition of “Defaulting Participating Bank” has occurred,

unless it has received notice to the contrary from the Participating Bank
concerned (together with any supporting evidence reasonably requested by the
Administrative Agent) or the Administrative Agent is otherwise aware that the
Participating Bank has ceased to be a Defaulting Participating Bank

38.6  
Replacement of a Non-Acceptable Participating Bank
  (a)  
The Administrative Agent may, at any time a Participating Bank has become and
continues to be a Non-Acceptable Participating Bank, by giving five (5) Business
Days’ prior written notice (if it is a Defaulting Participating Bank) and
60 days’ prior written notice (if it is not a Defaulting Participating Bank) to
such Participating Bank and the Company:

  (i)  
replace such Participating Bank by requiring such Participating Bank to (and
such Participating Bank shall) transfer pursuant to Clause 27 (Changes to the
Participating Banks) all (and not part only) of its rights and obligations under
this Agreement;
    (ii)  
require such Participating Bank to (and such Participating Bank shall) transfer
pursuant to Clause 27 (Changes to the Participating Banks) all (and not part
only) of the Available Commitment of that Participating Bank; or
    (iii)  
require such Participating Bank to (and such Participating Bank shall) transfer
pursuant to Clause 27 (Changes to the Participating Banks) all (and not part
only) of its rights and obligations in respect of the Facility,

to a Participating Bank or other bank, financial institution, trust, fund or
other entity (a “Replacement Participating Bank”) selected by the Company, which
is an Acceptable Bank and which is acceptable to the Issuing Bank (acting
reasonably), which confirms its willingness to assume and does assume all the
obligations or all the relevant obligations of the transferring Participating
Bank (including the assumption of the transferring Participating Bank’s
participations or unfunded participations (as the case may be) on the same basis
as the transferring Participating Bank including in respect of outstanding
Letters of Credit) for a purchase price in cash payable at the time of transfer
equal to the outstanding principal amount of such Participating Bank’s
participation in the payments made by the Participating Bank hereunder and not
yet refunded to it, together with all accrued interest and/or Letter of Credit
fees and other amounts payable in relation thereto under the Finance Documents.

(b)  
Any transfer of rights and obligations of a Non-Acceptable Participating Bank
pursuant to this Clause shall be subject to the following conditions:

  (i)  
the transfer must take place no later than ten (10) Business Days’ after the
relevant notice referred to in paragraph (a) above; and
    (ii)  
in no event shall the Non-Acceptable Participating Bank be required to pay or
surrender to the Replacement Participating Bank any of the fees received by the
Non-Acceptable Participating Bank pursuant to the Finance Documents.

 

113



--------------------------------------------------------------------------------



 



39.  
CONFIDENTIALITY
  39.1  
Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 39.2
(Disclosure of Confidential Information), and to ensure that all Confidential
Information is protected with security measures and a degree of care that would
apply to its own confidential information.

39.2  
Disclosure of Confidential Information
 
Any Finance Party may disclose:
  (a)  
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature except that there shall be no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of the information or is otherwise bound by requirements of confidentiality in
relation to the Confidential Information;
  (b)  
to any person:

  (i)  
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person’s Affiliates, Related Funds, Representatives
and professional advisers;
    (ii)  
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;
    (iii)  
appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (d) of Clause 29.14
(Relationship with the Participating Banks));
    (iv)  
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(i) or (ii) above;
    (v)  
to whom information is required or requested to be disclosed by any court of
competent jurisdiction, governmental, banking, taxation or other regulatory
authority or similar body, the rules of any relevant stock exchange or pursuant
to any Applicable Law;

 

114



--------------------------------------------------------------------------------



 



  (vi)  
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 27.7 (Security on
Participating Banks’ rights);
    (vii)  
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;
    (viii)  
who is a Party; or
    (ix)  
with the consent of the Company;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

  (A)  
in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;
    (B)  
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;
    (C)  
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances.

39.3  
Entire agreement

This Clause 39 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.
SECTION 9 — GOVERNING LAW AND ENFORCEMENT

40  
GOVERNING LAW
 
This Agreement is governed by French law.

 

115



--------------------------------------------------------------------------------



 



41.  
ENFORCEMENT — JURISDICTION OF FRENCH COURTS
  (a)  
Subject to paragraph (b) below, the Tribunal de Commerce of Paris has exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute relating to the existence, validity or
termination of this Agreement) (a “Dispute”).
  (b)  
Paragraph (a) above is for the benefit of the Finance Parties only. As a result,
no Finance Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Finance Parties may take concurrent proceedings in any number of jurisdictions.
  42.  
ELECTION OF DOMICILE

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor otherwise domiciled in France) irrevocably
elects domicile at c/o Flowserve Pompes SAS, 13 rue Maurice Trintignant, 72234
Arnage, France, for the purpose of serving any judicial or extra-judicial
documents in relation to any action or proceedings referred to above.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

116



--------------------------------------------------------------------------------



 



SIGNATURES

            THE COMPANY

FLOWSERVE CORPORATION
      By:   /s/ Dean P. Freeman         Dean P. Freeman        Title:   Vice
President — Treasurer     

            THE LG USERS

FLOWSERVE CORPORATION
      By:   /s/ Dean P. Freeman         Dean P. Freeman        Title:   Vice
President — Treasurer     

            FLOWSERVE HAMBURG GMBH
      By:   /s/ John M. Nanos         John M. Nanos        Title:   Director   
 

            FLOWSERVE POMPES S.A.S.
      By:   /s/ John M. Nanos         John M. Nanos        Title:   Director   
 

 

117



--------------------------------------------------------------------------------



 



            FLOWSERVE GB LIMITED
      By:   /s/ John M. Nanos         John M. Nanos              Duly authorized
for and on behalf of Flowserve
GB Limited

Title: Director
            WORTHINGTON S.R.L.
      By:   /s/ John M. Nanos         John M. Nanos        Title:   Director   
    FLOWSERVE SPAIN S.L.U.
      By:   /s/ John M. Nanos         John M. Nanos        Title:   Sole
Administrator        FLOWSERVE B.V.
      By:   /s/ John M. Nanos         John M. Nanos              THE GUARANTOR

FLOWSERVE CORPORATION
      By:   /s/ Dean P. Freeman         Dean P. Freeman        Title:   Vice
President — Treasurer   

 

118



--------------------------------------------------------------------------------



 



         

            THE ARRANGER

Calyon
      By:   Agnès Huret         Title:  Relationship Manager                   
  By:   Frédéric Desfossez         Title:  Head of Calyon West Pole           

 

119



--------------------------------------------------------------------------------



 



         

            THE ADMINISTRATIVE AGENT

Calyon
      By:   Agnès Huret         Title:  Relationship Manager                   
By:   Frédéric Desfossez               Title:  Head of Calyon West Pole         
 

 

120



--------------------------------------------------------------------------------



 



         

            THE ISSUING BANK

Calyon
      By:   Agnès Huret               Title:  Relationship Manager             
      By:   Frédéric Desfossez               Title:  Head of Calyon West Pole   
       

 

121



--------------------------------------------------------------------------------



 



         

            THE ORIGINAL PARTICIPATING BANKS

Calyon
      By:   Agnès Huret               Title:  Relationship Manager             
      By:   Frédéric Desfossez               Title:  Head of Calyon West Pole   
       

 

122



--------------------------------------------------------------------------------



 



         

            BBVA
      By:   Stephane Possot               Title:     

 

123



--------------------------------------------------------------------------------



 



         

            Deutsche Bank AG, Paris Branch
      By:   Christophe Baumann               Title:                      By:  
Inge François               Title:     

 

124



--------------------------------------------------------------------------------



 



         

            Lloyds TSB Bank plc
      By:   Gareth Narinesingh               Title:       

 

125